--------------------------------------------------------------------------------

Exhibit 10.1
 
ASSET PURCHASE AGREEMENT
 
dated as of July 20, 2011
 
among
 
NTS Technical Systems,
 
Ingenium Testing, LLC,
 
Lab Nine, LLC,
 
Lab Eight, Inc.
 
Cliff Smith, an individual,
 
and
 
Duane Wingate, an individual
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

   
Page
     
ARTICLE I PURCHASE AND SALE OF ASSETS
1
1.1
Purchase and Sale.
1
1.2
Assumption of Liabilities
4
1.3
Liabilities Not Assumed.
4
1.4
No Assignment in Certain Circumstances.
4
1.5
Purchase Price.
5
1.6
Closing
7
1.7
Earn Out Consideration
7
1.8
Deliveries at the Closing
9
1.9
Withholding Taxes
11
     
ARTICLE II REPRESENTATIONS AND WARRANTIES REGARDING SELLERS
11
2.1
Organization and Good Standing.
11
2.2
Capitalization.
12
2.3
Authority, Approvals, Enforceability and Consents.
13
2.4
Financial Statements.
13
2.5
Absence of Undisclosed Liabilities
14
2.6
Absence of Certain Changes.
15
2.7
Taxes.
16
2.8
Legal Matters.
18
2.9
Real Property.
19
2.1
[INTENTIONALLY DELETED].
20
2.11
Intellectual Property.
20
2.12
Insurance
21
2.13
Company Agreements.
21
2.14
Labor Relations.
23
2.15
Employee Benefit Plans.
24
2.16
Transactions with Insiders
25
2.17
Environmental Matters.
26
2.18
OSHA Matters
27
2.19
Title; Condition of Assets.
27
2.2
Suitability
27
2.21
Suppliers and Customers
28
2.22
Brokers
28
2.23
Disclosure
28
     
ARTICLE III REPRESENTATIONS AND WARRANTIES REGARDING THE INTEREST/SHARE HOLDERS
28
3.1
Ownership of Interests; Title
28
3.2
Capacity, Enforceability and Consents.
29
3.3
Legal Matters
29
3.4
Brokers
29

 
 
-i-

--------------------------------------------------------------------------------

 
 
ARTICLE IV REPRESENTATIONS AND  WARRANTIES REGARDING BUYER
30
4.1
Organization and Good Standing
30
4.2
Authority, Approvals, Enforceability and Consents.
30
4.3
Brokers
31
     
ARTICLE V ADDITIONAL AGREEMENTS
31
5.1
Covenant Not to Compete; Non-Solicitation; Confidentiality.
31
5.2
Taxes.
33
5.3
Waiver of Rights of First Offer or First Refusal
34
5.4
Medical/Dental Benefits For Smith
34
5.5
Agreements As to Pending Tax Matter
34
5.6
Covenant of Interest/Share Holders
34
5.7
Employees.
34
5.8
Name Changes
35
     
ARTICLE VI SURVIVAL AND INDEMNIFICATION
36
6.1
Survival
36
6.2
Indemnification
36
6.3
Indemnification Procedures.
38
6.4
Set-Off, Etc.
40
6.5
Taxes
41
     
ARTICLE VII MISCELLANEOUS
41
7.1
Expenses
41
7.2
Certain Interpretative Matters
41
7.3
Notices
42
7.4
Assignment
43
7.5
Entire Agreement
43
7.6
Modifications, Amendments and Waivers
43
7.7
Counterparts
44
7.8
GOVERNING LAW
44
7.9
Severability
44
7.1
Submission to Jurisdiction; Waiver of Jury Trial
44
7.11
Specific Performance
45
7.12
No Presumption
45
7.13
No Third Party Beneficiary
46
7.14
Non-Recourse
46
7.15
Schedules
46

 
 
-ii-

--------------------------------------------------------------------------------

 
 
LIST OF SCHEDULES AND EXHIBITS
 
Exhibit A
 
Certain Defined Terms
Exhibit B
 
Form of General Release
Exhibit C
 
Form of New Lease
Exhibit D
 
Form of Consulting Agreement
Exhibit E
 
Assignment Agreement
     
Schedule 1.1(a)
 
Asset List
Schedule 2.1
 
Foreign Jurisdictions
Schedule 2.2
 
Capitalization
Schedule 2.3
 
Consents
Schedule 2.4(d)
 
Off-Balance Sheet Arrangements
Schedule 2.6(a)
 
Absence of Certain Changes with Respect to Assets
Schedule 2.6(b)
 
Absence of Certain Changes with Respect to Capitalization and Liabilities
Schedule 2.7(g)
 
Tax Return Jurisdictions
Schedule 2.7(m)
 
Leased Employees
Schedule 2.8(a)
 
Claims and Judgments
Schedule 2.8(c)
 
Material Permits
Schedule 2.9(b)
 
Leased Real Property
Schedule 2.9(j)
 
Subleases
Schedule 2.11(a)-1
 
Company Registered Domain Names
Schedule 2.11(a)-2
 
Company Registered Marks
Schedule 2.11(a)-3
 
Company Patents
Schedule 2.11(a)-4
 
Company Registered Copyrights
Schedule 2.11(b)
 
Non-Disclosure and Invention Assignment Agreements
Schedule 2.12
 
Insurance
Schedule 2.13(a)
 
Company Agreements
Schedule 2.14(a)
 
Employees
Schedule 2.14(b)
 
Independent Contractors, Leased Employees
Schedule 2.15(a)
 
Benefit Plans
Schedule 2.15(c)
 
Benefit Plan Compliance Exceptions
Schedule 2.16-1
 
Contracts with Insiders
Schedule 2.16-2
 
Insider Transactions since December 31, 2008
Schedule 2.18
 
Citations Under OSHA
Schedule 2.19(a)
 
List of Assets
Schedule 2.19(b)
 
Tangible Personal Property That Is Not In Good Working Condition
Schedule 2.21
 
Top 10 Customers
Schedule 3.1
 
Interest/Share Holder Ownership and Liens on Interests
Schedule 6.2
 
Pending Tax Matter

 
 
-iii-

--------------------------------------------------------------------------------

 
 
ASSET PURCHASE AGREEMENT
 
This Asset Purchase Agreement dated as of July 20, 2011 (this "Agreement") is by
and among NTS Technical Systems, a California corporation ("Buyer"), Ingenium
Testing, LLC, an Illinois limited liability company ("Ingenium"), Lab Nine, LLC,
an Illinois limited liability company ("Lab Nine"), Lab Eight, Inc., an Illinois
corporation ("Lab Eight") and, together with Ingenium and Lab Nine, "Sellers,"
Cliff Smith, an individual ("Smith"), and Duane Wingate, an individual
("Wingate").  Ingenium, Lab Nine and Lab Eight are sometimes hereafter referred
to as "Sellers".  Smith and Wingate are hereinafter together referred to as the
"Interest/Share Holders."  Buyer, Sellers and the Interest/Share Holders are
sometimes hereinafter collectively referred to as the "Parties."  Capitalized
terms used but not defined herein have the meanings assigned to them on Exhibit
A.
 
The Interest/Share Holders are the sole owners of the issued and outstanding,
voting and non-voting, limited liability company membership interests of
Ingenium and Lab Nine and the outstanding capital stock of Lab Eight.
 
Buyer desires to purchase from Sellers substantially all of the assets of
Sellers, and Sellers desire to sell substantially all of the assets of Sellers
to Buyer, all on the terms and conditions hereinafter set forth.
 
In consideration of the premises and the mutual representations, warranties,
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:
 
ARTICLE I

 
PURCHASE AND SALE OF ASSETS
 
1.1           Purchase and Sale.
 
(a)           Upon the terms and subject to all of the conditions set forth
herein, on the Closing Date, Sellers agree to sell to Buyer, and Buyer agrees to
purchase from Sellers, free and clear of all Liens, except Permitted Liens, the
Business as a going concern and all of the right, title and interest of Sellers
in and to all of their assets and property, tangible and intangible, except for
the Excluded Assets, owned or used by Sellers in connection with or arising from
the conduct of the Business (the "Purchased Assets").  The Purchased Assets
shall include, but not be limited to, the following:
 
(i)       cash and cash equivalents and all accounts receivable of Sellers as of
the Closing Date (Buyer shall assume responsibility for the collection of
Sellers' Accounts Receivable);
 
(ii)      all property, tangible or intangible, real, personal or mixed,
including all machinery, equipment, supplies, furniture, furnishings, office
equipment, tools, racks, displays, fixtures and other tangible personal property
used by Sellers in connection with the Business, including without limitation
the property listed or described on Schedule 1.1(a);
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
(iii)     all customer and supplier lists, sales data, catalogs, brochures,
literature, forms, mailing lists, art work, photographs and advertising and
promotional material, in whatever form or media;
 
(iv)     all inventory, work in process, raw materials, finished products,
supplies, packaging, labels, spare parts and shipping containers and materials;
 
(v)      the right to receive mail and other communications addressed to Sellers
and pertaining to the Business prior to the Closing (including, without
limitation, mail and communications from customers, suppliers, distributors,
agents and others);
 
(vi)     all goodwill as a going concern and all other intangible properties;
 
(vii)    all of Sellers' rights under the Contracts (excluding those described
on Schedule 2.15(a) ("Employee Benefit Plans")), and all other contracts,
agreements, licenses, Permits, arrangements, orders and commitments (including
bids, proposals and other responses to solicitations or proposals) relating to
the ownership of the Purchased Assets or the conduct of the Business, including
any Contracts for the purchase of raw materials, Contracts for inventory, work
in process and goods in transit, Contracts for services and supplies, purchase
orders, warranties, distribution and sales representative arrangements, union
contracts, Contracts or other arrangements pursuant to which Sellers are
entitled to use certain assets that are owned by a governmental authority or
other third party in the conduct of the Business, and any options to purchase
real or personal property;
 
(viii)   all of Sellers' rights to use the names "Ingenium Testing," "Lab Nine,"
"Lab Eight" and any other trade names or trademarks previously used by Sellers
in connection with the Business, and any logo or mark, whether or not
registered, used by Sellers in connection with the Business;
 
(ix)      all Intellectual Property;
 
(x)      all Permits, approvals, qualifications and the like issued by any
Governmental Authority;
 
(xi)      all books and records relating to the Business, including all personal
property records, personnel records of employees of Sellers to be terminated by
Sellers and then hired by Buyer, who are identified in Schedule 2.14(a),
accounting records and all original applications and files and correspondence
with the U.S. Patent and Trademark Office which relate to patent and trademark
applications held by Sellers and their agents;
 
(xii)     all claims, causes of action, choses in action, rights of recovery and
rights of set off of any kind, whether known or unknown, in favor of Sellers,
and pertaining to, or arising out of, the Purchased Assets or offsetting any
Assumed Liabilities; and
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
(xiii)    all prepaid expenses, deposits and credits.
 
(b)           The Purchased Assets shall not include the following assets and
properties (collectively, the "Excluded Assets"):
 
(i)       Sellers' franchise as a corporation or as a limited liability company,
as the case may be, minute books, stock transfer or membership interest records
and similar records relating to their organization, existence or capitalization,
and the capital stock or membership interests of the Interest/Share Holders;
 
(ii)      the rights of Sellers under this Agreement and the instruments and
certificates delivered in connection with this Agreement;
 
(iii)      any books, records, correspondence, other documents and litigation
files and the right to receive mail and other communications addressed to
Sellers which, in each case, relate primarily to the Retained Liabilities or the
Excluded Assets (provided that, if any such items also relate to the Assumed
Liabilities or the Purchased Assets, Sellers shall receive only copies of such
items);
 
(iv)     All rights to refunds and credits of Taxes, all Tax Returns, all
taxpayer and other identification numbers, all rights in respect of any audit,
examination, litigation or other proceeding involving Sellers and relating to
Taxes, and all books and records relating to the foregoing;
 
(v)      All assets (including any current assets) not otherwise treated as
Excluded Assets and that relate to Taxes collected or withheld by Sellers and
payable to any Governmental Authority or Taxing Authority;
 
(vi)     All attorney-client, accountant, and other confidences and privileges
and related information and documents and all books and records relating to the
foregoing;
 
(vii)    Assets of Sellers related to all Employee Plans;
 
(viii)   All insurance policies of Sellers related to the Business, any refunds
paid or payable in connection with the cancellation or discontinuance of any
insurance policies applicable to the Business and any claims made or to be made
under any such insurance policies;
 
(ix)      All obligations of the Interest/Share Holders to Sellers;
 
(x)      Two (2) Apple 27" iMac desktop computers, Model No. A1225, Serial Nos.
W88230A1ZE4 and W882419ZZE4;
 
(xi)      Rights in and to a loan made by one or more Sellers to Blackhawk
Learning Connection, an Illinois not-for-profit corporation;
 
(xii)     Rights in and to one or more loans made by one or more Sellers to KMM
Group, L.L.C.; and
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
(xiii)    All books and records relating primarily to Excluded Assets or
Retained Liabilities;
 
1.2           Assumption of Liabilities.  Buyer shall assume the following
liabilities:
 
(a)           Subject to the conditions herein set forth, upon the transfer of
the Purchased Assets on the Closing Date, Buyer shall assume and discharge the
following liabilities and obligations of Sellers (the "Assumed
Liabilities"):  accounts payable existing on the Closing Date as set forth on
Schedule 1.2 and other liabilities and obligations of Sellers arising after the
Closing Date under any Contract, lease or other agreement assigned to Buyer
pursuant to Section 1.1 which (i) is set forth in any Schedule to this Agreement
(unless otherwise indicated thereon), (ii) because of temporal, dollar and other
limitations set forth in this Agreement is not required to be set forth in any
Schedule to this Agreement or (iii) is otherwise specifically consented to in
writing by Buyer.  Notwithstanding the foregoing, Buyer shall not assume any
liabilities or obligations arising out of any breach or default by Sellers prior
to the Closing of any provision of any Contract, lease, or other agreement
assigned to Buyer pursuant to Section 1.1, all of which shall be Retained
Liabilities.
 
(b)           Notwithstanding the foregoing, in the event a warranty claim is
presented to Buyer, within 12 months following the Closing, with respect to any
goods or services provided by Sellers to Hamilton Sundstrand prior to the
Closing Date, Buyer may, in its sole discretion, perform all necessary warranty
work related to such warranty claim and shall invoice Sellers for Buyer's
actual, direct cost of performing the warranty work, without mark-up for
overhead or indirect costs.  Each such invoice shall describe in reasonable
detail the warranty claim asserted, the work performed by Buyer, and Buyer's
actual direct costs of performing such work.  In the event Sellers fail to pay
Buyer's invoices within 30 days after receipt, Buyer may receive payment from
the Holdback and if the Holdback is exhausted, then Buyer may offset against the
Earn Out.
 
1.3           Liabilities Not Assumed.
 
Buyer shall assume no debts, obligations, Contracts, leases or liabilities of
Sellers, including any amounts owed by Sellers to the Interest/Share Holders as
of the Closing Date, except for the Assumed Liabilities.  Sellers shall pay and
be responsible for all debts, obligations, Contracts, leases or liabilities of
Sellers which are not Assumed Liabilities (the "Retained Liabilities").  The
Parties agree that Sellers shall be responsible for the payment of all
obligations of Sellers existing at the Closing Date, as defined below, that are
not Assumed Liabilities and that any unpaid obligations of Sellers existing
after the Closing Date (including without limitation Retained Liabilities), may
in Buyer's sole discretion, be paid by Buyer, in which case any amounts so paid
by Buyer shall be offset against the Holdback or the Adjusted Cash Consideration
(as hereinafter defined).
 
1.4           No Assignment in Certain Circumstances.
 
Notwithstanding anything herein to the contrary, this Agreement shall not
constitute an agreement to sell, convey, assign, transfer or deliver any
interest in any instrument, commitment, contract, lease, Permit or other
agreement or arrangement or any claim, right or benefit arising thereunder or
resulting therefrom, if a sale, conveyance, assignment, transfer or delivery or
an attempt to make such a sale, conveyance, assignment, transfer or delivery
without the authorization, approval, consent or waiver of a third party would
constitute a breach or violation thereof or affect adversely the rights of
Sellers or Buyer thereunder; and any sale, conveyance, assignment, transfer or
delivery to Buyer of any interest under any such instrument, commitment,
Contract, lease, Permit or other agreement or arrangement that requires the
authorization, approval, consent or waiver of a third party shall be made
subject to such authorization, approval, consent or waiver being obtained.  In
the event that any such authorization, approval, consent or waiver is not
obtained on or prior to the Closing Date, Sellers shall use its commercially
reasonable efforts to obtain any such authorization, approval, consent or waiver
(provided that, in obtaining any such authorization, approval, consent or
waiver, Sellers shall not agree to any amendment, modification or supplement of
any such instrument, commitment, contract, lease, Permit or other agreement or
arrangement, except with Buyer's consent), and Sellers shall, to the greatest
extent permitted by Law and any such instrument, commitment, contract, lease,
Permit or other agreement or arrangement (including by acting as an agent of
Buyer or its Affiliates), hold such instrument, commitment, contract, lease,
Permit or other agreement or arrangement or any claim, right or benefit arising
thereunder or resulting therefrom in trust for the benefit of Buyer and its
Affiliates or otherwise for the exclusive use and benefit of Buyer and its
Affiliates such that Buyer and its Affiliates receive the interest of Sellers in
the benefits therefrom until such time as such authorization, approval, consent
or waiver is obtained.  To the extent Buyer shall receive such benefits, Buyer
shall perform, as a subcontractor or on a similar basis, the obligations under
such instrument, commitment, contract, lease, Permit or other agreement or
arrangement.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
1.5           Purchase Price.
 
(a)           The total consideration to be paid by Buyer to Sellers for the
Purchased Assets (the "Base Purchase Price") is Twelve Million Five Hundred
Twenty-Five Thousand One Hundred Ten and no/100ths Dollars ($12,525,110) (the
"Base Cash Consideration"), as may be adjusted pursuant to Section 1.7 (the Base
Cash Consideration as so adjusted, the "Adjusted Cash Consideration").
 
(b)           Buyer shall be entitled to a "holdback fund" equal to $300,000
against which claims for indemnification may be asserted by Buyer (the
"Holdback").  The Holdback shall be in the form of Buyer's offset against Base
Rent that Buyer is obligated to pay under the New Lease.  In the event that one
or more Buyer Indemnified Party(ies) (as defined in Section 6.3) proceeds
against the Holdback (as discussed in Section 6.3) pursuant to Section 6.4 in
order to satisfy entitlements to indemnification, the Base Rent as defined in
the New Lease shall be reduced by the amount of such indemnification
entitlement(s), up to a maximum reduction of $60,000 per year, until the
aggregate amount of the Base Rent reduction under the New Lease equals the
lesser of the total amount of the Holdback or the aggregate amount of the
indemnification entitlement(s) asserted by the Buyer Indemnified Party(ies).
 
(c)           The owing and unpaid Tax obligations of Sellers to the Internal
Revenue Service and the State of Illinois reflected on Schedule 5.2 (“Pending
Tax Matter”) and the SBA Loan shall be paid in full in accordance with the
timetable and procedures set forth in the following paragraphs.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
(i)       That portion of the Pending Tax Matter representing liabilities to the
State of Illinois shall paid by Buyer to the State of Illinois at Closing out of
the Base Cash Consideration.
 
(ii)      Sellers warrant and represent to Buyer that the federal taxes owing
and unpaid by Sellers as of Closing will not exceed $350,000.  In reliance upon
such warranty and representation, Buyer shall withhold from the Base Cash
Consideration the sum of $350,000 for the purpose of paying that portion of the
Pending Tax Matter representing federal tax liabilities to the Internal Revenue
Service, which shall be paid immediately upon receipt of an updated payoff
letter from the Internal Revenue Service as provided in Section 1.5(f) further
below.  Immediately upon execution of this Agreement, in all respects as
required in accordance with United States Internal Revenue Service procedures,
Sellers shall (i) request a payoff letter from the Internal Revenue Service
setting forth the total amount owed by the Sellers to the Internal Revenue
Service and the date on which payment of such amount shall cause the Internal
Revenue Service to fully discharge and release its liens on the assets of the
Sellers (the “IRS Payoff Amount”) and (ii) apply for (and/or, at Buyer's
election, assist Buyer in applying for) a certificate of discharge and/or (at
Buyer's election) certificate of release of the federal tax liens on the
Assets.  Sellers shall provide a copy of such payoff letter to Buyer immediately
upon receipt.  Notwithstanding the foregoing, for purposes of discharging
Buyer's obligation hereunder to pay the same, the entire Pending Tax Matter
Payment shall be deemed to have been paid to Sellers on the Closing Date.
 
(iii)      Buyer shall also withhold from the Base Cash Consideration an amount
equal to the payoff amount for the SBA Loan (the “SBA Payoff Amount”) for the
next permitted prepayment date to occur after the Closing (the “SBA Payoff
Date”).
 
(iv)     The Base Cash Consideration, net of (A) the SBA Payoff Amount (B) that
portion of the Pending Tax Matter Payment required to be paid out of the Base
Cash Consideration pursuant to this Section 1.5(c)(i) and (C) $350,000 is
hereinafter referred to as the "Closing Cash Consideration."
 
(d)           Payment of the Closing Cash Consideration shall be at the Closing
by wire transfer of immediately available funds in accordance with written
instructions that Sellers shall have provided to Buyer.
 
(e)           Buyer shall wire transfer the SBA Payoff Amount on the SBA Payoff
Date in accordance with such written instructions as are provided by Colson
Services Corp, and within such time and manner as is necessary to ensure that
the SBA Payoff Amount is credited to Ingenium on the SBA Payoff
Date.  Notwithstanding the foregoing, in the event that any amounts are required
to be paid in excess of the SBA Payoff Amount to pay the SBA Loan in full and
secure the full release of all liens or other encumbrances created by the SBA
Loan, Sellers shall be solely responsible for paying such excess amounts and
shall pay such amounts no later than the SBA Payoff Date.
 
(f)           Buyer shall pay the IRS Payoff Amount (but not more than $350,000)
to the Internal Revenue Service in accordance with the IRS payoff letter and
such other written instructions as are provided by the Internal Revenue Service
and delivered to Buyer and (provided such delivery to Buyer occurs a reasonable
period before such payoff date) no later than the payoff date stated in the
payoff letter from the Internal Revenue Service.  In the event that the IRS
Payoff Amount is less than $350,000, Buyer shall simultaneously pay to Sellers
the difference between the IRS Payoff Amount and $350,000.  In the event that
the IRS Payoff Amount is more than $350,000 (such difference, a "Shortfall"),
then Sellers shall pay the amount of the Shortfall directly to the Internal
Revenue Service in accordance with such written instructions as are provided by
the Internal Revenue Service and within such time and manner as is necessary to
ensure that the payment is credited to Sellers on the payoff date stated in the
payoff letter from the Internal Revenue Service.  If for any reason Sellers are
unable and/or fail so to make such payment of the Shortfall, then Sellers shall
immediately notify Buyer of such inability and/or failure and, in such event,
Buyer in its sole and absolute discretion shall have the right (but not the
obligation) to pay to the Internal Revenue Service the amount of the Shortfall
(and, if Buyer does pay the Shortfall to the Internal Revenue Service, then such
amount shall constitute a joint and several debt obligation of Sellers to Buyer
(i) that is payable on demand, (ii) that bears simple interest at 10% per annum,
(iii) with respect to which Sellers are obligated jointly and severally to pay
and reimburse to Buyer all costs of enforcement and collection (including
attorneys' fees and charges), and (iv) and with respect to which (A) Buyer and
its affiliates shall have the right, but not the obligation, to offset both the
Shortfall and also any such costs against any other amount owed at any time by
Buyer or any of its affiliates to any of the Sellers (whether under this
Agreement or otherwise) and (B) all rights and remedies of Buyer shall be
cumulative.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
(g)           Subject to compliance by Buyer with the provisions of this Section
1.5, Sellers, jointly and severally, shall defend, indemnify and hold Buyer and
the Assets harmless from and against any levy, sale or other enforcement action
with respect to the Assets that may be taken by the Internal Revenue Service
based upon federal taxes owing and unpaid by Sellers, and promptly pay and/or
reimburse Buyer for any cost or expense (including attorneys' fees and charges)
incurred by Buyer with respect to any such levy, sale or other enforcement
action.
 
1.6           Closing.  On the terms and subject to the conditions set forth in
this Agreement, the closing of the transactions contemplated by this Agreement
(the "Closing") shall take place in escrow by overnight delivery, electronic
mail, fax or such other mechanisms as the parties may agree on a date mutually
agreed to by the parties (the "Closing Date"), or such other date and at such
other place as may be mutually agreed upon by Buyer and Sellers.
 
1.7           Earn Out Consideration.  Buyer shall pay Sellers an earn out in
the aggregate not to exceed Seven Million Seventy-Five Thousand Dollars
($7,075,000), hereinafter referred to as the "Earn Out."  The Earn Out shall be
paid entirely in cash.  The starting date for the Earn Out Period (as defined in
this paragraph) shall be the last calendar day of the month in which the Closing
Date occurs (the "Start Date").  The Earn Out, if and to the extent earned,
shall be determined as of the annual anniversary date of the Start Date for the
years 2012 (the "2012 Earn Out"), 2013 (the "2013 Earn Out") and 2014 (the "2014
Earn Out" and, together with the 2012 Earn Out and the 2013 Earn Out, the "Earn
Out Period") and paid, if and to the extent earned, in three annual installments
in accordance with the following terms and conditions:
 
(a)           For the 2012 Earn Out, in the event that the consolidated EBITDA
of the NTS Rockford laboratory facility which will operate the Business and
house the Purchased Assets post-closing (the "Rockford Facility") exceeds
$3,024,356 during the twelve calendar months immediately preceding the first
anniversary date of the Start Date (the "2012 EBITDA Target"), Sellers will be
entitled to receive the amount by which the consolidated EBITDA of the Rockford
Facility for the 2012 Earn Out exceeds the 2012 EBITDA Target up to a maximum
aggregate amount of Three Million Seventy-Five Thousand Dollars ($3,075,000) for
the years 2012, 2013 and 2014, with any excess over that amount shared pro rata
between the parties as set forth below.*
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
(b)           For the 2013 Earn Out, in the event that the consolidated EBITDA
of the Rockford Facility exceeds $5,400,000 during the twelve calendar months
immediately preceding the second anniversary date of the Start Date (the "2013
EBITDA Target"), Sellers will be entitled to receive the amount by which the
consolidated EBITDA of the Rockford Facility for the 2013 Earn Out exceeds the
2013 EBITDA Target up to a maximum aggregate amount of Three Million
Seventy-Five Thousand Dollars ($3,075,000) for the years 2012, 2013 and 2014,
with any excess over that amount shared pro rata between the parties as set
forth below.*
 
(c)           For the 2014 Earn Out, in the event that the consolidated EBITDA
of the Rockford Facility exceeds $5,916,000 during the twelve calendar months
immediately preceding the third anniversary date of the Start Date (the "2014
EBITDA Target"), Sellers will be entitled to receive the amount by which the
consolidated EBITDA of the Rockford Facility for the 2014 Earn Out exceeds the
2014 EBITDA Target up to a maximum aggregate amount of Three Million
Seventy-Five Thousand Dollars ($3,075,000) for the years 2012, 2013, and 2014,
with any excess over that amount shared pro rata between the parties as set
forth below.*
 
*Once the aggregate Earn Out paid to Sellers equals Three Million Seventy-Five
Thousand Dollars ($3,075,000), any additional amount by which the consolidated
EBITDA of the Rockford Facility exceeds the EBITDA Target for any of the
applicable years shall be divided 60% to Sellers and 40% to NTS, provided that
the Total Earn Out payable to Sellers shall not exceed $7,075,000 million.
 
Each of the foregoing Earn Out amounts, if earned, shall be paid by Buyer to
Sellers within sixty (60) days following each of the first three anniversaries
of the Start Date based upon Buyer's good faith calculation of the EBITDA for
the applicable period, using Buyer's unaudited financial statements maintained
in accordance with Buyer's normal internal accounting methods consistently
applied.  In each case, however, the applicable Earn Out payment shall be
subject to a subsequent adjustment increasing or decreasing such Earn Out
payment based upon Buyer's Audited Financials covering the twelve-month period
in which the Earn Out was earned (or otherwise would have been earned), to be
calculated within sixty (60) days following such Audited Financials being
completed and signed by the independent auditor of the Audited Financials for
each of the two fiscal years that include the applicable twelve-month period in
which the Earn Out was earned.  In the event such subsequent calculation results
in an adjustment (upwards or downwards) to an Earn Out payment previously made
(or which should have been made as a result of such adjustment), Buyer shall pay
to Sellers the full amount of any such upwards adjustment, without interest,
within thirty (30) days of the completion of such calculations, and Sellers
shall pay Buyer the full amount of any such downwards adjustment, without
interest, within thirty (30) days of the completion of such calculations.
 
"Audited Financials" means an income statement of the Rockford Facility for the
applicable fiscal year prepared in accordance with GAAP and reflecting all
revenues received by and expenses incurred by the Rockford Facility during the
applicable fiscal year. Regardless of whether an Earn Out payment is made, Buyer
shall provide to Sellers a copy of the Audited Financials for  the two fiscal
years covering each of the applicable twelve-month periods during the Earn
Out  Period once the Audited Financials covering for the fiscal years in which
such twelve-month period occurs is completed and signed by the independent
auditor of the Audited Financials.
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
As used herein, "EBITDA" means earnings of the Rockford Facility before
deduction for interest expense, Taxes, depreciation and amortization.  Costs
included in the determination of EBITDA shall include all the cost line items of
Sellers prior to the Closing, including, without limitation, selling costs, less
Buyer's corporate allocation to the Rockford Facility.  For purposes of
determining the amounts payable to Sellers pursuant to (a), (b) and (c) above,
the audited financial statements of the Rockford Facility will be used.
 
(d)           Buyer agrees that during the Earn Out Period the corporate
allocation made to the Rockford Facility will be performed in accordance with
the same formulae, and on the same basis, as the corporate allocation made to
Buyer's other laboratory facilities; and Buyer agrees that during the Earn Out
Period it will use commercially reasonable efforts to provide to the Rockford
Facility after the Closing the same general level of support that it provides to
its other laboratory facilities, provided, however, that Buyer shall not be
required to purchase equipment for the Rockford Facility or otherwise expand its
operations or service offerings other than as may be required by Law.
 
1.8           Deliveries at the Closing.  In addition to the other requirements
set forth herein, at the Closing:
 
(a)           Sellers shall cause each of the following to be delivered to
Buyer:
 
(i)      Bills of sale and any other documents necessary to transfer to Buyer
good, valid and marketable title to all the Purchased Assets free and clear of
all Liens except Permitted Liens;
 
(ii)      a general release in the form attached hereto as Exhibit B ("General
Release") from each of Cliff Smith and Duane Wingate and each other officer,
director or manager of any of Sellers, duly executed by the applicable releasor;
 
(iii)      a certificate duly executed by the Managers of Ingenium and Lab Nine
and the Secretary of Lab Eight certifying as to the full force and effect of the
organizational documents of each entity attached thereto as exhibits;
 
(iv)     certificates from appropriate government officials (each dated as of a
recent date) certifying as to the good standing of each entity in the State of
Illinois and in each jurisdiction in which any of Sellers is qualified to
conduct business as a foreign limited liability company or corporation;
 
(v)      copies of all notices to, and declarations, filings and registrations
with, and consents, authorizations, approvals and waivers from, governmental and
regulatory bodies required to consummate the transactions contemplated hereby
and all consents and waivers listed on Schedule 2.3 (including applicable UCC-3
termination statements, payoff letters and other documentation relating thereto)
and all other consents and waivers required to consummate the transactions
contemplated hereby;
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
(vi)     the FIRPTA Certificate called for by Section 2.7;
 
(vii)    a new facility lease in the form of Exhibit C attached hereto (the "New
Lease"), duly executed by ITS Partners, LLC, the landlord party thereto;
 
(viii)   executed copies of the Required Consents;
 
(ix)      a consulting agreement in the form of Exhibit D attached hereto (the
"Consulting Agreement"), duly executed by Smith;
 
(x)      an executed assignment and assumption agreement in the form attached
hereto as Exhibit E ("Assignment Agreement");
 
(xi)      such Tax clearance certificates and other documents as are required to
relieve Buyer of any obligation to withhold from the Purchase Price any amount
in respect of Taxes imposed on Sellers, their respective assets, or the
Purchased Assets, or otherwise (including without limitation an order with
respect to each Seller issued by the Illinois Department of Revenue in
accordance with the second paragraph of 35 I.L.C.S. 5/902 pursuant to an
Illinois Department of Revenue Form CBS-1 Notice of Sale, Purchase, or Transfer
of Business Assets filed by Seller before Closing in form and content approved
by Buyer (which approval shall not be unreasonably conditioned, delayed or
withheld);
 
(xii)     all required third party consents to the assignment of contracts and
Company Agreements, including the consent of Hamilton Sundstrand to the
assignment of its contract with Ingenium dated October 26, 2006 to Buyer; and
 
(xiii)    all other instruments and documents reasonably requested by Buyer.
 
(b)           Buyer shall cause each of the following to be delivered to
Sellers:
 
(i)       a certificate duly executed by the Secretary (or Assistant Secretary)
of Buyer certifying as to:  (A) the full force and effect of resolutions of
their respective board of directors attached thereto as exhibits evidencing the
authority of Buyer to consummate the transactions contemplated by the
Transaction Documents to which they are a party; (B) the full force and effect
of the certificate of incorporation and bylaws of Buyer attached thereto as
exhibits; and (C) the incumbency and signature of the officers of Buyer who have
executed the Transaction Documents to which Buyer is a party;
 
(ii)      certificates from an appropriate government official (dated as of a
recent date) certifying as to the good standing of Buyer in the State of
California;
 
(iii)      the Consulting Agreement, duly executed by Buyer and including
documentation reasonably acceptable to Smith and his counsel that Buyer's group
health insurance plan provides, effective as of the Closing, health insurance
coverage for Smith and his spouse as required by Section 6.4;
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
(iv)     the New Lease, duly executed by Buyer, the tenant thereto, and the
parent of Buyer, as guarantor thereto;
 
(v)      executed Assignment Agreement;
 
(vi)     an executed agreement, in form and substance acceptable to Sellers,
Ingenium Technologies Corp., and their respective counsel, agreeing to be bound
by Sections 3.1, 5.1 and 5.2 of a Second Amended and Restated Confidentiality
Agreement dated April 30, 2011, by and among Sellers, Interest/Shareholders,
Ingenium Technologies Corp., Paul Wild, Richard Wash and Jeffrey C. Schneider
(the "ITC Confidentiality Agreement").
 
(vii)    all other instruments and documents reasonably requested by Sellers.
 
1.9           Withholding Taxes.  To the extent required by applicable Law,
Buyer shall be entitled to deduct and withhold any Taxes required to be withheld
from any payments due to or payable on behalf of Sellers and/or Interest Share
Holders at any time; and such amount shall be treated for all purposes of this
Agreement as having been paid to the Sellers and/or Interest/ Share Holders as
applicable.
 
ARTICLE II

 
REPRESENTATIONS AND WARRANTIES
REGARDING SELLERS
 
Sellers, Smith and Wingate hereby jointly and severally represent and warrant to
Buyer as follows:
 
2.1           Organization and Good Standing.    Each of Ingenium and Lab Nine
(collectively, the "LLCs") is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Illinois
and has the requisite power and authority to own, lease and operate the
properties used in the Business and to carry on the Business as currently
conducted and currently contemplated to be conducted.  Each of the LLCs is duly
qualified to do business and is in good standing as a foreign limited liability
company in the states and jurisdictions set forth on Schedule 2.1 and in each
other jurisdiction where qualification as a foreign limited liability company is
required, except for such failures to be qualified and in good standing that,
individually or in the aggregate, do not have, and are not reasonably likely to
have, a Material Adverse Effect.  Prior to the date of this Agreement, each of
the LLCs has delivered to Buyer complete and correct copies of its
organizational documents, each as presently in effect.
 
(b)           Lab Eight is a corporation duly organized, validly existing and in
good standing under the laws of the State of Illinois and has the requisite
power and authority to own, lease and operate the properties used in the
Business and to carry on the Business as currently conducted and currently
contemplated to be conducted.  Lab Eight is duly qualified to do business and is
in good standing as a foreign corporation in the states and jurisdictions set
forth on Schedule 2.1 and in each other jurisdiction where qualification as a
foreign corporation is required, except for such failures to be qualified and in
good standing that, individually or in the aggregate, do not have, and are not
reasonably likely to have, a Material Adverse Effect.  Prior to the date of this
Agreement, Lab Eight has delivered to Buyer complete and correct copies of its
organizational documents, each as presently in effect.
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
2.2           Capitalization.
 
(a)           The membership interests of each of the LLCs as owned are as set
forth on Schedule 2.2, the "Membership Interests".  The Membership Interests
constitute all the issued and outstanding equity interests in the LLCs, and
Smith and Wingate own all of the Membership Interests.  The Membership Interests
have been duly and validly authorized and issued, are fully paid and
nonassessable with no personal liability attaching to the ownership thereof and
have not been issued in violation of any preemptive right or of any federal or
state securities Law.  Except as set forth on Schedule 2.2, there is no
security, option, warrant, right, call, subscription, agreement, commitment or
understanding of any nature whatsoever, fixed or contingent, that directly or
indirectly (i) calls for the issuance, redemption, sale, pledge or other
disposition of any limited liability company assets of the LLCs or any
securities convertible into, or other rights to acquire, any limited liability
company assets of the LLCs, (ii) obligates any LLC to grant, offer or enter into
any of the foregoing or (iii) relates to the voting or control of such assets,
securities or rights.  The LLCs have not created any "phantom interests,"
appreciation rights or other similar rights, the value of which is related to or
based upon the price or value of any class or series of limited liability
company interests of the LLCs.  The LLCs do not have any outstanding debt or
debt instruments providing for voting rights with respect to any LLC to the
holders thereof.  Neither the Interest/Share Holders nor any other Person is
entitled to any preemptive or similar rights to subscribe for limited liability
company interests of any LLC.  The LLCs have not granted to any Person the right
to demand or request that any LLC effect a registration under the Securities Act
of any securities held by such Person or to include any securities of such
Person in any such registration by any LLC.
 
(b)           The total authorized, and issued capital stock of Lab Eight
consists of 10,000 shares of common stock, of which 1,000 shares are issued and
outstanding all of which are owned by Smith and Wingate (the "Shares").  The
Shares have been duly and validly authorized and issued, are fully paid and
nonassessable with no personal liability attaching to the ownership thereof and
have not been issued in violation of any preemptive right or of any federal or
state securities Law.  There is no security, option, warrant, right, call,
subscription, agreement, commitment or understanding of any nature whatsoever,
fixed or contingent, that directly or indirectly (i) calls for the issuance,
redemption, sale, pledge or other disposition of any capital stock of Lab Eight
or any securities convertible into, or other rights to acquire, any capital
stock of Lab Eight, (ii) obligates Lab Eight to grant, offer or enter into any
of the foregoing or (iii) relates to the voting or control of such interests,
securities or rights.  Lab Eight has not created any "phantom interests,"
appreciation rights or other similar rights, the value of which is related to or
based upon the price or value of any class or series of capital stock of Lab
Eight.  Lab Eight does not have any outstanding debt or debt instruments
providing for voting rights with respect to Lab Eight to the holders
thereof.  Neither Smith nor Wingate nor any other Person is entitled to any
preemptive or similar rights to subscribe for capital stock of Lab Eight.  Lab
Eight has not granted to any Person the right to demand or request that Lab
Eight effect a registration under the Securities Act of any securities held by
such Person or to include any securities of such Person in any such registration
by Lab Eight.
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
(c)           No Seller has any subsidiaries or investments in, or joint venture
or strategic alliance agreements with, any other Person, other than investments
in publicly-traded marketable securities.
 
2.3           Authority, Approvals, Enforceability and Consents.
 
(a)           The execution, delivery and performance by Sellers of this
Agreement and the other Transaction Documents to be executed and delivered by
Sellers and the consummation of the transactions contemplated hereby and thereby
do not and will not:
 
(i)      contravene any provision of the organizational documents of Sellers;
 
(ii)      (after notice or lapse of time or both) violate, conflict with, result
in a breach of any provision of, constitute a default under, result in or permit
the modification, revocation, cancellation, termination or acceleration of, any
Contract to which any Seller is a party or by which any of its properties or
assets are bound or otherwise subject or, except as set forth on Schedule 2.3
(the "Required Consents"), require any consent or waiver of any party to any
such Contract;
 
(iii)      result in the creation or imposition of any Lien upon, or any Person
obtaining any right to acquire or other interest in, any properties, assets or
rights of Sellers;
 
(iv)     violate or conflict with any Law applicable to Sellers or the Business
or their properties; or
 
(v)      require any authorization, consent, order, permit or approval of, or
notice to, or filing, registration or qualification with, any Government
Authority.
 
(b)           No authorization, consent, order, permit or approval of, or notice
to, or filing, registration or qualification with, any Government Authority is
necessary to be obtained or made by Sellers to enable Buyer to continue to
conduct the Business and operations and use the Purchased Assets after the
Closing as a result of the transactions contemplated hereby in a manner that is
consistent with the manner in which they are conducted and used.
 
2.4           Financial Statements.
 
(a)           Prior to the date of this Agreement Buyer received from Ernst &
Young LLP, copies of the audited financial statements, including a balance sheet
and statements of operation, members' equity and cash flow of each Seller for
the calendar year ending December 31, 2009, and the period January 1 through
August 31, 2010, prepared and certified by Ernst & Young, independent certified
public accountants (the "Audited Financial Statements") and an unaudited balance
sheet for each Seller as of June 30, 2011 (the "Unaudited Balance Sheets") and
the date of the Unaudited Balance Sheets is hereinafter referred to as the
"Balance Sheet Date" (all the foregoing financial statements, including any
notes thereto being referred to herein collectively as the "Company Financial
Statements").  The Company Financial Statements are in accordance with the books
and records of Sellers and fairly present the financial position, results of
operations, the Interest/Share Holders' equity and cash flows of each Seller as
of the dates and for the periods indicated, in each case, except the Unaudited
Balance Sheets, in accordance with GAAP consistently applied during such
periods, and the Company Financial Statements indicate all adjustments, which
consist of only normal recurring accruals (that are not, individually or in the
aggregate, material) necessary for such fair presentations.  The statements of
operations included in the Company Financial Statements do not contain any items
of special or nonrecurring income except as expressly specified therein, and the
balance sheets included in the Company Financial Statements do not reflect any
write-up or revaluation increasing the book value of any assets.  The books and
accounts of each Seller are complete and correct in all material respects and
fully and fairly reflect all of the transactions of Sellers.
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
(b)           Neither Sellers nor, to the Knowledge of Sellers, any
Representative of Sellers has received or otherwise had or obtained knowledge of
any complaint, allegation, assertion or claim, whether written or oral,
regarding the accounting or auditing practices, procedures, methodologies or
methods of Sellers with respect to the Company Financial Statements or the
internal accounting controls of Sellers, including any written or oral
complaint, allegation, assertion or claim that Sellers have engaged in
questionable accounting or auditing practices.  No attorney representing any
Seller, whether or not employed by any of Sellers, has reported evidence of a
material violation of securities laws, breach of fiduciary duty or similar
violation by any of Sellers or any of their respective Representatives to any
Manager of any of Sellers or any committee thereof or to any officer of any of
Sellers.
 
(c)           To the Knowledge of Sellers, no employee of any Seller has
provided or is providing information to any law enforcement agency regarding the
commission or possible commission of any crime or the violation or possible
violation of any Law.  Sellers have not, and, to the Knowledge of any Seller, no
contractor, subcontractor or agent of any of Sellers, has discharged, demoted,
suspended, threatened, harassed or in any other manner discriminated against an
employee of any Seller in the terms and conditions of employment because of any
act of such employee described in 18 U.S.C. §1514A(a).
 
(d)           Other than as set forth on Schedule 2.4(d), no Seller is subject
to any "off-balance sheet arrangement" (as defined in Item 303(a)(4)(ii) of
Regulation S-K promulgated under the Securities Exchange Act of 1934, as
amended).
 
2.5           Absence of Undisclosed Liabilities.  Sellers have no obligation,
liability or commitment of any nature whatsoever (whether direct or indirect,
fixed or contingent, known or unknown, due or to become due, accrued or
otherwise, and whether or not determined or determinable), and there is no
existing condition, situation or set of circumstances which is reasonably
expected to result in such an obligation, liability or commitment, except for
(a) obligations, liabilities and commitments reflected or reserved against in
the Company Financial Statements, (b) those arrangements set forth on Schedule
2.4(d) and (c) current liabilities incurred in the Ordinary Course after the
Balance Sheet Date that, individually or in the aggregate, do not have, and are
not reasonably likely to have, a Material Adverse Effect.
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
2.6           Absence of Certain Changes.
 
(a)           Since the Balance Sheet Date, Sellers have conducted business only
in the Ordinary Course and, except as set forth on Schedule 2.6(a):
 
(i)      there has been no development, change, event or occurrence that,
individually or in the aggregate, has had, or is reasonably likely to have, a
Material Adverse Effect; and
 
(ii)      there has been no physical damage, destruction or loss in an amount
exceeding $15,000 in the aggregate affecting the assets of Sellers that is not
covered by insurance or has not been remedied within 30 days.
 
(b)           except as set forth on Schedule 2.6(b), since the Balance Sheet
Date Sellers have not, directly or indirectly:
 
(i)       amended or otherwise changed any organizational documents;
 
(ii)      (A) issued, granted or sold any membership interests or other equity
securities, (B) issued, granted or sold any security, option, warrant, call,
subscription or other right of any kind, fixed or contingent, that directly or
indirectly calls for the issuance, sale, pledge or other disposition of any
membership interests or other equity securities, (C) entered into any agreement,
commitment or understanding calling for any transaction referred to in clause
(A) or (B) of this paragraph (ii), or (D) made any other changes in its equity
capital structure;
 
(iii)      declared, set aside or paid any dividend or other distribution
(whether in cash, interests, property or any combination thereof) in respect of
any interests or other equity securities, or purchase, redeem or otherwise
acquire, any interests;
 
(iv)     made any capital expenditures (including expenditures for additions to
plant, property and equipment) or appropriations or commitments with respect
thereto;
 
(v)      created, incurred or assumed any indebtedness for money borrowed or
obligations in respect of capital leases;
 
(vi)     paid, discharged or satisfied claims, liabilities or obligations
(absolute, accrued, contingent or otherwise and whether due or to become due)
which involve payments or commitments to make payments exceeding $25,000 in the
aggregate, other than (A) liabilities or obligations incurred in the Ordinary
Course and (B) scheduled repayments of current portions of and interest on
long-term indebtedness, the estimated amounts of which payments (which in the
case of interest payments on variable rate debt have been projected on the basis
of rates currently in effect) have prior to the execution of this Agreement been
disclosed by Sellers to Buyer in a writing which specifically refers to this
Section ‎2.6(b)(vi);
 
 
- 15 -

--------------------------------------------------------------------------------

 
 
(vii)    assumed, endorsed, guaranteed or otherwise become liable or responsible
for (whether directly, contingently or otherwise) any indebtedness for money
borrowed or any other obligation of any other Person;
 
(viii)   entered into any transaction or series of related transactions, whether
or not in the Ordinary Course, involving total payments to or by it of, or
involving the acquisition or disposition by it of property, assets or rights
having a value of, more than $25,000 in the aggregate;
 
(ix)      approved or put into effect any increase in compensation or benefits
payable to any of its employees, made any bonus payment to any of its employees,
entered into or adopted a new Benefit Plan, or amended any Benefit Plan to
increase the amount of compensation or benefits payable thereunder;
 
(x)       changed its accounting methods, principles or practices;
 
(xi)      waived any right or entered into any one or more transactions that,
individually or in the aggregate, has had, or is reasonably likely to have, a
Material Adverse Effect;
 
(xii)     mortgaged, pledged or subjected to any Lien (other than Permitted
Liens) any of its assets;
 
(xiii)    changed or modified any of the following:  (A) billing and collection
policies, procedures and practices with respect to accounts receivable or
unbilled charges; (B) policies, procedures and practices with respect to the
provision of discounts, rebates or allowances; or (C) payment policies,
procedures and practices with respect to accounts payable;
 
(xiv)    sold or transferred any of its assets (including, without limitation,
any Intellectual Property), other than the sale of inventory in the Ordinary
Course);
 
(xv)     settled any Tax Audit or other proceeding, made or changed any Tax
accounting or recording method or election or filed any amended Tax Return; or
 
(xvi)    authorized any of, or committed or agreed to take, whether in writing
or otherwise, any of the foregoing actions.
 
2.7           Taxes.
 
(a)           Sellers have timely filed (or have had filed on their behalf) with
the appropriate Tax Authorities all Tax Returns required to be filed by them on
or before the date hereof, and such Tax Returns are true, correct and complete
in all material respects.  Sellers have paid, or have made adequate provision
for the payment of, all Taxes for all periods (including any portions
thereof).  Since the Balance Sheet Date, Sellers have incurred no liability for
Taxes outside the Ordinary Course.
 
(b)           There are no liens for Taxes upon any property or assets of
Sellers, except for (i) Taxes not yet due or (ii) those resulting from the
Pending Tax Matter.
 
 
- 16 -

--------------------------------------------------------------------------------

 
 
(c)           With the exception of the Pending Tax Matter, there are no Tax
Audits currently pending with regard to any Taxes or Tax Returns of Sellers and,
to the Knowledge of Sellers, no such Tax Audit is threatened.  No claim has ever
been made by a Tax Authority in a jurisdiction where any Seller does not file
Tax Returns that it is or may be subject to Taxation by that
jurisdiction.  Prior to the date of this Agreement, Sellers have delivered or
made available to Buyer complete and accurate copies of Tax Returns of Sellers
and their predecessors for all open years and complete and accurate copies of
all examination reports and statements of deficiencies assessed against or
agreed to by any Seller or any predecessor.
 
(d)           There are no outstanding requests, agreements, consents or waivers
to extend the statutory period of limitations applicable to the assessment of
any Taxes or deficiencies against any Seller, and to the Knowledge of Sellers no
power of attorney granted by any Seller with respect to any matter relating to
Taxes is currently in force.  Sellers have neither requested nor received a
ruling from, nor entered into a closing or other agreement with, any Tax
Authority that could affect the Tax liability of any Seller or bind the Buyer or
the assets for periods after the date hereof.
 
(e)           Sellers are not a party to any agreement providing for the
allocation, indemnification, or sharing of Taxes that shall remain in force or
be binding upon Buyer or the assets after the date hereof, and Sellers shall
have no liability after the date hereof for Taxes pursuant to any such
agreement.
 
(f)           To the Knowledge of Sellers, no Seller is a party to or partner in
any joint venture, partnership or other arrangement or contract that could be
treated as a partnership for federal income Tax purposes and that relates to the
assets.
 
(g)           Schedule 2.7(g) contains a list of all jurisdictions (whether
foreign or domestic) in which any Seller currently files Tax Returns and the
types of Tax Returns so filed.  To the Knowledge of Sellers, no Seller is
required to file Tax Returns in any jurisdiction not listed on Schedule
2.7(g).  Except as set forth in Schedule 2.7(g), no Seller has a permanent
establishment in any foreign country.
 
(h)           None of the assets or Assumed Liabilities consists of (i) Tax
exempt bond financed property or Tax exempt use property, within the meaning of
Section 168 or 470 of the Code, (ii) intangible property described in clause
(i), (ii) or (iii) of Section 197(f)(9)(A) of the Code, (iii) any "safe harbor
lease" that is subject to the provisions of Section 168(f)(8) of the Internal
Revenue Code as in effect prior to the Tax Reform Act of 1986, or (iv) any
"long-term contract" within the meaning of Section 460 of the Code.
 
(i)            Sellers have not been a member (and its Tax items have not been
included in any Tax Return) of an affiliated group filing a consolidated,
combined, group or unitary income Tax Return for any period.  Sellers have no
liability for the Taxes of any person (i) under Treasury Regulation Section
1.1502-6 (or any similar provision of state, local, or foreign law), (ii) as a
transferee or successor, (iii) by contract, or (iv) otherwise.
 
(j)            With the exception of the Pending Tax Matter, Sellers have
withheld and paid all Taxes required to have been withheld and paid in
connection with amounts paid or owing to any employee, independent contractor,
creditor, the Interest/Share Holder or other third party and has complied with
all applicable information reporting requirements.
 
 
- 17 -

--------------------------------------------------------------------------------

 
 
(k)           To the Knowledge of Sellers, Sellers have either (i) adequately
disclosed on its Federal income Tax Returns all positions taken therein that
could give rise to a substantial understatement of Federal income Tax within the
meaning of Section 6662 of the Code, or (ii) relied upon substantial authority,
within the meaning of Section 6662 as in effect at the time of the filing of
said Tax Returns, for the taking of such positions.  Sellers have not
participated in any "reportable transaction" as defined under Treasury
Regulations Section 1.6011-4 or any similar foreign, state or local law or
regulation; nor are Sellers required to maintain a list pursuant to Section 6112
of the Code, any Treasury Regulations promulgated thereunder, or any similar
foreign, state or local law or regulation.
 
(l)           Neither Sellers nor the Interest/Share Holders are foreign persons
subject to withholding under Section 1445 of the Code and the regulations
promulgated thereunder, and the Interest/Share Holders have delivered to Buyer a
certificate (the "FIRPTA Certificate") to that effect, which complies with the
requirements of regulations promulgated under Section 1445 of the Code.
 
(m)           Except as set forth on Schedule 2.7(m), no "leased employee"
within the meaning of Code Sections 414(n) or (o) performs any services for any
Seller.
 
(n)           No LLC is a party to any "deferred compensation arrangement"
within the meaning of Section 409A of the Code and that will be included in the
assets or Assumed Liabilities.
 
(o)           Except as may be required by applicable Law, Buyer will not be
required to withhold any amount from the Purchase Price in respect of Taxes
pursuant to any federal, state, local or foreign Tax law or regulation.
 
2.8           Legal Matters.
 
(a)           Except as set forth on Schedule 2.8(a) hereto, (i) there is no
claim, action, arbitration, suit, litigation, investigation, inquiry, review,
demand, request for information or proceeding (collectively, "Claims") pending
against, or, to the Knowledge of any Seller, threatened against or affecting,
any Seller or any of its properties or rights, at law or in equity, before or by
any court, arbitrator, panel or other Government Authority and (ii) no Seller is
operating under, or subject to, any judgment, decree, writ, injunction, ruling,
award, stipulation, determination or order (collectively, "Judgments") of any
Government Authority.  Schedule 2.8(a) identifies each Claim and Judgment
disclosed thereon that is fully covered by an insurance policy.
 
(b)           The Business is being conducted in all material respects in
compliance with all Laws applicable to each Seller, the Business and its
properties.
 
(c)           Sellers own or hold all Permits material to the conduct of the
Business.  Sellers are in all material respects in compliance with all Permits
required by all applicable Laws.  Schedule 2.8(c) lists all Permits owned or
held by each Seller.  No event has occurred and is continuing which permits, or
after notice or lapse of time or both would permit, any modification,
revocation, non-renewal or termination of any Permit held by any Seller.
 
 
- 18 -

--------------------------------------------------------------------------------

 
 
(d)           Sellers have not received any notice asserting any noncompliance
with any Law or Permit.  Sellers have no Knowledge of any Law proposed or under
consideration that, if effective, individually or in the aggregate, would have
or is reasonably likely to have, a Material Adverse Effect.  No governmental,
administrative or judicial authority has indicated any intention to initiate any
investigation, inquiry or review involving any Seller or any of its properties
or rights.
 
2.9           Real Property.
 
(a)           Sellers do not now own, nor have they ever owned, any real
property.
 
(b)           Schedule 2.9(b) lists as of the date of this Agreement all Real
Property Leases.  The real property described on Schedule 2.9(b) is referred to
as the "Leased Real Property."  Copies of all written (and summaries of all
oral) Real Property Leases have been provided to Buyer prior to the date of this
Agreement.
 
(c)           Leased Real Properties and their condition are suitable for their
current use by Sellers and in the conduct of the Business.
 
(d)           All buildings, structures, improvements, fixtures, building
systems and equipment, and all components thereof, included in the Leased Real
Property are in good condition, ordinary wear and tear excepted and are suitable
for their current use and in the conduct of the Business.
 
(e)           There are adequate sanitary and storm sewer, public water, gas,
electrical, telephone and other utilities and facilities at each of the Leased
Real Properties, and Sellers have not received notice from any provider of such
services of any changes required to any facilities used in connection with such
utilities.  Sellers have no Knowledge of any pending or threatened moratoriums
or restrictions that are reasonably likely to adversely affect the cost or
availability of any public utilities.
 
(f)            Sellers enjoy peaceful and undisturbed possession of each Leased
Real Property.
 
(g)           There are no pending condemnation, eminent domain, or any other
taking by public authority with or without payment of consideration therefor or
similar actions with respect to any of the Leased Real Properties, nor has any
notice of such a proposed condemnation been received by Sellers or by the
Interest/Share Holders.
 
(h)           Sellers have the right to conduct the Business in each Leased Real
Property for the remaining term of the applicable Real Property Lease.
 
(i)            With respect to the Leased Real Property, all options to renew,
rights of first offer and rights of first refusal exercisable prior to the date
of this Agreement have been properly exercised.
 
 
- 19 -

--------------------------------------------------------------------------------

 
 
(j)            Prior to the date of this Agreement, Sellers have delivered to
Buyer copies of all subleases (collectively, the "Subleases") entered into by
Sellers (all of which are listed on Schedule 2.9(j)).  All Real Property Leases
and Subleases are, and have been for the terms thereof, in good standing and in
full force and effect, and all necessary consents with respect thereto have been
obtained.
 
2.10          [INTENTIONALLY DELETED].
 
2.11          Intellectual Property.
 
(a)           Schedules 2.11(a) list (1) all Domain Names of which any Seller is
the registrant or of which a third party is the registrant for the benefit of
any Seller (collectively, the "Company Registered Domain Names"); (2) all
registered Marks and pending applications for registration of Marks owned by any
Seller (collectively, the "Company Registered Marks"); (3) all Patents owned by
any Seller (collectively, the "Company Patents"); and (4) all registered
Copyrights and all pending applications for registration of Copyrights by any
Seller (collectively, the "Company Registered Copyrights" and, together with the
Company Registered Domain Names, the Company Registered Marks and the Company
Patents, the "Company Registered IP").  Neither the Company Registered IP nor
any other Intellectual Property owned or, to the Knowledge of any Seller, used
by any Seller (the Company Registered IP, together with all other Intellectual
Property owned or used by any Seller, the "Company IP") infringes upon or
misappropriates or violates the Intellectual Property rights or the confidential
and proprietary information, including Trade Secrets, of any Third Party.  None
of the Company IP has been the subject of a judicial finding or opinion, nor has
any Seller received any written notice or claim challenging the ownership,
validity, registrability, enforceability, use or licensed right to use any
Intellectual Property.  No claim or notice has been asserted against any Seller
in writing or, to the Knowledge of any Seller, orally, that the conduct of the
Business by Sellers as currently conducted infringes in any material respect
upon or misappropriates the Intellectual Property rights or the confidential and
proprietary information, including Trade Secrets, of any Third Party, in each
case, except with respect to claims or notices that have been fully
resolved.  Sellers have timely paid all filing, examination, issuance, post
registration and maintenance fees, annuities and the like associated with or
required with respect to the Company Registered IP, and all documents,
recordations and certificates necessary to be filed by Sellers to maintain the
effectiveness of the Company Registered IP have been filed with the relevant
patent, copyright, trademark or other authorities in the United States or
foreign jurisdictions, as the case may be, so that no item required to be listed
in Schedule 2.11(a) has lapsed, expired or been abandoned or canceled other than
in the Ordinary Course.
 
(b)           Sellers have used reasonable best efforts to protect their rights
and the secrecy of their confidential information and Trade Secrets, including
by requiring that all employees, consultants and independent contractors who are
involved in the creation of Intellectual Property for any Seller enter into
non-disclosure and invention assignment agreements (a list of such agreements is
set forth on Schedule 2.11(b)).
 
(c)           Each of Sellers owns all right, title and interest in and to its
Registered IP, or has a valid license to use (if required), each other item of
Intellectual Property currently used by it in the business of such Seller and is
entitled to use any such Registered IP or other Intellectual Property used in
the operation of the Business as currently conducted to the extent such use is
material to the Business.
 
 
- 20 -

--------------------------------------------------------------------------------

 
 
(d)           There are no claims asserted or threatened by any Seller that a
Third Party infringes, misappropriates or otherwise violates any of the Company
IP.
 
(e)           The Company IP, together with the rights granted to any Seller
under any "shrink-wrap" or "click-wrap" license agreements relating to software
applications, are sufficient for the continued conduct of the Business after the
date hereof in the same manner as it was conducted prior to the date hereof in
all material respects.
 
2.12          Insurance.  Schedule 2.12 lists as of the date of this Agreement
all policies of title, property, fire, casualty, liability, life, business
interruption, product liability, sprinkler and water damage, workmen's
compensation, libel and slander, and other forms of insurance of any kind
relating to the Business and operations of Sellers (the "Insurance
Policies").  Prior to the date of this Agreement, Sellers have furnished to
Buyer true, correct and complete copies of all such policies.  All of the
Insurance Policies are in full force and effect and are maintained with
reputable insurance carriers, and Sellers have made all payments required to
maintain the Insurance Policies in full force and effect.  Sellers have not
received notice of default under any Insurance Policy, nor has it received
written notice or, to the Knowledge of Sellers, oral notice of any pending or
threatened termination or cancellation, coverage limitation or reduction or
premium increase with respect to any Insurance Policy.
 
2.13          Company Agreements.
 
(a)           Schedule 2.13(a) lists as of the date of this Agreement (i) each
Company Agreement that is material to the Business, assets, liabilities, results
of operation, operations, financial condition or EBITDA of Sellers taken as a
whole, and (ii) without regard to materiality, each of the following:
 
(i)       any mortgage, indenture, note, installment obligation or other
instrument, agreement or arrangement for or relating to any borrowing of money
by any Seller;
 
(ii)      any guaranty, direct or indirect, primary or secondary, by any Seller
of any obligation for borrowings or otherwise, excluding endorsements made for
collection in the Ordinary Course;
 
(iii)      any Company Agreement made other than in the Ordinary Course;
 
(iv)     any Company Agreement providing for the grant of any preferential
rights to purchase or lease any of the assets of any Seller;
 
(v)      any Company Agreement providing for any obligation to register any
interests or other securities of any Seller with the Securities and Exchange
Commission or otherwise relating to such other securities;
 
 
- 21 -

--------------------------------------------------------------------------------

 
 
(vi)     any Company Agreement providing for any obligation to make payments,
contingent or otherwise, arising out of the prior acquisition of the business,
assets or stock of other Persons;
 
(vii)    any Company Agreement that is a collective bargaining agreement with
any labor union;
 
(viii)   any Company Agreement providing for any lease or similar arrangement
for the use by any Seller of personal property involving payments of in excess
of $15,000 per annum;
 
(ix)      any Company Agreement to which any Insider is a party;
 
(x)      any Company Agreement with a term in excess of one year or providing
for aggregate payments in excess of $25,000 by any Seller with respect to such
Company Agreements that are not otherwise listed on Schedule 2.9;
 
(xi)      any Company Agreement that contains a non-competition provision
relating to the Business (or, at any time after the consummation of the Closing,
Buyer or any of its Affiliates) or any other Contract restricting the right of
any Seller (or, at any time after the consummation of the Closing, Buyer or any
of its Affiliates) to conduct business at any time, in any manner or at any
place in the world, or the expansion thereof to other geographical areas or
lines of business, or that grants the other party or any third Person "most
favored nation" status;
 
(xii)     any Company Agreement that is a partnership, joint venture or similar
agreement; and
 
(xiii)    any Company Agreement relating to the acquisition or disposition of
any business or any part of the Business.
 
(b)           Prior to the date of this Agreement, Sellers have provided to
Buyer copies of all written Company Agreements, each of which is referred to on
Schedule 2.13(a), electronically by Buyer's access to the Microsoft SharePoint
virtual data room (the "Virtual Data Room").  Section ‎2.13(a) sets forth
accurate and complete written summaries of all such Company Agreements that are
unwritten.  Buyer acknowledges that access to the Virtual Data Room is
equivalent to receiving physical copies of all written Company Agreements.  The
Virtual Data Room is hosted by Rackspace and located on the Internet at
http://echo.sharesrvr.com. A final copy of the Virtual Data Room will be placed
on CD and distributed to Buyer on or before the Closing Date.
 
(c)           With such exceptions as, individually or in the aggregate, do not
have, and are not reasonably likely to have, a Material Adverse Effect:
 
(i)       All of the Company Agreements are in full force and effect and are
valid and binding on and enforceable against such Seller in accordance with
their terms and, to the Knowledge of Sellers, on and against the other parties
thereto, except as enforceability may be limited by applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other Laws
relating to or affecting the rights and remedies of creditors generally and to
general principles of equity (regardless of whether in equity or at law).
 
 
- 22 -

--------------------------------------------------------------------------------

 
 
(ii)      Except as set forth on Schedule 2.13(c)(ii), Sellers are not, and, to
the Knowledge of Sellers, no other party to any Company Agreement is, in breach
of, or default under, any Company Agreement and no event has occurred that, with
the giving of notice or the lapse of time or both, would constitute a breach of,
or default under, any Company Agreement.
 
(iii)      Sellers have not waived any right under any Company Agreement.
 
(iv)     There are no unresolved disputes under any Company Agreement.
 
(v)      Sellers have not given to or received from any other Person, at any
time since July 31, 2008, any notice or other written communication regarding
any actual, alleged, possible or potential violation or breach of, or default
under, any Company Agreement.
 
2.14          Labor Relations.
 
(a)           Schedule 2.14(a) lists as of June 30, 2011 all employees of
Sellers, including for each such employee, his or her (i) name; (ii) job title;
(iii) status as a full-time or part-time employee; (iv) base salary or wage
rate; (v) bonus entitlement; (vi) years of service; and (vii) whether or not
each such employee is actively at work and, if not, the reason that such
employee is not actively at work.
 
(b)           Schedule 2.14(b) lists as of June 30, 2011 all individuals who
perform services for Sellers as an independent contractor or a leased employee,
the services they perform, their rate of compensation and any bonus entitlement.
 
(c)           (i) No employee of any Seller is covered by a collective
bargaining agreement; (ii) no employee of any Seller is, or within the last
thirty-six months has been represented by a union or other labor organization,
association or bargaining agent; and (iii) to the Knowledge of Sellers, no
employee organizing efforts are now being conducted or pending with respect to
employees of any Seller.  Within the last thirty-six months, there has been no
strike, work stoppage, work slowdown or other material labor dispute with
respect to employees of any Seller, nor to the Knowledge of Sellers, is any such
action threatened.  Sellers are not involved in any labor dispute, arbitration,
lawsuit or administrative proceeding relating to labor matters involving the
employees of any Seller and, to the Knowledge of Sellers, no such dispute,
arbitration or proceeding is threatened.
 
(d)           Sellers have paid or made provisions for the payment of all
salaries and accrued wages and have complied in all material respects with all
applicable Laws relating to the employment of labor, including those relating to
wages, hours, collective bargaining and the payment and withholding of Taxes,
and have withheld and paid to the appropriate governmental authority, or are
holding for payment not yet due to such authority, all amounts required by law
or agreement to be withheld from the wages or salaries of the employees of
Sellers.
 
 
- 23 -

--------------------------------------------------------------------------------

 
 
(e)           There are no claims or disputes pending or, to the Knowledge of
Sellers, threatened by any current or former employee of any Seller in relation
to his or her employment with, or termination of employment from, any Seller
(including, without limitation, any claim of discrimination).
 
2.15          Employee Benefit Plans.
 
(a)           Schedule 2.15(a) lists (i) all "employee benefit plans" within the
meaning of Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended ("ERISA"), (ii) all other employee benefit plans, arrangements and
policies, including all interests option, interests purchase, interests award,
interests appreciation, phantom interests, deferred compensation, pension,
retirement, savings, profit sharing, incentive, bonus, health, life insurance,
cafeteria, flexible spending, dependent care, fringe benefit, vacation pay,
holiday pay, disability, sick pay, unemployment, severance, employee loan or
educational assistance plans, arrangements and policies, and (iii) all
employment, consulting or change-in-control agreements, in each case, that is
sponsored or maintained by Sellers or any of its Affiliates, or to which any
Seller, or any of its Affiliates is a party, contributes or is required to
contribute, on behalf of current or former employees, consultants or directors
of any Seller or their beneficiaries or dependents, whether or not written
("Benefit Plans").  Neither Sellers, nor any of their Affiliates has
communicated to present or former employees of any Seller or formally adopted or
authorized any additional Benefit Plan or any change in or termination of any
existing Benefit Plan.  No Benefit Plan covers employees other than employees of
a Seller.
 
(b)           Sellers have made available to Buyer complete and correct copies
of each Benefit Plan, or written summaries of any unwritten Benefit Plan, any
employee handbook applicable to employees of Sellers, and, with respect to each
Benefit Plan, the current summary plan description, all related trust agreements
and insurance contracts, the latest IRS determination letter or opinion letter
for each Benefit Plan intended to be qualified under Code Section 401(a), the
last three annual financial statements, and the last three annual reports on IRS
Form 5500 (including all required schedules and accountant's opinions).
 
(c)           Except as set forth on Schedule 2.15(c), each Benefit Plan is and
has been operated and administered in accordance with its terms and in all
material respects, in both form and operation, with all applicable Laws.  Each
Benefit Plan intended to be Tax-qualified under Section 401(a) of the Internal
Revenue Code of 1986, as amended (the "Code"), has received a favorable
determination letter or opinion letter from the IRS as to its Tax-qualified
status under the Code and nothing has occurred since the date of such favorable
determination letter which would adversely affect the qualified status of such
plan.  Each Benefit Plan that is subject to Section 409A of the Code complies in
both form and operation with the requirements of Section 409A of the Code.
 
(d)           All contributions and premium payments required to have been paid
under or with respect to any Benefit Plan have been timely paid.
 
(e)           No Benefit Plan provides health, life insurance or other welfare
benefits to retirees or other terminated employees of any Seller, other than
continuation coverage required by Section 4980B of the Code, Sections 601-608 of
ERISA or applicable state law.
 
 
- 24 -

--------------------------------------------------------------------------------

 
 
(f)           Since December 31, 2010, there has been no change in any Benefit
Plan, or its related funding vehicle, which would significantly increase the
cost of Sellers, or the benefits payable, with respect to such plan.
 
(g)           No Benefit Plan is a multiemployer plan within the meaning of
Section 3(37) or 4001(a)(3) of ERISA, and Sellers have no liability (contingent
or otherwise) with respect to any such plan.
 
(h)           No Benefit Plan is a "defined benefit plan", within the meaning of
Section 3(35) of ERISA or a plan subject to Section 412 of the Code and Section
302 of ERISA, and Sellers have no liability (contingent or otherwise) with
respect to any such plan.
 
(i)           No event has occurred and to the Knowledge of any Seller no
condition exists with respect to any Benefit Plan which could subject any
Benefit Plan, or any Seller, directly or indirectly (through an indemnification
agreement or otherwise), to a liability for a breach of fiduciary duty, a
"prohibited transaction," within the meaning of Section 406 of ERISA or Section
4975 of the Code and not otherwise exempt under Section 408 of ERISA, or a Tax,
penalty or fine under ERISA or the Code.
 
(j)           No actions, suits or claims (other than routine claims for
benefits in the Ordinary Course) are pending with respect to any Benefit Plan
or, to the Knowledge of any Seller, threatened, and Sellers have no Knowledge of
any facts which could give rise to any such actions, suits or claims (other than
routine claims for benefits in the Ordinary Course).  No Benefit Plan is
currently under governmental investigation or audit and, to the Knowledge of
Sellers, no such investigation or audit is contemplated or under consideration.
 
(k)           No event has occurred and to the Knowledge of any Seller no
condition exists with respect to any employee benefit plan or arrangement
currently or previously maintained or contributed to by any Affiliate of any
Seller (other than a Benefit Plan) which could subject any Seller to liability
under Sections 412 and 4971 through 4980B of the Code or Title I and Title IV of
ERISA.
 
(l)           Neither the execution of this Agreement nor the consummation of
the transactions contemplated by this Agreement, will (i) increase the amount of
benefits otherwise payable under any Benefit Plan, (ii) result in the
acceleration of the time of payment, exercisability, funding or vesting of any
such benefits, or (iii) result in any payment (whether severance pay or
otherwise) becoming due to, or with respect to, any current or former employee
or director of any Seller.  No payment or series of payments that would
constitute an "excess parachute payment" (within the meaning of Section 280G of
the Code) has been made or will be made by any Seller, directly or indirectly,
to any employee in connection with the execution of this Agreement or as a
result of the consummation of the transactions contemplated hereby.
 
(m)           Complete records have been and are maintained with respect to each
Benefit Plan and are in the custody of Sellers or a third party service provider
retained by Sellers.
 
2.16          Transactions with Insiders.  Schedule 2.16-1 describes all
Contracts between any Seller, on the one hand, and one or more Insiders
(including another Seller), on the other hand, and Schedule 2.16-2 describes all
transactions (including any payments) between any Seller, on the one hand
("Insider Transactions"), and any Insider (including another Seller), on the
other hand, that have occurred since December 31, 2008.
 
 
- 25 -

--------------------------------------------------------------------------------

 
 
2.17          Environmental Matters.
 
(a)           With such exceptions as, individually or in the aggregate, do not
have, and are not reasonably likely to have, a Material Adverse Effect:
 
(i)      (A) Sellers have complied with and are currently in compliance with the
provisions of all applicable Environmental Laws; and (B) the Leased Real
Property is in compliance with the provisions of all applicable Environmental
Laws;
 
(ii)      no Hazardous Materials have been discharged, disbursed, released,
stored, treated, generated, disposed of or allowed to escape on, in, under, or
from the Leased Real Property;
 
(iii)      there are no underground storage tanks, asbestos, asbestos-containing
materials, polychlorinated biphenyls (PCBs) or PCB wastes located, contained,
used or stored at or on any Leased Real Property.  No underground storage tanks,
asbestos, asbestos-containing materials, polychlorinated biphenyls (PCBs) or PCB
wastes were previously located, contained, used or stored at or on any Leased
Real Property;
 
(iv)      Sellers have not received, and Sellers have no Knowledge of, any
notice, order, directive, claim or demand from any Government Authority with
respect to: (A) the generation, storage, use, handling, transportation,
treatment, emission, spillage, disposal, release, discharge or removal of any
chemical, Hazardous Materials, waste containing any chemical or Hazardous
Material, or asbestos; or (B) any actual or potential violation or failure to
comply with any Environmental Law;
 
(v)      neither Sellers nor any of their predecessors has filed any notice
under any Law reporting a release of a chemical, Hazardous Material, or waste
containing any chemical or Hazardous Material into the environment;
 
(vi)     neither Sellers nor any of their predecessors has entered into any
negotiations, agreements or undertakings with any Person relating to any
Remedial Action;
 
(vii)    there are no acts or omissions by any Seller that give rise to, or are
reasonably likely to give rise to, Losses under Environmental Laws.  There are
no facts, events or conditions with respect to the past or present operation of
the Real Property that interfere or prevent continued compliance with, or that
give rise to any action, suit, claim or proceeding under, or that are reasonably
likely to interfere with or prevent continued compliance with, or that are
reasonably likely give rise to any action, suit, claim or proceeding under,
Environmental Laws; and
 
(viii)   there have been no Hazardous Materials generated by any Seller or any
of their predecessors that have been disposed of or come to rest at any site
that has been included in any published federal, state or local priority list of
hazardous or toxic waste sites, or that is the subject of a claim or demand from
any third party.
 
 
- 26 -

--------------------------------------------------------------------------------

 
 
(b)           Sellers have made available to Buyer all:  (i) copies of all
reports, studies, analyses or tests, and any results of monitoring programs, in
the possession or control of Sellers within the last five years pertaining to
the generation, storage, use, handling, transportation, treatment, emission,
spillage, disposal, release or removal of Hazardous Materials at, in, on or
under the Leased Real Property; and (ii) a copy of any environmental
investigation or assessment of the Leased Real Property conducted by any Seller
or any environmental consultant engaged by it within the past five years.
 
(c)           The Leased Real Property is not subject to any Lien securing the
costs of any Remedial Action arising under Environmental Laws.
 
2.18          OSHA Matters.  Sellers are in material compliance with the
requirements of the Occupational Safety and Health Act and the regulations
promulgated thereunder and any similar Laws or regulations of any state or local
jurisdiction ("OSHA").  Sellers have not received any citation from the
Occupational Safety and Health Administration or any comparable administration
of any state or local jurisdiction (an "Administration") or any Administration
inspector setting forth any respect in which the facilities or operations of any
Seller are not in compliance with OSHA, or the regulations under such act, which
non-compliance has not been corrected or remedied to the satisfaction of such
Administration or inspector.  Schedule 2.18 lists all citations heretofore
issued to any Seller under OSHA and correspondence from and to such
Administration and any Administration inspectors since December 31, 2005.
 
2.19          Title; Condition of Assets.
 
(a)           Each Seller has good and marketable title to or valid leasehold or
license interests in all of the assets and properties that they purport to own,
lease or license (including those assets reflected on the Company Financial
Statements and all of its Intellectual Property), and specifically including the
Purchased Assets, free and clear of any and all Liens other than Permitted
Liens.  Such assets and properties (i) constitute all of the assets and
properties which are owned, used or held for use in the conduct by any Seller of
its business as it is currently conducted or contemplated to be conducted and
(ii) are suitable for the purposes for which they are currently used and
currently proposed to be used.  Except as set forth on Schedule 2.19(a), no
Insider has any right in or to any of the assets and properties which are owned,
used or held for use in the conduct by any Seller of its business as it is
currently conducted or contemplated to be conducted.  A list of Sellers' assets
is set forth on Schedule 2.19(a).
 
(b)           Except as set forth on Schedule 2.19(b), all of the tangible
personal property owned or leased by each Seller is in good working condition
and repair, reasonable wear and tear excepted.
 
2.20          Suitability.  Neither Sellers, nor any of their managers or
officers, nor the Interest/Share Holders or, to the Knowledge of Sellers, any
other Affiliate of the foregoing (a) has ever been convicted of, pled no contest
to or, to Knowledge of Sellers, indicted for any felony or any crime involving
fraud, misrepresentation, bribery or moral turpitude, (b) is subject to any
Judgment barring, suspending or otherwise limiting the right of such Person to
engage in any activity or (c) has ever been denied any Permit affecting the
ability of such Person to conduct any activity currently conducted or currently
contemplated to be conducted by such Person, nor, to the Knowledge of Sellers,
is there any basis upon which such Permit may be denied.
 
 
- 27 -

--------------------------------------------------------------------------------

 
 
2.21          Suppliers and Customers.  Sellers are not required to provide
bonding or any other security arrangements in connection with any transactions
with any of its customers, suppliers, and creditors.  Schedule 2.21 lists the
top 10 customers (by dollar volume of business received from such customers) of
Sellers for the fiscal year ended December 31, 2009 and the fiscal year ended
December 31, 2010.  Sellers have not received any written or, to the Knowledge
of Sellers, oral, notice or other indication from any of the customers on
Schedule 2.21 to the effect that any such customer will or may stop, materially
decrease the rate of, or materially change the terms (whether related to
payment, price or otherwise) with respect to, purchasing services from any
Seller (whether as a result of the consummation of the transactions contemplated
hereby or otherwise), other than oral notice by Hamilton-Sundstrand, given in a
meeting with representatives of Buyer, that Hamilton-Sundstrand expects that its
volume of business with Ingenium will be decreased in calendar year 2011
compared with calendar year 2010.
 
2.22          Brokers.  With the exception of fees, commissions and expenses
owed by Sellers and/or Interest/Share Holders to McGladrey Capital, neither
Sellers nor any manager, officer or employee of any Seller has employed any
broker or finder, or incurred or will incur any broker's, finder's or similar
fees, commissions or expenses, in each case in connection with the transactions
contemplated by this Agreement or any other Transaction Document.  The
obligation of Sellers and/or the Interest/Share Holders to McGladrey Capital
will be paid at Closing out of the Closing Cash Consideration.
 
2.23          Disclosure.  Copies of all documents and other written information
referred to herein or in the disclosure schedules that have been delivered or
made available to Buyer are true and complete copies thereof and include all
amendments, supplements or modifications thereto or waivers thereunder.  Such
documents and other written information, including the representations and
warranties contained in Article II, do not omit any material facts necessary, in
light of the circumstances under which such information is furnished, to make
the statements set forth therein not misleading.  Except as expressly set forth
in this Agreement and the schedules hereto or in the certificates or other
documents delivered pursuant hereto, there are no other facts which would have a
material adverse effect on the operations of any Seller or the value of the
interests.
 
ARTICLE III

 
REPRESENTATIONS AND WARRANTIES
REGARDING THE INTEREST/SHARE HOLDERS
 
Each Interest/Share Holder hereby severally, and not jointly, represents and
warrants to Buyer as follows:
 
3.1           Ownership of Interests; Title.  Except as set forth on Schedule
3.1, each Interest/Share Holder is the owner of record and beneficially of all
of the Shares and Membership Interests reflected on Schedule 3.1.
 
 
- 28 -

--------------------------------------------------------------------------------

 
 
3.2           Capacity, Enforceability and Consents.
 
(a)           The Interest/Share Holder has the power and authority to enter
into this Agreement and the other Transaction Documents to be executed and
delivered by the Interest/Share Holder and to perform its obligations hereunder
and thereunder.
 
(b)           This Agreement has been and the other Transaction Documents to be
executed and delivered by the Interest/Share Holder have been duly executed and
delivered by the Interest/Share Holder, and constitutes the legal, valid and
binding obligations of the Interest/Share Holder enforceable against such
Interest/Share Holder in accordance with their respective terms except as
enforceability may be limited by applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or other Laws relating to or affecting
the rights and remedies of creditors generally and to general principles of
equity (regardless of whether in equity or at law).
 
(c)           The execution, delivery and performance by the Interest/Share
Holder of this Agreement and the other Transaction Documents to be executed and
delivered by him or it and the consummation by the Interest/Share Holder of the
transactions contemplated hereby and thereby do not and will not:
 
(i)      (after notice or lapse of time or both) violate, conflict with, result
in a breach of any provision of, constitute a default under, result in or permit
the modification, revocation, cancellation, termination or acceleration of, any
Contract to which the Interest/Share Holder is a party or by which any of his or
its properties or assets are bound or otherwise subject or require any consent
or waiver of any party to any such Contract;
 
(ii)      violate or conflict with any Law applicable to the Interest/Share
Holder or his or its properties; or
 
(iii)      require any authorization, consent, order, permit or approval of, or
notice to, or filing, registration or qualification with, any Government
Authority.
 
3.3           Legal Matters.  There is no Claim pending against, or, to the
knowledge of the Interest/Share Holder, threatened against or affecting, the
Interest/Share Holder or any of his properties or rights, at law or in equity,
before or by any court, arbitrator, panel or other Government Authority that
could adversely affect the ability of the Interest/Share Holder to consummate
the transactions contemplated by this Agreement or any of the other Transaction
Documents to which the Interest/Share Holder is a party.
 
3.4           Brokers.  Other than McGladrey Capital, the Interest/Share Holder
has not employed any broker or finder and has not incurred and will not incur
any broker's, finder's or similar fees, commissions or expenses, in each case in
connection with the transactions contemplated by this Agreement or any other
Transaction Document.  The obligations of the Interest/Share Holders to
McGladrey Capital will be paid at the Closing out of the Closing Cash
Consideration.
 
 
- 29 -

--------------------------------------------------------------------------------

 
 
ARTICLE IV

 
REPRESENTATIONS AND
WARRANTIES REGARDING BUYER
 
Buyer hereby represents and warrants to Sellers as follows:
 
4.1           Organization and Good Standing.  Buyer is a corporation duly
organized, validly existing and in good standing under the laws of the State of
California.
 
4.2           Authority, Approvals, Enforceability and Consents.
 
(a)           Buyer has the corporate power and authority to enter into this
Agreement and the other Transaction Documents to be executed and delivered by
Buyer and to perform its obligations hereunder and thereunder.
 
(b)           The execution, delivery and performance by Buyer of this Agreement
and the other Transaction Documents to be executed and delivered by Buyer and
the consummation by Buyer of the transactions contemplated hereby and thereby
have been duly authorized and approved by the board of directors or other
governing body of Buyer and no other corporate proceedings on the part of Buyer
are necessary to authorize and approve this Agreement and the other Transaction
Documents to be executed and delivered by Buyer and the transactions
contemplated hereby and thereby.
 
(c)           This Agreement has been and the other Transaction Documents
executed and delivered by Buyer have been duly executed and delivered by Buyer,
and constitutes the legal, valid and binding obligations of Buyer enforceable
against Buyer in accordance with their respective terms except as enforceability
may be limited by applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or other Laws relating to or affecting the rights and
remedies of creditors generally and to general principles of equity (regardless
of whether in equity or at law).
 
(d)           The execution, delivery and performance by Buyer of this Agreement
and the other Transaction Documents to be executed and delivered by it and the
consummation by Buyer of the transactions contemplated hereby and thereby do not
and will not:
 
(i)       contravene any provisions of the articles of incorporation or bylaws
of Buyer;
 
(ii)      (after notice or lapse of time or both) violate, conflict with, result
in a breach of any provision of, constitute a default under, result in or permit
the modification, revocation, cancellation, termination or acceleration of, any
Contract to which Buyer is a party or by which any of its properties or assets
are bound or otherwise subject or require any consent or waiver of any party to
any such Contract;
 
(iii)      violate or conflict with any Law applicable to Buyer or its business
or its properties; or
 
 
- 30 -

--------------------------------------------------------------------------------

 
 
(iv)     require any authorization, consent, order, permit or approval of, or
notice to, or filing, registration or qualification with, any Government
Authority, except in connection with or in compliance with the provisions of the
HSR Act.
 
4.3           Brokers.  Buyer has not, and no director, officer or employee
thereof has, employed any broker or finder, and Buyer has not incurred, and will
not incur, any broker's, finder's or similar fees, commissions or expenses, in
each case in connection with the transactions contemplated by this Agreement or
any other Transaction Document.
 
ARTICLE V

 
ADDITIONAL AGREEMENTS
 
5.1           Covenant Not to Compete; Non-Solicitation; Confidentiality.
 
(a)           During the Non-Competition Period, Sellers and the Interest/Share
Holders will not, and Sellers and Interest/Share Holders will cause their
Affiliates not to, directly or indirectly, engage or participate in, or render
services to (whether as owner, operator, member, interest holder, shareholder,
trustee, manager, consultant, strategic partner, employee or otherwise) any
Competing Business anywhere in the world.  For the purposes of the foregoing,
Sellers and the Interest/Share Holders will not be in breach of this Section
‎5.1 by reason of their beneficial ownership, together with that of their
Affiliates, of one percent or less of a Competing Business' voting capital if
(i) such Competing Business is publicly traded and (ii) Sellers and the
Interest/Share Holders and their Affiliates do not control the operation or
management of such Competing Business.
 
(b)           For purposes of this Section ‎5.1, the following terms shall have
the following meanings:
 
"Competing Business" means any business competitive with the Business.
 
"Noncompetition Period" means, for any Seller or Interest/Share Holder or an
Affiliate of a Seller or an Interest/Share Holder who is an employee of Buyer
after the date hereof, the period commencing as of the date hereof and ending as
of the later of (i) the fourth (4th) anniversary of the date hereof and (ii) the
second (2nd) anniversary of the termination of an Interest/Share Holder's or
such Affiliate's consulting arrangement or employment, as the case may be,
whether by Buyer, such Interest/Share Holder or such Affiliate, as
applicable.  For any Seller or Interest/Share Holder or an Affiliate of an
Interest/Share Holder that is not a consultant to or employee of Buyer after the
date hereof, such term shall mean the period commencing as of the Closing and
ending as of the fourth (4th) anniversary of the date hereof.
 
(c)           For a period of 24 months beginning on the date hereof, Sellers
and the Interest/Share Holders will not, and Sellers and the Interest/Share
Holders will cause their Affiliates not to, directly or indirectly, (i) solicit
for employment, recruit or hire, either as an employee or a consultant, any
employee, consultant or independent contractor of Buyer or any of its Affiliates
who was an employee, consultant or independent contractor of any Seller or Buyer
or any of its Affiliates at any time within a six-month period prior to the date
of this Agreement to become an employee or consultant of, or otherwise provide
services to, any Competing Business, provided however that Sellers and the
Interest/Share Holders or any of their Affiliates may hire any such employee,
consultant or independent contractor to work for any business or entity that is
not a Competing Business, (ii) solicit any business from, or conduct any
business with, any Person that is at any time within a six-month period prior to
the date of this Agreement a customer of, or supplier to, any Seller or Buyer or
any of its Affiliates, provided however that nothing in this Section ‎5.1(c)
shall limit any Seller or Interest/Share Holder or their Affiliates from
soliciting or conducting business that is not a Competing Business with a
customer or supplier of Buyer or any of its Affiliates, (iii) interfere or
attempt to interfere with any transaction, agreement, prospective agreement,
business opportunity or business relationship in which Buyer or any of its
Affiliates is involved in within a six-month period prior to the date of this
Agreement or at any time thereafter and prior to the expiration of such 24-month
period or (iv) otherwise engage or participate in any effort or act to induce
any Person to discontinue a relationship with Buyer or any of its Affiliates.
 
 
- 31 -

--------------------------------------------------------------------------------

 
 
(d)           Sellers and the Interest/Share Holders shall, and shall cause
their Affiliates and Representatives to, keep confidential and not disclose to
any other Person or use for their own benefit or the benefit of any Person other
than Buyer and its Affiliates any information, technology, customer lists and
other customer information and pricing information, know-how, trade secrets,
product formulas, franchises, inventions or other non-public information in
Sellers' or the Interest/Share Holders' possession or control regarding Buyer or
its respective businesses (unless and to the extent compelled to disclose by
judicial or administrative process or, in the opinion of its counsel, by other
Laws).  The obligations of Sellers and the Interest/Share Holders under this
Section ‎5.1(d) shall not apply to information that (i) is obtained from public
information, (ii) is received from a third party not, to the Knowledge of
Sellers and/or the Interest/Share Holders, subject to any obligation of
confidentiality with respect to such information, or (iii) is or becomes known
to the public, other than through a breach of this Agreement.
 
(e)           Sellers and the Interest/Share Holders will not, and Sellers and
the Interest/Share Holders will cause their Affiliates not to, make or cause to
be made or condone the making of any statement, comment or other communication,
written or otherwise, that could constitute disparagement or criticism of, or
that could otherwise be considered to be derogatory or detrimental to, or
otherwise reflect adversely on, harm the reputation of, or encourage any adverse
action against, Buyer or any of its Representatives or Affiliates or any of any
of the services or products of Buyer or any of its Representatives or
Affiliates.
 
(f)           The parties acknowledge and agree that the restrictions contained
in this Section ‎5.1, including but not limited to the duration, geographical
limitations and subject matter of this Section ‎5.1, are a reasonable and
necessary protection of the immediate interests of Buyer, that Sellers'
customers have been and can reasonably be expected in the future to be located
in North America, and that any violation of these restrictions would cause
substantial injury to Buyer and Buyer would not have entered into this Agreement
and the other Transaction Documents without receiving the additional
consideration offered by Sellers and the Interest/Share Holders in binding
themselves to these restrictions.  In the event of a breach or a threatened
breach by Sellers or the Interest/Share Holders or any Affiliate of Sellers or
the Interest/Share Holders of these restrictions, Buyer will be entitled to an
injunction restraining Sellers and/or the Interest/Share Holders or their
Affiliates, as applicable, from such breach or threatened breach (without the
necessity of proving the inadequacy as a remedy of money damages or the posting
of a bond); provided, however, that the right to injunctive relief will not be
construed as prohibiting Buyer from pursuing any other available remedies,
whether at law or in equity, for such breach or threatened breach.
 
 
- 32 -

--------------------------------------------------------------------------------

 
 
(g)           Sellers and the Interest/Share Holders have read and understand
Illinois law, regarding the enforceability of covenants not to compete, and have
had the opportunity for this Agreement to be reviewed by their counsel.  Each
Seller and Interest/Share Holder agrees not to challenge the enforceability of
the covenants contained in this Section ‎5.1 under the Law of the State of
Illinois or the Laws of any other jurisdiction.  Each of the Interest/Share
Holders acknowledges that he will be able to (a) earn a satisfactory livelihood
or has other resources to live on without violating this Agreement, and (b)
understands that this Agreement, including this Section ‎5.1, is assignable by
Buyer and shall inure to the benefit of its successors and permitted assigns.
 
(h)           If any term or provision of this Section ‎5.1 is deemed invalid or
unenforceable in any jurisdiction, such term or provision will, as to that
jurisdiction, be ineffective only to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Section ‎5.1 or affecting the validity or enforceability
of any of the terms or provisions of this Section ‎5.1 in any other
jurisdiction.  If any provision of this Section ‎5.1 is so broad as to be
unenforceable, the provision will be interpreted to be only so broad as is
enforceable.
 
(i)           In the event that any Seller or Interest/Share Holder is found to
have breached any covenant in this Section, the time period provided for in that
covenant shall be tolled (i.e., it will not run) for so long as any Seller or
Interest/Share Holder is in violation of that covenant.
 
(j)           In consideration of the significant financial benefit to be
received by Sellers and the Interest/Share Holders hereunder, the parties agree
that 1.0% of the Closing Cash Consideration shall be allocated to the covenant
not to compete contained in Section ‎5.1(a).
 
5.2           Taxes.
 
(a)           Subject to Buyer's obligations pursuant to Section 1.5(c) but
without limitation by reason of the provisions thereof, Sellers and the
Interest/Share Holders, jointly and severally, shall pay and indemnify Buyer and
its Affiliates from and against all Taxes incurred at any time by any Seller or
any Interest/Share Holder with respect to any taxable period.
 
(b)           Sellers and Interest/Share Holders, jointly and severally, shall
pay when due all transfer, documentary, sales, use, stamp, registration and
other such Taxes and fees (including any penalties and interest) incurred in
connection with the sale of the Purchased Assets.
 
 
- 33 -

--------------------------------------------------------------------------------

 
 
5.3           Waiver of Rights of First Offer or First Refusal.  The Parties
agree (i) to waive any and all rights of first refusal, rights of first offer
and any other notification and purchase rights that they may possess in
connection with the transactions contemplated hereby.
 
5.4           Medical/Dental Benefits For Smith.  For as long as Buyer maintains
any group health insurance for the benefit of one or more of its employees,
Buyer shall permit Smith and his spouse to participate in such group health
insurance plan on the same terms and conditions as those applicable to Buyer's
regular active employees (including premiums, but excluding any applicable
waiting periods); provided, however, that the obligation to provide such
coverage shall terminate on the earlier of (i) the date Smith voluntarily ceases
to be a consultant to or employee of Buyer, (ii) the date Smith is terminated as
consultant or employee for Cause, (iii) the date that Smith is eligible to
participate in any group health insurance plan maintained by another employer
other than his spouse's employer or (iv) for Smith and his spouse each
individually, the date that such individual becomes eligible to participate in
Medicare.  As used herein, Cause means that Smith (1) has committed a material
act of dishonesty against Buyer, (2) has been convicted of a felony involving
moral turpitude, (3) has willfully violated any written policy or procedure of
Buyer that has been communicated to Smith, (4) has committed a material breach
of the Consulting Agreement, or (5) has breached Section 5.1 of this Agreement.
 
5.5           Agreements As to Pending Tax Matter.  Buyer acknowledges and
agrees that Sellers shall retain all of their right, title and interest in and
to any refund arising out of the payment of Tax pursuant to Section 1.5(c) in
respect of the Pending Tax Matter.  Sellers shall be entitled, at their sole
expense, to pursue a possible refund from any taxing authority to which a
payment was made with respect to the Pending Tax Matter and shall be entitled to
direct the payment of any such refund to themselves and to keep any such
refunded amounts.  Buyer shall provide reasonable cooperation to Sellers in
pursuing a refund, including providing them reasonable access to and copies of
Sellers' records relating to the Pending Tax Matter and reasonable access to
Sellers' employees who may have knowledge of the facts underlying the Pending
Tax Matter, provided that, in connection with such cooperation, (i) Buyer shall
not be required to (A) undertake any expense or liability, (B) waive or extend
any statute of limitations, or (C) waive, release or compromise any right or
claim not retained by Sellers and (ii) the Interest/Share Holders and Sellers
jointly and severally shall defend, indemnify and hold Buyer and Sellers
harmless from and against any and all liability, loss, cost, damage or expense
(including reasonable attorneys', accountants' and other professionals' fees and
charges) incurred as a result of any action or proceeding for refund of Taxes so
arising out of the Pending Tax Matter or in connection with the cooperation or
execution of documents required under this Section 5.5.
 
5.6           Covenant of Interest/Share Holders.  The Interest/Share Holders
will cause Sellers to perform their obligations under this Agreement.
 
5.7            Employees.
 
(a)           Sellers shall terminate all employees of Sellers (the "Employees")
at or prior to the Closing.  Sellers shall be responsible for (i) the payment of
all wages and other remuneration due to the Employees with respect to their
services as employees of Sellers through the Closing, including pro rata bonus
payments, if any, (ii) all vacation pay or paid time off ("PTO") earned up to
the Closing and (iii) the payment of any termination or severance payments, if
any, required to be paid by Sellers under any employment
agreement.  Notwithstanding anything to the contrary herein, Buyer shall not
assume, or shall otherwise be responsible for, the PTO of any Employee for any
reason, as all liability attributable to such PTO shall remain the sole
obligation of Sellers.  All PTO shall be paid in full out of the Closing Cash
Consideration.  Buyer understands that Sellers intend to discontinue maintaining
any group health insurance plan upon termination of all of their Employees in
accordance with this Section 5.7(a), and any COBRA coverage for the Employees or
any current COBRA qualified beneficiaries of Sellers will be the responsibility
of Buyer rather than Sellers.
 
 
- 34 -

--------------------------------------------------------------------------------

 
 
(b)           Buyer shall, in its sole discretion, offer employment (unless
otherwise indicated by Buyer, such employment to begin on the first business day
after the Closing) to Employees who are employed by the Company as of the date
hereof.  Employees that receive and accept Buyer's offer of employment shall be
referred to as "Hired Employees."  It is understood and agreed that (i) Buyer's
offers of employment as set forth in this section shall not constitute any
commitment, contract or understanding (expressed or implied) of any obligation
on the part of Buyer to a post-Closing employment relationship of any fixed term
or duration or upon any terms or conditions other than those that Buyer may
establish pursuant to individual offers of employment, and (ii) employment
offered by Buyer is "at will" and may be terminated by Buyer or by a Hired
Employee at any time for any reason (subject to applicable Law or any written
commitments to the contrary made by Buyer).  Buyer will offer benefits to the
Hired Employees under a plan(s) selected by Buyer in its sole discretion.
 
(c)           Sellers shall be liable for any claims made or incurred by any
employee of Sellers and such employee's beneficiaries under the benefit plans of
Sellers, other than claims for entitlement to COBRA coverage under such plans.
 
(d)           If, and to the extent, Buyer transitions Hired Employees onto the
benefit plans obtained and/or maintained by Buyer, Buyer will give any such
Hired Employee credit for service by such Hired Employee as an employee of
Sellers in connection with any Buyer benefit that is based on or takes into
account years of service or employment.
 
5.8           Name Changes.  On and after the Closing Date, neither Sellers nor
the Interest/Share Holders shall have any right, title or interest in any trade
names, trademarks, identifying logos or service marks employing the words
"Ingenium Testing", "Lab Nine" or "Lab Eight" or any variation thereof (the
"Names") or any other trademarks, service marks, product line names, trade dress
or other Intellectual Property included in the Purchased Assets or confusingly
similar thereto.  Sellers and each of the Interest/Share Holders agree that,
without the prior written consent of Buyer, neither they nor any of their
Affiliates shall make use of any of the Names from and after the Closing
Date.  Sellers shall provide to Buyer at Closing a certified copy of actions
taken in effectuating a name change (which change shall be complete within
fifteen (15) days following the Closing Date) as well as a fully executed
amendment to each Seller's certificate of formation or articles/certificate of
incorporation.  Buyer shall be authorized to file such amendment on behalf of
Sellers following the Closing.  Sellers shall also provide Buyer with such
assistance as reasonably requested by Buyer in order to effectuate the transfer
of the Domain Names within forty-five (45) days following the Closing
Date.  Notwithstanding the foregoing, the parties agree and acknowledge that (i)
the use of the name "Ingenium Testing" is subject to and restricted by the ITC
Confidentiality Agreement; (ii) nothing in this paragraph or this Agreement
shall be deemed to restrict or being interpreted as restricting or  limiting the
use of the word "Ingenium" in connection with any company in which Duane Wingate
has an equity interest, including without limitation Ingenium Aerospace LLC, an
Illinois limited liability company, and Ingenium Technologies Corp., an Illinois
corporation; and (iii) Buyer and its successors shall at all times remain
subject to Sections 3.1, 5.1 and 5.2 of the ITC Confidentiality Agreement.
 
 
- 35 -

--------------------------------------------------------------------------------

 
 
ARTICLE VI
 
SURVIVAL AND INDEMNIFICATION
 
6.1           Survival.  All representations, warranties, covenants and
agreements contained in this Agreement or in any other Transaction Document,
shall survive (and not be affected in any respect by) the Closing, any
investigation conducted by or on behalf of any party hereto and any information
which any party may receive or have.  Notwithstanding the foregoing, the
representations and warranties contained in or made pursuant to this Agreement
shall terminate on, and no Claim with respect thereto may be brought after, 12
months after the date hereof; provided, however, that:  (a) the representations
and warranties contained in Sections ‎2.1 (first sentence only) (Organization
and Good Standing), ‎2.2 (Capitalization), ‎(a), (i)-(iii) and ‎2.3 (Authority,
Approvals, Enforceability and Consents), ‎2.19(a) (first sentence only) (Title),
‎3.1 (Ownership of Interests, Title), ‎3.2(a), ‎(b) and ‎(c)(i)-(ii) (Capacity,
Enforceability and Consents), ‎4.1 (Organization and Good Standing), ‎4.2
(Authority, Approvals, Enforceability and Consents) and the indemnity
obligations for the inaccuracy or breach of such representations and warranties
shall survive indefinitely; (b) the representations and warranties contained in
Sections ‎2.7 (Taxes), ‎2.15 (Employee Benefit Plans), ‎2.22 (Brokers) and ‎4.3
(Brokers) and the indemnity obligations for the inaccuracy or breach of such
representations and warranties shall survive until 60 days following the
expiration of all applicable statutes of limitation; and (c) the representations
and warranties contained in Section ‎2.17 (Environmental Matters) and the
indemnity obligations for the inaccuracy or breach of such representations and
warranties shall survive until the third anniversary of the date hereof.  The
representations and warranties and the applicable indemnity obligations for
breach thereof that terminate pursuant to this Section ‎6.1, and the liability
of any party to this Agreement with respect thereto pursuant to this ARTICLE VI,
shall not terminate with respect to any Claim, whether or not fixed as to
liability or liquidated as to amount, with respect to which the Indemnifying
Party has been given written notice from the Indemnified Party setting forth the
facts upon which the claim for indemnification is based prior to the expiration
of the applicable survival period.  Each survival period set forth above is a
notice period only and no lawsuit or other court action shall be required prior
to the expiration of the applicable survival period.
 
6.2           Indemnification.  The parties shall indemnify each other as set
forth below:
 
(a)           Sellers and the Interest/Share Holders, jointly and severally,
shall indemnify and hold harmless Buyer, its Affiliates and their respective
Representatives (collectively, the "Buyer Indemnified Parties") from and against
any Losses based upon, arising out of, asserted against, resulting from, imposed
on, in connection with, or otherwise in respect of:
 
(i)      any inaccuracy or breach as of the date hereof of any representation or
warranty of Sellers and/or the Interest/Share Holders contained in ARTICLE II of
this Agreement or of any representation, warranty or statement made in any
schedule, certificate, document or instrument delivered by the Interest/Share
Holders in connection therewith at or in connection with the Closing, or any
third party allegation or Claim based upon facts that, if true, would constitute
such an inaccuracy or breach, in each case without giving effect to (A) any
materiality qualification (including qualifications indicating accuracy in all
material respects) or "Material Adverse Effect" qualification (including
qualifications indicating accuracy with such exceptions as, individually or in
the aggregate, do not have, and are not reasonably likely to have, a Material
Adverse Effect), other than with respect to Section 2.5 (Absence of Undisclosed
Liabilities) and 2.6(a)(i)(Absence of Certain Changes) or (B) in the case of
Section 2.7 (Taxes), any qualification based on knowledge of any Seller or an
Interest/Share Holder;
 
 
- 36 -

--------------------------------------------------------------------------------

 
 
(ii)      the breach by Sellers and/or the Interest/Share Holders of, or the
failure by Sellers and/or the Interest/Share Holders to perform, any of their
covenants or agreements contained in this Agreement to cause any Seller to take
or not take any action;
 
(iii)      any Transaction Expenses incurred by any Seller that are not paid in
full on or before the Closing; and
 
(iv)     the Excluded Assets and all liabilities and obligations incurred in
connection with the Excluded Assets,
 
provided, however, that: (x) other than for fraud or intentional
misrepresentation or with respect to Losses based upon, arising out of, asserted
against, resulting from, imposed on, in connection with, or otherwise in respect
of any inaccuracy or breach of any of the Specified Basket Representations,
Sellers and the Interest/Share Holders shall not be responsible for any Losses
with respect to the matters referred to in clause (i) of this Section 6.2(a)
until the cumulative aggregate amount of all such Losses exceeds the Basket
Amount, in which event Sellers and the Interest/Share Holders shall then be
liable for all Losses including the Basket Amount; and (y) other than for fraud
or intentional misrepresentation or with respect to Losses based upon, arising
out of, asserted against, resulting from, imposed on, in connection with, or
otherwise in respect of any inaccuracy or breach of any of the Specified Cap
Representations, the cumulative aggregate indemnity obligation of Sellers and
the Interest/Share Holders with respect to the matters referred to in clause (i)
of this Section ‎6.2(a) shall in no event exceed the Cap Amount; and
 
(b)           Sellers and the Interest/Share Holders, jointly and severally,
shall indemnify and hold harmless the Buyer Indemnified Parties from and against
any Losses based upon, arising out of, asserted against, resulting from, imposed
on, in connection with, or otherwise in respect of:
 
(i)       any inaccuracy or breach as of the date hereof of any representation
or warranty of the Interest/Share Holders contained in ARTICLE III of this
Agreement or of any representation, warranty or statement made in any schedule,
certificate, document or instrument delivered by Sellers and/or the
Interest/Share Holders in connection therewith at or in connection with the
Closing, or any third party allegation or Claim based upon facts that, if true,
would constitute such an inaccuracy or breach, in each case, without giving
effect to any materiality qualification (including qualifications indicating
accuracy in all material respects) or "Material Adverse Effect" qualification
(including qualifications indicating accuracy with such exceptions as,
individually or in the aggregate, do not have, and are not reasonably likely to
have, a Material Adverse Effect);
 
 
- 37 -

--------------------------------------------------------------------------------

 
 
(ii)      any Taxes (A) imposed upon the Sellers or Interest/Share Holders for
any Tax period (or portion thereof), including without limitation any Taxes
incurred as a result of the transfer of any assets to Buyer or any disposition
of Excluded Assets, and (B) any Taxes for which any Seller at any time has any
liability as a transferee or successor, as a party to a Tax allocation, Tax
indemnification, Tax sharing or similar agreement, or pursuant to any Tax Law or
regulation;
 
(iii)      the breach by Sellers and/or the Interest/Share Holders of, or the
failure by Sellers and/or Interest/Share Holders to perform, any of their
covenants or agreements contained in this Agreement; or
 
(iv)      the exceptions described under Items 1 and 2 of Schedule 2.15(c)
(Exceptions to Benefit Plans Representation).
 
(c)           Buyer agrees that it shall indemnify and hold harmless Sellers and
the Interest/Share Holders and their Representatives (collectively, the
"Interest/Share Holder Indemnified Parties") from and against any Losses based
upon, to the extent arising out of, asserted against, resulting from, imposed
on, in connection with, or otherwise in respect of:
 
(i)       the inaccuracy or breach of any representation or warranty of Buyer
contained in ARTICLE IV of this Agreement or of any representation, warranty or
statement made in any schedule, certificate document or instrument delivered by
Buyer in connection therewith at or in connection with the Closing or any third
party allegation or Claim based upon facts that, if true, would constitute such
an inaccuracy or breach; and
 
(ii)      the breach by Buyer of, or the failure by Buyer to perform, any of
their respective covenants or agreements contained in this Agreement.
 
6.3           Indemnification Procedures.
 
(a)            If any Buyer Indemnified Party, on the one hand, or any Seller or
Interest/Share Holder Indemnified Party, on the other hand (the "Indemnified
Party"), has a Claim or receives actual notice of any Claim, or the commencement
of any Claim that could give rise to an obligation on the part of Sellers and/or
the Interest/Share Holders, on the one hand, or Buyer, on the other hand, other
than a Third Party Claim, to provide indemnification (the "Indemnifying Party")
pursuant to this ARTICLE VI, the Indemnified Party shall promptly give the
Indemnifying Party notice thereof (the "Indemnification Claim Notice");
provided, however, that the failure to give such prompt notice shall not prevent
any Indemnified Party from being indemnified hereunder for any Losses, except to
the extent that the failure to so promptly notify the Indemnifying Party,
actually materially damages the Indemnifying Party.
 
(b)           Upon receipt by an Indemnified Party of actual notice of a Claim,
or the commencement of any Claim, by a Third Party (a "Third Party Claim") that
could give rise to an obligation to provide indemnification pursuant to this
ARTICLE VI, the Indemnified Party will give the Indemnifying Party prompt
written notice thereof (the "Third Party Indemnification Claim Notice");
provided, however, that the failure of the Indemnified Party to so promptly
notify the Indemnifying Party shall not prevent any Indemnified Party from being
indemnified for any Losses, except to the extent that the failure to so promptly
notify the Indemnifying Party actually materially damages the Indemnifying Party
or materially prejudices the Indemnifying Party's ability to defend against such
Third Party Claim.
 
 
- 38 -

--------------------------------------------------------------------------------

 
 
(c)           Any Indemnification Claim Notice or Third Party Indemnification
Claim Notice will describe the Claim in reasonable detail.  If the Indemnifying
Party confirms in writing to the Indemnified Party within 15 days after receipt
of a Third Party Indemnification Claim Notice the Indemnifying Party's
responsibility to indemnify and hold harmless the Indemnified Party therefor and
within such 15-day period demonstrates to the Indemnified Party's reasonable
satisfaction that, as of such time, the Indemnifying Party has sufficient
financial resources (taking into account the amount of the Holdback) in order to
indemnify for the full amount of any potential liability in connection with such
Claim, the Indemnifying Party may elect to assume control over the compromise or
defense of such Third Party Claim at the expense of the Indemnifying Party and
by counsel selected by the Indemnifying Party, which counsel will be reasonably
satisfactory to the Indemnified Party.  If the Indemnifying Party so elects to
assume control over the compromise and defense of such Third Party Claim, the
Indemnifying Party shall within such 15 days (or sooner, if the nature of the
asserted Third Party Claim so requires) notify the Indemnified Party of the
intent of the Indemnifying Party to do so, and the Indemnified Party shall
cooperate, at the expense of the Indemnifying Party, in the compromise of, or
defense against, such Third Party Claim; provided, however, that:  (i) the
Indemnified Party may, if such Indemnified Party so desires, employ counsel at
such Indemnified Party's own expense to assist in the handling (but not control
the defense) of any Third Party Claim; (ii) the Indemnifying Party shall keep
the Indemnified Party advised of all material events with respect to any Third
Party Claim; (iii) the Indemnifying Party shall obtain the prior written
approval of the Indemnified Party before ceasing to defend against any Third
Party Claim or entering into any settlement, adjustment or compromise of such
Third Party Claim involving injunctive or similar equitable relief being
asserted against any Indemnified Party or any of its or his Affiliates; and (iv)
no Indemnifying Party will, without the prior written consent of each
Indemnified Party, settle or compromise or consent to the entry of any judgment
in any pending or threatened Claim in respect of which indemnification may be
sought hereunder (whether or not any such Indemnified Party is a party to such
action), unless such settlement, compromise or consent by its terms obligates
the Indemnifying Party to pay the full amount of the liability in connection
with such Third Party Claim and includes an unconditional release of all such
Indemnified Parties from all liability arising out of such Third Party Claim.
 
(d)           Notwithstanding anything contained herein to the contrary, the
Indemnifying Party shall not be entitled to have sole control over (and if it so
desires, the Indemnified Party shall have sole control over) the defense,
settlement, adjustment or compromise of (but the Indemnifying Party shall
nevertheless be required to pay all Losses incurred by the Indemnified Party in
connection with such defense, settlement or compromise):  (i) any Third Party
Claim that seeks an order, injunction or other equitable relief against any
Indemnified Party or any of its Affiliates; (ii) any Third Party Claim in which
both the Indemnifying Party and the Indemnified Party are named as parties and
either the Indemnifying Party or the Indemnified Party determines with advice of
counsel that there may be one or more legal defenses available to it that are
different from or additional to those available to the other party or that a
conflict of interest between such parties may exist in respect thereto; (iii)
any Third Party Claim pursuant to Section 6.3(b) prior to such time as the
aggregate amount of Buyer's Losses pursuant to such Third Party Claim and all
prior Claims pursuant to Section 6.3(b) are reasonably expected to exceed the
Basket Amount (as applicable) or after such time as the aggregate amount of the
Losses of Buyer Indemnified Parties pursuant to such Third Party Claim and all
prior Claims pursuant to Section 6.3(b) are reasonably expected to exceed the
Cap Amount; and (iv) any Third Party Claim relating to Taxes of any LLC for
periods after the date hereof; provided, however, that with respect to any such
Third Party Claim relating to Taxes, the Interest/Share Holders may participate
in the conduct thereof and Buyer shall not settle or compromise such Third Party
Claim without the consent of the Interest/Share Holders, such consent not to be
unreasonably withheld, conditioned or delayed.
 
 
- 39 -

--------------------------------------------------------------------------------

 
 
(e)           If the Indemnifying Party elects not to assume the defense,
settlement, adjustment or compromise of an asserted liability, fails to timely
and properly notify the Indemnified Party of his, her or its election as herein
provided, or, at any time after assuming such defense, fails to diligently
defend against such Third Party Claim in good faith, fails to have sufficient
financial resources to pay the full amount of such potential liability in
connection with such Third Party Claim or if the Indemnified Party is otherwise
entitled pursuant to this Agreement to have control over the defense, settlement
or compromise of any Claim, the Indemnified Party may, at the Indemnifying
Party's expense, pay, defend, settle, adjust or compromise such asserted
liability (but the Indemnifying Party shall nevertheless be required to pay all
Losses incurred by the Indemnified Party in connection with such payment,
defense, settlement, adjustment or compromise).  In connection with any defense
of a Third Party Claim (whether by the Indemnifying Parties or the Indemnified
Parties), all of the parties hereto shall, and shall cause their respective
Affiliates to, cooperate in the defense or prosecution thereof and to in good
faith retain and furnish such records, information and testimony, and attend
such conferences, discovery proceedings, hearings, trials and appeals, as may be
reasonably requested by a party hereto in connection therewith.
 
6.4           Set-Off, Etc.
 
(a)           If any Indemnified Party becomes entitled to indemnification from
an Indemnifying Party pursuant to this Agreement, such indemnification payment
will be made in cash upon demand; provided, however, that a Buyer Indemnified
Party may, in its sole discretion, proceed against the Holdback in order to
satisfy any such entitlement.
 
(b)           Buyer may, at its option (at any time and from time to time),
reduce any amount owed by Buyer or one of its Affiliates, to Sellers or to any
Interest/Share Holder Indemnified Person under this Agreement (whether pursuant
to this ARTICLE VI or otherwise) or any other Transaction Document by all or
part of any amount owed by Sellers or the Interest/Share Holders to Buyer or one
of its Affiliates under this Agreement (whether pursuant to this ARTICLE VI or
otherwise) or any other Transaction Document expressly including, but not
limited to, any amount owed to Sellers pursuant to Section ‎1.5.
 
(c)           Any payment made by Sellers and/or the Interest/Share Holders or
by Buyer pursuant to this ARTICLE VI will be deemed an adjustment to the
Purchase Price.
 
 
- 40 -

--------------------------------------------------------------------------------

 
 
(d)           The amount of Losses for which indemnification is provided under
this ARTICLE VI shall be offset by amounts that are reimbursable by
insurance.  The indemnity provisions contained in this ARTICLE VI shall be the
sole and exclusive remedy available to the Parties for breaches of this
Agreement.  Buyer agrees to use commercially reasonable efforts to make any
claims for insurance and/or indemnification available from a third party(ies)
with respect to Losses for which it will seek indemnification hereunder and to
diligently pursue such claims in good faith, provided, however, that such
efforts shall not include litigation or any alternative dispute resolution
action.  If any such insurance proceeds and/or other amounts are received by any
Buyer Indemnified Party of any amount otherwise required to be paid to any Buyer
Indemnified Party pursuant to this ARTICLE VI, Buyer shall repay to Sellers,
promptly after receipt of such insurance proceeds and/or other amounts, the
amount that Sellers would not have had to pay pursuant to this ARTICLE VI had
such insurance proceeds and/or other amounts been received by the Buyer
Indemnified Party prior to such Sellers' payment under this ARTICLE VI.
 
6.5           Taxes.  To the extent the provisions of Section ‎6.4 are
inconsistent with the provisions of Section ‎5.2, the provisions of Section ‎5.2
shall control as to Losses with respect to Taxes that are subject to Section
‎5.2, but Section ‎6.4 shall otherwise apply to Losses resulting from the
inaccuracy or breach as of the date of this Agreement or the date hereof of any
covenant of Sellers or the Interest/Share Holders, any representation or
warranty of Sellers and/or the Interest/Share Holders in Section ‎2.7, or any
representation, warranty or statement made in any schedule, certificate,
document or instrument delivered by Sellers or the Interest/Share Holders in
connection therewith at or in connection with the Closing, or any third party
allegation or Claim based upon facts that, if true, would constitute such an
inaccuracy or breach.
 
ARTICLE VII
 
MISCELLANEOUS
 
7.1           Expenses.  Each of the Parties shall pay its own fees and expenses
(including the fees of any attorneys, accountants, investment bankers or others
engaged by such party) in connection with this Agreement and the other
Transaction Documents and the transactions contemplated hereby and thereby (the
"Transaction Expenses"); provided, however, that Sellers shall bear all of the
Transaction Expenses of Sellers.  Notwithstanding the foregoing, the parties
agree and acknowledge that all costs and expenses incurred in connection with
the audit of Sellers financial records required by Buyer and conducted by Ernst
& Young shall be borne by Buyer, including without limitation the fees of
Sellers' accountants incurred in connection with such audit.
 
7.2           Certain Interpretative Matters.  The captions of Articles and
Sections of this Agreement are for convenience only and shall not control or
affect the meaning or construction of any of the provisions of this
Agreement.  As used herein, (a) words in the singular shall be held to include
the plural and vice versa and words of one gender shall be held to include the
other gender as the context requires, (b) the terms "hereof," "herein," and
"herewith" and words of similar import shall, unless otherwise stated, be
construed to refer to this Agreement as a whole (including all of the Schedules
and Exhibits) and not to any particular provision of this Agreement, (c)
Article, Section, paragraph, Exhibit and Schedule references are to the
Articles, Sections, paragraphs, Exhibits, and Schedules to this Agreement unless
otherwise specified, and (d) unless the context otherwise requires, the word
"or" is not exclusive.  Whenever the words "included", "includes" or "including"
are used in this Agreement, they shall be deemed to be followed by the words
"without limitation."  The parties intend that each representation, warranty and
covenant herein shall have independent significance.  If any party has breached
any representation, warranty or covenant contained herein, the fact that there
exists another representation, warranty or covenant relating to the same subject
matter (regardless of the relative levels of specificity) which the party has
not breached shall not detract from or mitigate the fact that the party is in
breach of the first representation, warranty or covenant, as the case may be.
 
 
- 41 -

--------------------------------------------------------------------------------

 
 
7.3           Notices.  All notices or other communications required or
permitted hereunder shall be given in writing and given by certified mail,
return receipt requested, nationally recognized overnight delivery service, such
as Federal Express, facsimile or e mail (or like transmission) with confirmation
of transmission by the transmitting equipment or personal delivery against
receipt to the party to whom it is given, in each case, at such party's address,
facsimile number or e-mail address set forth below or such other address,
facsimile number or e mail address as such party may hereafter specify by notice
to the other parties hereto given in accordance herewith.  Any such notice or
other communication shall be deemed to have been given as of the date so
personally delivered or transmitted by facsimile (or, if delivered or
transmitted after normal business hours, on the next Business Day) or e-mail or
like transmission, on the next Business Day when sent by overnight delivery
services or five days after the date so mailed if by certified mail return
receipt requested:
 
If to Sellers and/or the Interest/Share Holders:
 
Cliff Smith
1821 Wickham Drive
Caledonia, IL 61011
 
Duane Wingate
4860 Spring Brook Road
Rockford, Illinois 61104
 
with a copy (not constituting notice) to:
 
WilliamsMcCarthy LLP
120 W. State Street #400
P.O. Box 219
Rockford, IL 61105
Fax No.: (815) 968-0019
E-mail Address:  trollins@wilmac.com
Attention:  Timothy J. Rollins
 
 
- 42 -

--------------------------------------------------------------------------------

 
 
If to Buyer:
 
NTS Technical Systems
24007 Ventura Boulevard
Calabasas, CA  91302
Fax No.:  (818) 591-0899
E-mail Address:  raffy.lorentzian@ntscorp.com
Attention:  Derek Coppinger and Raffy Lorentzian
 
with a copy (not constituting notice) to:
 
Sheppard Mullin Richter & Hampton LLP
Four Embarcadero Center, 17th Floor
San Francisco, CA 94111
Fax No.:  (415) 403-6074
E-mail Address:  jslaby@sheppardmullin.com
Attention:  James J. Slaby
 
7.4           Assignment.  This Agreement and all of the provisions hereof shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns, and the provisions of ARTICLE VI
and Section ‎7.13 hereof shall inure to the benefit of the Indemnified Parties;
provided, however, that neither this Agreement nor any of the rights, interests
or obligations hereunder may be assigned by any of the parties hereto without
the prior written consent of the other parties (except that Buyer may
collaterally assign, without the consent of any other party hereto, all of its
respective rights and obligations under this Agreement (including their rights
under covenants, representations, warranties and indemnities) and any other
Transaction Document to an Affiliate, to any and all lenders or other financing
sources to Buyer, any of its Affiliates or to any Person who acquires all or
substantially all of any of their properties or assets, any and all of whom may
enforce their rights and remedies in connection with any such assignment or
realization thereon to the extent provided in the applicable security agreements
and other debt instruments or at law or in equity.  Any purported assignment or
delegation in violation of this Agreement shall be null and void ab initio.
 
7.5           Entire Agreement.  This Agreement and the other Transaction
Documents (including the Schedules and Exhibits hereto and thereto) embody the
entire agreement and understanding of the parties and their respective
Affiliates with respect to the transactions contemplated hereby and merges in,
supersedes and cancels all prior written or oral commitments, arrangements or
understandings with respect thereto, including the Letter of Intent dated June
15, 2010 among Ingenium, Buyer and the Interest/Share Holders and the previously
executed Confidentiality Agreement between Ingenium and Buyer.  There are no
restrictions, agreements, promises, warranties, covenants or undertakings with
respect to the transactions contemplated hereby other than those expressly set
forth in this Agreement and the other Transaction Documents.
 
7.6           Modifications, Amendments and Waivers.  This Agreement may not be
modified or amended except by an instrument or instruments in writing signed by
Buyer, Sellers and the Interest/Share Holders.  Any party hereto may, only by an
instrument in writing, waive compliance by any other party or parties hereto
with any term or provision hereof on the part of such other party or parties
hereto to be performed or complied with.  No failure or delay of any party in
exercising any right or remedy hereunder shall operate as a waiver thereof, nor
will any single or partial exercise of any right or power, or any abandonment or
discontinuance of steps to enforce such right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
waiver by any party hereto of a breach of any term or provision hereof shall not
be construed as a waiver of any subsequent breach.  The rights and remedies of
the parties hereunder are cumulative and are not exclusive of any rights or
remedies that they would otherwise have hereunder.
 
 
- 43 -

--------------------------------------------------------------------------------

 
 
7.7           Counterparts.  This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
each of which shall be deemed an original, and will become effective when one or
more counterparts have been signed by a party and delivered to the other
parties.  Copies of executed counterparts transmitted by telecopy, telefax or
other electronic transmission service shall be considered original executed
counterparts for purposes of this Section ‎7.7, provided that receipt of copies
of such counterparts is confirmed.
 
7.8           GOVERNING LAW.  THIS AGREEMENT AND (UNLESS EXPRESSLY SET FORTH
THEREIN) EACH OF THE OTHER TRANSACTION DOCUMENTS SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF ILLINOIS THAT APPLY TO CONTRACTS MADE AND PERFORMED ENTIRELY IN
SUCH STATE.
 
7.9           Severability.  To the fullest extent that they may effectively do
so under applicable law, the parties hereto hereby waive any provision of law
which renders any provision of this Agreement (other than Section 5.1, which
shall be subject to the severability provisions of Section 5.1(h)) invalid,
illegal or unenforceable in any respect.  Such parties further agree that any
provision of this Agreement which, notwithstanding the preceding sentence, is
rendered or held invalid, illegal or unenforceable in any respect in any
jurisdiction shall be ineffective, but such ineffectiveness shall be limited as
follows: (a) if such provision is rendered or held invalid, illegal or
unenforceable in such jurisdiction only as to a particular Person or Persons or
under any particular circumstance or circumstances, such provision shall be
ineffective, but only in such jurisdiction and only with respect to such
particular Person or Persons or under such particular circumstance or
circumstances, as the case may be; (b) without limitation of clause (a), such
provision shall in any event be ineffective only as to such jurisdiction and
only to the extent of such invalidity, illegality or unenforceability, and such
invalidity, illegality or unenforceability in such jurisdiction shall not render
invalid, illegal or unenforceable such provision in any other jurisdiction; and
(c) without limitation of clause (a) or (b), such ineffectiveness shall not
render invalid, illegal or unenforceable this Agreement or any of the remaining
provisions hereof.
 
7.10          Submission to Jurisdiction; Waiver of Jury Trial.  Each party to
this Agreement, for itself and its Affiliates, hereby irrevocably and
unconditionally:
 
(a)           (i) agrees that any suit, action or proceeding instituted against
it by any other party with respect to this Agreement or (unless expressly set
forth therein) any other Transaction Document may be instituted, and that any
suit, action or proceeding by him, her or it against any other party with
respect to this Agreement or any other Transaction Document shall be instituted,
only in the courts of the County of Winnebago of the State of Illinois, or the
U.S. District Court for the Northern District of Illinois, Western Division (and
appellate courts from any of the foregoing) as the party instituting such suit,
action or proceeding may in his, her or its sole discretion elect, (ii) consents
and submits, for himself, herself or itself and its property, to the
jurisdiction of such courts for the purpose of any such suit, action or
proceeding instituted against him, her or it by the other and (iii) agrees that
a final judgment in any such suit, action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law;
 
 
- 44 -

--------------------------------------------------------------------------------

 
 
(b)           agrees that service of all writs, process and summonses in any
suit, action or proceeding pursuant to Section 2.8 may be effected by the
mailing of copies thereof by certified mail, return receipt requested, postage
prepaid, to Buyer, the applicable Seller or the Interest/Share Holders, as the
case may be, at the addresses for notices pursuant to Section 8.3 hereof (with
copies to such other Persons as specified therein); provided, however, that
nothing contained in this Section ‎7.10 shall affect the right of Buyer, Sellers
or the Interest/Share Holders, as the case may be, to serve process in any other
manner permitted by Law;
 
(c)           (i) waives any objection that it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or any other Transaction Document brought in any court specified
in Section ‎7.10(a), (ii) waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum
and (iii) agrees not to plead or claim either of the foregoing;
 
(d)           WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY OF ANY DISPUTE
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR (UNLESS EXPRESSLY SET FORTH
THEREIN) ANY OTHER TRANSACTION DOCUMENT AND AGREES THAT ANY SUCH DISPUTE SHALL
BE TRIED BEFORE A JUDGE SITTING WITHOUT A JURY; and
 
(e)            to the extent it has or hereafter may acquire any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) with respect to itself, or its property, hereby irrevocably waives
such immunity in respect of its obligations with respect to this Agreement and
(unless expressly set forth therein) the other Transaction Documents.
 
7.11          Specific Performance.  Each of the parties hereto acknowledges
that Buyer would not have an adequate remedy at law for money damages in the
event that any of the covenants or agreements set forth in this Agreement were
not performed by any Seller and/or the Interest/Share Holders and, if
applicable, their Affiliates in accordance with its terms and therefore, of
Sellers and the Interest/Share Holders agrees that Buyer shall be entitled to
specific performance, injunctive and other equitable relief in addition to any
other remedy to which it may be entitled at law or in equity (without the
necessity of proving the inadequacy as a remedy of money damages or the posting
of a bond).
 
7.12          No Presumption.  With regard to each and every term and condition
of this Agreement and the other Transaction Documents, the parties hereto
understand and agree that the same have or has been mutually negotiated,
prepared and drafted, and if at any time the parties hereto desire or are
required to interpret or construe any such term or condition or any agreement or
instrument subject hereto, no consideration shall be given to the issue of which
party hereto actually prepared, drafted or requested any term or condition of
this Agreement or any agreement or instrument subject hereto.
 
 
- 45 -

--------------------------------------------------------------------------------

 
 
7.13          No Third Party Beneficiary.  This Agreement is for the sole
benefit of the parties hereto and their respective successors and permitted
assigns and, except as provided in Section ‎6.2 (which is intended to and shall
inure to the benefit of, and may be enforced by, each Buyer Indemnified Party or
Interest/Share Holder Indemnified Party, as the case may be), nothing herein,
express or implied, is intended to or shall confer upon any other Person any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.  Without limitation of the right of any Indemnified
Party directly to bring and to maintain an action pursuant to Section ‎6.2
hereof, Buyer may make any indemnification claim under, and may bring and
maintain any action in respect of, Section ‎6.2 hereof on behalf of any Buyer
Indemnified Party.
 
7.14          Non-Recourse.  No past, present or future director, officer,
employee, incorporator, member, partner, interest holder, shareholder,
Affiliate, agent, attorney, consultant, representative or principal of Buyer or
any Affiliate of Buyer shall have any liability for any liabilities of Buyer
under this Agreement or any Transaction Document or for any Claim based on, in
respect of, or by reason of, the transactions contemplated hereby or thereby.
 
7.15          Schedules.  The Schedules to this Agreement shall be arranged in
sections and subsections corresponding to the numbered section and lettered
subsections of this Agreement, and the exceptions and disclosures in each such
section and subsection of the Schedules shall, except as provided in the next
sentence, apply only to the correspondingly numbered section and lettered
subsection of this Agreement.  The information contained in any Schedule shall
be deemed to be incorporated by reference in other applicable Schedules if the
applicability of such information to such other Schedules is reasonably apparent
on its face.  Notwithstanding anything in this Agreement to the contrary, (a)
reference to any dollar amounts in any representation or warranty will not be
deemed to constitute an admission by Sellers or the Interest/Share Holders that
such amount is material with respect to or otherwise under any provision of this
Agreement and (b) inclusion of any item in any Disclosure Schedule of Sellers as
an exception to a representation or warranty will not be deemed an admission by
Sellers or the Interest/Share Holders that such item represents a material
exception or material fact, event or circumstance or that such item has had or
would reasonably be expected to have a Material Adverse Effect.
 
[The next page is the signature page]
 
 
- 46 -

--------------------------------------------------------------------------------

 
 
The parties hereto have caused this Asset Purchase Agreement to be executed as
of the date first written above.
 

NTS TECHNICAL SYSTEMS, INGENIUM TESTING, LLC, a California corporation an
Illinois limited liability company         By: /s/ Raffy Lorentzian By: /s/
Clifford Smith Name: Raffy Lorentzian Name: Clifford Smith Title: CFO Title:
Manager           LAB NINE, LLC,   an Illinois limited liability company        
  By: /s/ Clifford Smith   Name: Clifford Smith   Title: Manager           LAB
EIGHT, INC.,   an Illinois corporation           By: /s/ Clifford Smith   Name:
Clifford Smith   Title: Manager

 
 

  /s/ Clifford Smith   Cliff Smith, an individual       /s/ Duane Wingate  
Duane Wingate, an individual

 
 
Signature Page to the Asset Purchase Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
CERTAIN DEFINED TERMS
 
1.           For purposes of the Agreement to which this Exhibit A is attached,
the following terms shall have the respective meanings specified below.
 
"Affiliate" means, with respect to any Person, any other Person that directly,
or through one or more intermediaries, controls or is controlled by or is under
common control with such first Person.
 
"Associate" means, with respect to any Person:  (a) any corporation,
partnership, joint venture or other entity of which such Person is an officer or
partner or is, directly or indirectly, through one or more intermediaries, the
beneficial owner of 10% or more of:  (i) any class or type of equity securities
or other profits interest; or (ii) the combined voting power of interests
ordinarily entitled to vote for management or otherwise; and (b) any trust or
other estate in which such Person has a substantial beneficial interest or as to
which such Person serves as trustee or in a similar fiduciary capacity.
 
"Base Purchase Price" means the aggregate amount payable by Buyer to Sellers as
set forth in Section ‎1.5 hereof.
 
"Basket Amount" means an amount equal to 0.25% of the Base Purchase Price.
 
"Business" means testing and evaluating (a) products, primarily within the
aerospace industry, for their capacity to create or withstand electromagnetic
interference and/or electromagnetic compatibility and (b) expanded services
planned (as of the time of Closing) to be added to the Rockford Facility after
the Closing discussed with Smith and Wingate, consisting of climatic testing and
environmental testing.
 
"Business Day" means a day other than Saturday, Sunday or any other day which
commercial banks in New York, New York are authorized or required by law to
close.
 
"Cap Amount" means an amount equal to 10% of the Base Purchase Price.
 
"Cause" shall mean with respect to the Interest/Share Holders one or more of the
following: (i) the conviction of a felony or other crime involving moral
turpitude or the commission of any other act or omission involving dishonesty,
disloyalty or fraud with respect to Seller or any of their customers, suppliers
or business partners, (ii) reporting to work under the influence of alcohol or
illegal drugs, the use of illegal drugs (whether or not at the workplace) or
other repeated conduct causing Buyer substantial public disgrace or disrepute or
substantial economic harm, (iii) substantial and repeated failure to perform
duties as reasonably directed by Buyer, which failure has not been cured (or
commenced to be cured) by the Interest/Share Holders to Buyer's reasonable
satisfaction within 10 calendar days following written notice of such failure by
Buyer to the Interest/Share Holders, (iv) any act or omission aiding or abetting
a competitor, supplier or customer of Buyer or any of its subsidiaries to the
material disadvantage or detriment of Buyer and its subsidiaries, (v) breach of
fiduciary duty or willful misconduct with respect to Buyer or any of its
subsidiaries or (vi) any other material breach of this Agreement that has not
been cured by the Interest/Share Holders to Buyer's reasonable satisfaction
within 10 calendar days after any LLC provides written notice to the
Interest/Share Holders of such breach.
 
 
A - 1

--------------------------------------------------------------------------------

 
 
"Company Agreements" means all contracts to which any Seller is a party or by
which any Seller or any of their respective properties may be bound or affected.
 
"Consulting Agreement" means the Consulting Agreement dated as of the date
hereof between Buyer and Smith.
 
"Contract" means any agreement, contract, commitment, instrument, undertaking or
arrangement, whether written or oral.
 
"Copyrights" means all copyrights and registrations and applications therefor
and all other rights corresponding thereto, and mask works and registrations and
applications therefor.
 
"Debt" means (a) all of the indebtedness for borrowed money of any Seller, (b)
all obligations of any Seller evidenced by notes, bonds, debentures or similar
instruments (including capital lease obligations), (c) all indebtedness of any
Seller created or arising under any conditional sale or other title retention
agreement, (d) all outstanding obligations of any Seller under acceptance,
letter of credit or similar facilities, (e) all indebtedness of the type
described in clauses (a) and (b) above guaranteed, directly or indirectly, in
any manner by any Seller, including interest and penalties thereon, (f) any
indebtedness of the type described in clauses (a) and (b) above secured by (or
for which the holder of such indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on assets or property owned by any Seller,
(g) all accrued but unpaid interest (or interest equivalent) to the date of
determination related to any items of indebtedness of the type described in
clauses (a) through (e) above, (h) all obligations of any Seller for the
deferred purchase price of property or services and (i) all trade obligations.
 
"Domain Names" means all Internet addresses and domain names.
 
"Environmental Laws" means all U.S., state and local statutes, codes,
regulations, rules, ordinances, policies, decrees, guidelines, guidances,
policies, orders or decisions, including the common law, arising out of or
relating to:  (a) emissions, discharges, releases or threatened releases of any
Hazardous Material into the environment (including ambient air, surface water,
ground water, land surface or subsurface strata); (b) the manufacture,
processing, distribution, use, generation, treatment, storage, disposal,
transport or handling of any Hazardous Material; (c) liability for personal
injury or property damage arising out of the manufacture, processing,
distribution, use, generation, treatment, storage, disposal, transport,
handling, emission, discharge, release, threatened release, or presence of
Hazardous Materials at real property (whether or not owned, leased or used by
any Seller); (d) remediation, reclamation or restoration of real property
(whether or not owned, leased or used by any Seller); and (e) workplace health
and safety and protection of employees from workplace hazards.
 
"Excluded Assets" means those assets referred to in Section ‎1.1(a)(xiii).
 
"GAAP" means generally accepted accounting principles in the United States as in
effect from time to time.
 
 
A - 2

--------------------------------------------------------------------------------

 
 
"General Release" means the General Release in the form attached to the
Agreement as Exhibit B.
 
"Government Authority" means any foreign, United States or international,
federal, state or local (or any subdivision thereof), agency, authority, bureau,
commission, department or similar body or instrumentality thereof, or any
governmental court or tribunal.
 
"Hazardous Materials" means any solid, liquid or gaseous material, alone or in
combination, mixture or solution, which is now or hereafter defined, listed or
identified as "hazardous" (including "hazardous substances" or "hazardous
wastes"), "toxic", a "pollutant" or a "contaminant" pursuant to any
Environmental Law, including asbestos, urea formaldehyde, polychlorinated
biphenyls (PCBs), radon, petroleum (including its derivatives, by-products or
other hydrocarbons); and any other substance which is subject in any respect to
any Environmental Law, or which poses or could pose a threat or nuisance to
health or the environment.
 
"Interests" mean the voting and non-voting limited liability company membership
interests in the LLCs.
 
"Insider" means the Interest/Share Holders, any director or officer of any
Seller any Affiliate, Associate or Relative of any of the foregoing Persons.
 
"Intellectual Property" means all intellectual property rights arising under the
laws of any jurisdiction in which any LLC currently is conducting business with
respect to, arising from or associated with the following:  (i) Domain Names;
(ii) Marks; (iii) Patents; (iv) Copyrights; (v) Trade Secrets; and (vi) all
moral rights, rights of publicity and other intellectual property and
proprietary rights of a similar nature.
 
"Knowledge" means, when used with respect to any Seller, the actual knowledge
after reasonable inquiry of Cliff Smith, Duane Wingate, Ellie Taylor or Carl
Cacciatore.
 
"Law" or "Laws" means all statutes, codes, ordinances, decrees, rules,
regulations, standards, municipal by-laws, judicial or arbitral or
administrative or ministerial or departmental or regulatory judgments, orders,
injunctions, decisions, rulings or awards, policies or other requirement of any
Government Authority, or any provisions or interpretations of the foregoing,
including general principles of common and civil law and equity, binding on or
affecting the Person referred to in the context in which such word is used.
 
"Legal Expenses" means the fees, costs and expenses of any kind incurred by any
Person indemnified herein and its counsel in investigating, preparing for,
defending against or providing evidence, producing documents or taking other
action with respect to any threatened or asserted Claim.
 
"Lien" means any lien, charge, claim, pledge, security interest, conditional
sale agreement or other title retention agreement, lease, mortgage, security
agreement, right of first refusal, option, restriction, tenancy, license,
covenant, right-of-way, easement or other encumbrance (including the filing of,
or agreement to give, any financing statement under the UCC or any other Law of
any jurisdiction).
 
 
A - 3

--------------------------------------------------------------------------------

 
 
"Losses" means any and all demands, claims, complaints, actions or causes of
action, suits, proceedings, investigations, arbitrations, assessments, losses,
damages, liabilities (whether asserted or unasserted, absolute or contingent) or
obligations (including those arising out of any action, such as any settlement
or compromise thereof or judgment or award therein) and any fees, costs and
expenses related thereto, including interest, fines, penalties, fees,
disbursements and amounts paid in settlement (including any reasonable Legal
Expenses).
 
"Managers" means Smith and Wingate as the managers duly elected by the voting
members of each Seller.
 
"Marks" means all trade names, trademarks and service marks (registered and
unregistered), trade dress, industrial designs, brand names, brand marks,
service names, logos, emblems, signs or insignia, and similar rights and
applications to register any of the foregoing, and all goodwill associated
therewith throughout the world.
 
"Material Adverse Effect" means any circumstance, state of facts or matters,
change, event, occurrence, action or omission that could have or result in a
material adverse effect on (i) the business, assets, liabilities, results of
operation, operations, financial condition or EBITDA of any Seller, taken as a
whole, or (ii) the ability of any Seller or the Interest/Share Holders to
perform their respective obligations under this Agreement or any other
Transaction Document.
 
"New Lease" means the Real Property Lease between Ingenium and ITS Partners, LLC
in the form of Exhibit C.
 
"Ordinary Course" means, with respect to an action taken by a Person:
 
(a)           such action is consistent with the past practices of such Person
and is taken in the ordinary course of the normal day-to-day operations of such
Person;
 
(b)           such action is not required to be authorized by the managing
member(s)/board of directors (or similar governing body) or equity holders of
such Person (or by any Person or group of Persons exercising similar authority)
and is not required to be specifically authorized by the parent company (if any)
of such Person;
 
(c)           such action is similar in nature and magnitude to actions
customarily taken, without any authorization by the managing member(s)/board of
directors (or similar governing body) or equity holders of such Person (or by
any Person or group of Persons exercising similar authority), in the ordinary
course of the normal day-to-day operations of other Persons that are in the same
line of business as such Person; and
 
(d)           consistent with the representations and warranties in Section
‎2.8(b).
 
"Patents" means all patents, patent applications (including any divisionals,
continuations, continuations-in-part, renewals, reexaminations, extensions, and
reissues) and rights in respect of utility models or industrial designs.
 
 
A - 4

--------------------------------------------------------------------------------

 
 
"Pending Tax Matter" means fines, penalties, interest and accrued taxes
resulting from late payroll tax deposit payments and late submittals of tax
forms for Sellers for the periods March 2008 through September 2010, and with
both the U.S. Internal Revenue Service and the State of Wisconsin and State of
Illinois.
 
"Pending Tax Matter Payment" has the meaning set forth in Section 1.5(c).
 
"Permit" means any franchise, approval, permit, consent, qualification,
certification, authorization, license, order, registration, certificate,
variance or other similar permit, right or authorization from any Government
Authority and all pending applications therefor.
 
"Permitted Liens" means all:
 
(a)           liens for Taxes, assessments and other governmental charges which
are not due and payable and which may thereafter be paid without penalty;
 
(b)           the title and other interests of a lessor under a capital or
operating lease or of a licensor under a license or royalty agreement;
 
(c)           liens securing or otherwise resulting from the SBA Loan, but only
until the SBA Loan is paid in accordance with Section 1.5; and
 
(d)           such minor imperfections in title as do not detract in any
material respect from the value or utility of the subject property in the
operation of the business that uses such property.
 
"Person" means any individual, corporation, partnership, joint venture, trust,
unincorporated organization, limited liability company, estate, association,
joint stock company, company other form of business or legal entity or
Governmental Authority.
 
"Real Property Leases" means all leases, subleases, licenses and other occupancy
agreements, and all amendments, modification or supplements thereto or renewals
thereof, relating to real properties and to which any Seller is a party or
pursuant to which any Seller uses or occupies any real property.
 
"Relative" of a Person means such Person's spouse, such Person's parents,
sisters, brothers, children and the spouses of the foregoing, and any member of
the immediate household of such Person.
 
"Remedial Action" means all action required under applicable Laws: (x) to clean
up, remove, treat or in any other way remediate any chemical, Hazardous Material
or waste containing any chemical or Hazardous Material in the environment; (y)
to prevent the release of any chemical, Hazardous Material or waste containing
any chemical or Hazardous Material so that they do not endanger or otherwise
adversely affect the environment or public health or welfare; or (z) to perform
pre-remedial studies, investigations or monitoring, in or under any real
property, assets or facilities.
 
 
A - 5

--------------------------------------------------------------------------------

 
 
"Representatives" of any Person mean such Person's officers, directors,
employees, agents, counsel, accountants, financial advisors, consultants and
other representatives.
 
"SBA Loan" means U.S. Small Business Administration Loan No. 30857960-03, dated
December 14, 2007, with Ingenium as the Borrower and Rockford Local Development
Corporation as Certified Development Company.
 
"Securities Act" means the Securities Act of 1933, as amended.
 
"Specified Basket Representations" means Sections ‎2.1 (first sentence only)
(Organization and Good Standing), ‎2.2 (Capitalization), ‎(a), (i)–(iii) and
‎2.3 (Authority, Approvals, Enforceability and Consents), ‎2.7 (Taxes), ‎2.15
(Employee Benefit Plans), ‎2.19(a) (first sentence only) (Title) and ‎2.22
(Brokers).
 
"Specified Cap Representations" means Sections 2.1 (first sentence only)
(Organization and Good Standing), 2.2 (Capitalization), ‎(a), (i)–(iii) and ‎2.3
(Authority, Approvals, Enforceability and Consents), ‎2.7 (Taxes), ‎2.15
(Employee Benefit Plans), ‎2.17 (Environmental Matters), ‎2.1 (first sentence
only) (Title) and ‎2.22 (Brokers).
 
"Subsidiary" means any Person more than 50% of the outstanding Voting Securities
of which is owned or controlled, directly or indirectly, by any LLC.
 
"Tax" or "Taxes" means all federal, state, local, and foreign taxes, and other
charges, duties or assessments of any kind whatsoever (whether imposed directly
or through withholding), including any interest, additions to tax, or penalties
applicable thereto, imposed by any Tax Authority, and including any such taxes
imposed upon third parties for which any Seller has liability as an indemnitor
or successor.  "Tax" includes, without limitation, (i) all income (whether net
or gross), excise, franchise, real or personal property, sales, transfer, gains,
gross receipts, occupation, privilege, payroll, wage, unemployment, workers'
compensation, social security, national health contributions, pension and
employment insurance contributions, use, value added, capital, license,
severance, stamp, premium, windfall profits, environmental, capital stock,
profits, withholding, disability, employment, alternative or add-on minimum,
estimated or other tax of any kind whatsoever (whether disputed or not),
including, without limitation, any related charges, fees, interest, penalties,
additions to tax or other assessments and (ii) liabilities for the payment of
any amounts as a result of being a member of an affiliated, combined, or unitary
group or otherwise.
 
"Tax Audit" means any audit, assessment, or other examination relating to Taxes
by any Tax Authority or any judicial or administrative proceedings relating to
Taxes.
 
"Tax Authority" means the IRS and any other domestic or foreign governmental
entity responsible for the administration of any Taxes.
 
"Tax Returns" means all federal, state, local, and foreign tax returns of any
kind whatsoever, including any declarations, statements, reports, schedules,
forms, and information returns and any amendments thereto.
 
 
A - 6

--------------------------------------------------------------------------------

 
 
"Third Party" means any Person other than Sellers, the Interest/Share Holders or
Buyer or any of their respective Affiliates.
 
"Trade Secrets" means all know-how, discoveries, trade secrets, methods,
processes, technical data, specifications, research and development information,
technology, data bases, and other proprietary or confidential information ,
including customer lists, in each case that derives economic value from not
being generally known to other Persons who can obtain economic value from its
disclosure, but excluding any Copyrights or Patents that cover or protect any of
the foregoing.
 
"Transaction Document" means the Agreement and the other agreements,
instruments, certificates and documents contemplated hereby and thereby,
including each exhibit and schedule hereto and thereto.
 
"UCC" means the Illinois Uniform Commercial Code, as amended, and any successor
thereto.
 
2.           The following terms are defined in the Sections indicated below.
 
Term
Section
   
Administration                                                                                                                     
‎2.18
Agreement                                                                                                                     
Preamble
Balance Sheet
Date                                                                                                                     
‎2.4(a)
Benefit
Plans                                                                                                                     
‎2.15(a)
Buyer                                                                                                                     
Preamble
Buyer Indemnified
Parties                                                                                                                     
‎6.3(a)
Cap
Amount                                                                                                                     
Exhibit A
Claims                                                                                                                     
‎2.8(a)
Closing                                                                                                                     
‎1.6
Code                                                                                                                     
‎2.15(c)
Company Financial
Statements                                                                                                                     
‎2.4(a)
Company
IP                                                                                                                     
‎2.11(a)
Company
Patents                                                                                                                     
‎2.11(a)
Company Registered
Copyrights                                                                                                                     
‎2.11(a)
Company Registered Domain
Names                                                                                                                     
‎2.11(a)
Company Registered
IP                                                                                                                     
‎2.11(a)
Company Registered
Marks                                                                                                                     
‎2.11(a)
Competing
Business                                                                                                                     
‎5.1(b)
ERISA                                                                                                                     
‎2.15(a)
FIRPTA
Certificate                                                                                                                     
2.7(l)
Indemnification Claim
Notice                                                                                                                     
‎6.4(a)
Indemnified
Party                                                                                                                     
‎6.4(a)
Indemnifying
Party                                                                                                                     
‎6.4(a)
Ingenium Testing,
LLC                                                                                                                     
Preamble
Insider
Transactions                                                                                                                     
‎2.16
Insurance
Policies                                                                                                                     
‎2.12

 
 
A - 7

--------------------------------------------------------------------------------

 
 
Interest/Share Holder Indemnified
Parties                                                                                                                     
‎6.3(c)
Interest/Share
Holders                                                                                                                     
Preamble
Judgments                                                                                                                     
‎2.8(a)
Leased Real
Property                                                                                                                     
‎2.9(b)
Noncompetition
Period                                                                                                                     
‎5.1(b)
OSHA                                                                                                                     
‎2.18
Pending Tax Matter
Payment                                                                                                                     
‎1.5(c)(ii)
SBA Payoff
Amount                                                                                                                     
‎1.5(c)(iii)
SBA Payoff
Date                                                                                                                     
‎1.5(c)(iii)
Smith                                                                                                                     
Preamble
Subleases                                                                                                                     
‎2.9(j)
Third Party
Claim                                                                                                                     
‎6.4(b)
Third Party Indemnification Claim
Notice                                                                                                                     
‎6.4(b)
Transaction
Expenses                                                                                                                     
‎7.1
Wingate                                                                                                                     
Preamble

 
 
A - 8

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
GENERAL RELEASE
 
This General Release dated as of July 20, 2011 (this “General Release”), is
given by ___________ individually and in his capacity as (i) a member and
manager of Ingenium Testing, LLC, an Illinois limited liability company
(“Ingenium”); (ii) a member and manager of Lab Nine, LLC, an Illinois limited
liability company (“Lab Nine”); (iii) as a shareholder, director and officer of
Lab Eight, Inc., an Illinois corporation (“Lab Eight” and, together with
Ingenium and Lab Nine, the “Companies”) (the “Releasor”).  Capitalized terms
used but not defined herein have the meanings assigned to them in the Asset
Purchase Agreement dated as of July 20, 2011 (the “APA”) among NTS Technical
Systems, a California corporation (“Buyer”), the Companies, the Releasor and
Duane Wingate, an individual.
 
Concurrently herewith, Buyer is acquiring substantially all of the assets of
Ingenium, Lab Eight and Lab Nine from the Companies pursuant to the APA.
 
Releasor will, directly or indirectly, receive significant financial benefit
from the consummation of the transactions contemplated by the APA.
 
As a condition and inducement to the willingness of Buyer to enter into the APA
and acquire the assets, Releasor has agreed to the matters set forth herein.
 
1.             For $10 and other good and valuable consideration, including the
receipt of significant financial benefit from the consummation of the
transactions contemplated by the APA, the receipt and legal sufficiency of which
is acknowledged by Releasor, Releasor knowingly and voluntarily releases and
forever discharges Buyer, each of the Companies, their respective Affiliates and
successors and assigns of all of the foregoing (collectively, the “Released
Parties”) from any and all claims, controversies, actions, causes of action,
cross-claims, counterclaims, rights, demands, debts, compensatory damages,
liquidated damages, punitive or exemplary damages, other damages, claims for
costs and attorneys' fees, or liabilities of any nature whatsoever in law and in
equity, both past and present (through the date Releasor signs this General
Release) and whether known or unknown, suspected, or claimed against any of the
Released Parties that Releasor or any of his heirs, successors or assigns may
have, relating in any way to or in connection with any matter or thing from the
beginning of the world to the date Releasor signs this General Release, at
common law or under any statute, rule, regulation, order or law, whether
federal, state or local, including but not limited to: all claims and demands
directly or indirectly arising out of or in any way connected with Releasor's
employment with any of the Companies or the termination of that employment; any
and all causes of action, including but not limited to actions for breach of
contract, express or implied, breach of the covenant of good faith and fair
dealing, express or implied, wrongful termination in violation of public policy,
all other claims for wrongful termination and constructive discharge, and all
other tort claims, including, but not limited to, intentional or negligent
infliction of emotional distress, invasion of privacy, negligence, negligent
investigation, negligent hiring, supervision or retention, assault and battery,
false imprisonment, defamation, intentional or negligent misrepresentation,
fraud, and any and all claims arising under any federal, state or local law or
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Fair Labor Standards Act; the Employee
Retirement and Income Security Act (“ERISA”); the Americans with Disabilities
Act, 42 U.S.C. § 1981; the Age Discrimination in Employment Act, including the
Older Workers Benefit Protection Act (“ADEA”); the Family and Medical Leave Act;
and any and all other laws and regulations relating to employment termination;
employment discrimination; reasonable accommodation; the interactive process;
harassment or retaliation; claims or demands to wages, including bonuses,
commissions, vacation or other time off pay, fringe benefits, severance pay, or
other forms of compensation (subject to the terms below); hours; and any and all
claims for attorneys’ fees and costs (collectively, “Claims”), inasmuch as is
permissible by law and by the respective governmental enforcement agencies for
the above-listed laws; provided, however, that no release is given hereunder in
respect of:  (i) any obligations required to be performed by any Released Party
under the terms of the APA or any other Transaction Document after the date
hereof; (ii) travel or other business expenses incurred by Releasor for which
Releasor is entitled to reimbursement pursuant to the policies and guidelines of
any of the Companies in effect as of the date of this General Release; (iii) any
wages in the form of base salary due to Releasor as an employee of any of the
Companies in the ordinary course of business and consistent with past practice
earned but not paid between (x) the date of the last payroll prior to the date
of this General Release and (y) the date of this General Release; (iv) vested
rights of Releasor, if any, to benefits under any employee benefit plan
maintained by any of the Companies on the day before the Closing and disclosed
in the Schedules to the APA; and (v) any rights that Releasor may have to be
indemnified by any of the Companies or any successor in interest under the
organizational documents of any of the Companies or applicable law, provided,
however, that Releasor shall not be entitled to indemnification with respect to
any Claim by Releasor that would also be the subject of a claim by any of the
Companies or Buyer under the APA.  (It is understood and agreed that the
Released Parties shall not include any third party insurance company, but
nothing in this sentence shall prohibit or restrict any Released Party from
canceling any insurance policy.)
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
2.             Releasor represents that he has made no assignment or transfer of
any of the Claims herein above mentioned or implied.
 
3.             In signing this General Release, Releasor acknowledges and
intends that it shall be effective as a bar to each and every one of the Claims
herein above mentioned or implied.  Releasor expressly consents that this
General Release shall be given full force and effect according to each and all
of its express terms and provisions, including those relating to unknown and
unsuspected Claims (notwithstanding any state statute that expressly limits the
effectiveness of a general release of unknown, unsuspected or unanticipated
Claims), if any, as well as those relating to any other Claims herein above
mentioned or implied.  Releasor acknowledges and agrees that this waiver is an
essential and material term of this General Release and that without such waiver
Buyer would not have agreed to consummate the transactions contemplated by the
APA.  Releasor further agrees that in the event he should assert any Claim
seeking damages against any of the Released Parties, this General Release shall
serve as a complete defense to any such Claim.  Releasor further agrees that
there does not exist any Claim of the type described in or implied by Section 1
hereof and he is not aware of any pending or threatened Claims of the type
described in or implied by Section 1 hereof.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
4.             Releasor agrees that neither this General Release, nor the
furnishing of the consideration for this General Release, shall be deemed or
construed at any time to be an admission by any Released Party or Releasor of
any improper or unlawful conduct.
 
5.             Releasor also agrees that if he violates this General Release by
suing any Released Parties on account of a Claim which has been released
hereunder, Releasor will pay all costs and expenses of defending against the
suit incurred by the Released Parties, including reasonable attorneys' fees.
 
6.             Releasor acknowledges and agrees that Releasor may hereafter
discover facts different from or in addition to those now known, or believed to
be true, regarding the subject matter of this General Release and further
acknowledges and agrees that this General Release shall remain in full force and
effect, notwithstanding the existence of any different or additional facts.
 
7.             Whenever possible, each provision of this General Release shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein. The remedies
provided herein are cumulative and not exclusive of any remedies provided by
applicable law.
 
8.             This General Release and all disputes or controversies arising
out of or relating to this General Release or the transactions contemplated
hereby shall be governed by, and construed in accordance with, the internal laws
of the State of Illinois applicable to contracts made and to be performed
therein.
 
9.             Releasor acknowledges and agrees that he has been provided
twenty-one (21) calendar days to consider this General Release and to consult
with his legal counsel and has been encouraged to do so.  To the extent that
Releasor has taken fewer than twenty-one (21) days to consider this General
Release, Releasor acknowledges that he has had sufficient time to consider the
General Release and to consult with counsel and that he did not desire or need
additional time.
 
10.           Releasor also understands that he has seven (7) calendar days
following his execution of this General Release within which to revoke it as to
any Claim he may have based on age discrimination only.  The revocation must be
in writing, must specifically revoke this General Release as to a Claim of age
discrimination, and must be directed to the attention of:  Raffy Lorentzian at
Fax No. (818) 591-0899 with a copy (not constituting notice) to James Slaby at
Fax No. (415) 403-6074.  If Releasor does revoke as provided herein, such
revocation shall not affect any other Claim of Releasor that is included in this
General Release.
 
11.           In executing this General Release, Releasor acknowledges that he
has had sufficient opportunity to consult with counsel of his choice, that he
has carefully considered the terms of the General Release and understands the
terms, and that he has voluntarily executed this General Release without fraud,
duress or undue influence.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
12.           RELEASOR HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO
ANY PROCEEDING ARISING OUT OF OR RELATING TO THIS GENERAL RELEASE OR IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF.
 
13.           BY SIGNING THIS GENERAL RELEASE, THE UNDERSIGNED RELEASOR
REPRESENTS AND AGREES THAT HE:
 
(a)           HAS READ THIS GENERAL RELEASE CAREFULLY;
 
(b)           UNDERSTANDS ALL OF ITS TERMS AND KNOWS THAT HE IS GIVING UP
IMPORTANT RIGHTS;
 
(c)           VOLUNTARILY CONSENTS TO EVERYTHING IN IT;
 
(d)           HAS BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING THIS
GENERAL RELEASE AND HAS HAD AN OPPORTUNITY TO DO SO;
 
(e)           HAS SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH
THE ADVICE OF COUNSEL RETAINED TO ADVISE THE UNDERSIGNED WITH RESPECT TO IT; AND
 
(f)           AGREES THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE
AMENDED, WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED
BY BUYER AND THE UNDERSIGNED.
 
[The next page is the signature page]
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
Releasor has caused this General Release to be executed and delivered as of the
date first written above.

 

     

 
 
[General Release - Smith]
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT C
 
LEASE AGREEMENT
 
THIS Lease Agreement is made as of this 20th day of July, 2011, by and among ITS
Partners, LLC, an Illinois limited liability company (“Landlord”), and NTS
Technical Systems, a California corporation (“Tenant”).
 
NOW, THEREFORE, in consideration of the foregoing premises and the covenants
contained herein, the parties agree as follows.
 
SECTION 1
 
THE PREMISES
 
1.1           Landlord hereby leases to Tenant the Premises, consisting of the
entire parcel of real property located in the City of Rockford, Illinois,
commonly known as 3761 S. Central Avenue, Rockford, IL  61102, and the legal
description of which is shown on the attached Exhibit “A” (the “Real
Estate”).  The parties acknowledge that there is a building on the Real Estate
of approximately 84,000 square feet in size (the “Building” or the
"Premises").  The parties waive any formal survey of the Premises.  Further,
Landlord hereby leases to Tenant the furnishings and equipment set forth on
Exhibit B.
 
1.2           Landlord also grants and conveys to Tenant for the term hereof all
rights and privileges afforded by any appurtenant documents affecting the
Premises including, but not limited to, all easements, cross-easements, access
agreements and licenses, if any, a description of the same which are in
existence as of the date hereof also being contained in Exhibit “A”.  Landlord
and Tenant acknowledge that the kitchen area of the Building consisting of
approximately 1,000 square feet is leased to Christine Reid pursuant to a Lease
Agreement dated March 2, 2009, as amended on July 7, 2010 (“Reid Lease
Agreement”) with said Reid Lease Agreement terminating on June 30,
2011.  Landlord and Tenant agree that with the execution of this Lease Agreement
the Landlord assigns to Tenant all of Landlord’s rights, title, and interest in,
to and under the Reid Lease Agreement and Tenant accepts the assignment and
agrees to assume and perform the obligations of Landlord under the Reid Lease
Agreement.  Landlord and Tenant agree that upon execution of this Lease
Agreement, the Reid Lease Agreement shall be characterized as a Sublease
Agreement with Tenant as the Sublessor and Christine Reid as the
Sublessee.  Landlord represents and warrants that a) except for the Reid Lease
Agreement there are no other leases affecting the Real Estate; b) the Reid Lease
Agreement embodies the entire agreement between Reid and Landlord and that there
are no other agreements or amendments, written or oral, between such parties;
and c) the there are no laws, governmental restrictions or agreements, including
recorded covenants, conditions  and restrictions which would prevent Tenant from
using the Premises for the uses allowed under section 6 of this Lease.
 
 1.3           Neither Landlord nor Landlord’s agents have made any
representations or promises with respect to the physical condition of the
Premises, the expenses of operation or any other matter or thing affecting or
related to the Premises. Tenant has inspected the Premises and is thoroughly
acquainted with their condition and agrees to take the same “as is” and
acknowledges that the taking of possession of the Premises by Tenant shall be
conclusive evidence that the said Premises and any improvements of which the
same form a part were in good and satisfactory condition at the time such
possession was so taken, regardless of whether the condition giving rise to such
obligation existed prior to or as of the commencement date of the Lease.
 
 
1

--------------------------------------------------------------------------------

 
 
SECTION 2
 
THE TERM
 
2.1           The Initial Term (the “Initial Term”) of this Lease shall commence
on July 20, 2011 (the “Commencement Date”), and continue until July 1, 2016 (the
"Expiration Date") unless this Lease is extended or terminated prior to that
time in accordance with the provisions contained herein. Provided, however, the
Initial Term shall be extended to July 1, 2018 if prior to the Expiration Date
Hamilton Sundstrand Corporation extends or renews that certain contract attached
as Exhibit "C" and incorporated herein by this reference with Ingenium Testing,
LLC for an additional two years or more.
 
2.2           Tenant shall be entitled to extend the term of this Lease for
three (3) successive periods of five (5) years each beyond the Initial Term, as
same may be extended pursuant to Section 2.1 hereof (each an “Extension Term”),
upon the same terms and conditions as herein set forth, except as to number of
renewals. During the Extension Term the initial Base Rent, as defined in section
3.1 below, and annually thereafter shall be subject to the 2% increases as set
forth in section 3.1. The Initial Term together with any Extension Term,
properly noticed, shall be referred to as the “Term,” “Lease Term” or “term of
this Lease,” whether or not such terms are capitalized. Except for the extension
of the Initial Term as provided in Section 2.1 hereof, (a)Tenant may only extend
this Lease by giving Landlord written notice not less than ninety (90) days
prior to the expiration of the Initial Term, or of any Extension Term, as
applicable, and (b) in the event Tenant does not give notice exercising its
right to extend this Lease, Tenant waives its right to all subsequent Extension
Terms.
 
SECTION 3
 
RENT
 
3.1           Commencing on the Commencement Date and continuing during the term
of this Lease, the Tenant shall pay to the Landlord annual “Base Rent” for the
Premises, without demand, deduction, set-off, or counterclaim, in equal
installments in advance, on or before the first day of each month (the “Rent
Day”) as follows. During the first Lease Year Tenant shall pay annual Base Rent
of four hundred sixty-two thousand and no/100 ($462,000) dollars, payable in
payments of $38,500 per month. Thereafter, the annual Base Rent shall be
increased by an amount equal to 2% of the annual Base Rent paid in the
immediately preceding Lease Year. For purposes of this section, the term “Lease
Year” shall mean each 12-month period of the Term commencing on the Commencement
Date and every anniversary thereof, provided that if the Commencement Date is on
a date other than the first day of the month, the First Lease Year shall be
extended by the number of days from the Commencement Date until the first day of
the next succeeding month, such that each Lease Year, except possibly the first
Lease Year, shall commence on the first day of the month. All payments of Base
Rent shall be by check hand delivered or mailed to Landlord so as to be received
by the Rent Day.  Base Rent for any period which is for less than one month
shall be prorated.
 
3.2           Except for items which are the responsibility of Landlord under
this Lease, Landlord and Tenant acknowledge and agree that, during the Term,
this is a fully net Lease.  Except as otherwise provided in this Lease, Tenant
shall be responsible for certain costs, expenses and charges as described herein
relating to the Premises which first arise or are assessed during the Term.
 
3.2.1.        ADDITIONAL RENT.  For each year of the Term hereof, Tenant shall
pay to Landlord, as additional rent (“Additional Rent”): (i) Real Estate Taxes;
(ii) Insurance, all as defined below, and (iii) any other amounts payable by
Tenant to Landlord hereunder.  Such amounts shall be payable, unless otherwise
provided herein, upon presentation to Tenant of bills or invoices reflecting the
amounts due.
 
3.2.2        DEFINITIONS.  For the purpose of this Section:
 
(1)           “Rent” shall be comprised of Base Rent and Additional Rent.
 
 
2

--------------------------------------------------------------------------------

 


(2)           “Insurance” shall include, without limitation, all of Landlord’s
insurance relating to the common facilities or the Real Estate as a whole or the
operations thereon including, but not limited to, casualty insurance, flood
insurance, fire insurance, and extended coverage as well as general liability
insurance, umbrella liability insurance, bodily injury, public liability,
property damage liability, automobile insurance, sign insurance, and any other
insurance carried by Landlord in limits selected by Landlord, provided that such
coverage and limits are reasonable and customary in the area for other
buildings, similar to the Building.  Tenant shall be named as an additional
insured on all such policies.


(3)           “Real Estate Taxes” shall include all taxes, assessments and other
governmental charges, general and special, ordinary and extraordinary, of any
kind and nature whatsoever, relating to the Premises, including, but not limited
to, any tax or excise on rents, gross receipts tax, or other tax, however
described, which is levied or assessed by the United States of America or the
State of Illinois or any political subdivision thereof, against Landlord in
respect to the Base Rent, Additional Rent, or other charges reserved under this
Lease or as a result of Landlord’s receipt of such rents or other charges
accruing under this Lease, and also including without limitation assessments for
public improvements or benefits, which shall during the Term hereof be laid,
assessed, levied, imposed upon or become due and payable and Landlord’s
reasonable expense in obtaining any refund or reduction of Real Estate Taxes,
subject only to the following:


(a)           franchise, estate, inheritance, succession, capital levy,
transfer, federal and state income and excess profit taxes imposed upon Landlord
shall be excluded; and
 
(b)           if at any time during the Term of this Lease, a tax or excise on
rents or other tax, however described, but excluding the taxes referred to in
(a) above, is levied or assessed against Landlord on account of the rent
expressly reserved hereunder, as a substitute in whole or in part for taxes
assessed or imposed on land and buildings or on land or buildings, such tax or
excise on rents or other tax shall be included within the definition of Real
Estates Taxes, but only to the extent of the amount thereof which is lawfully
assessed or imposed as a direct result of Landlord’s ownership of this Lease or
of the Rent accruing under this Lease; and


(c)           nothing in this Lease shall be construed as imposing on Tenant any
liability for any taxes, assessments, rates, charges and/or fees that were
assessed during or otherwise relate to periods prior to the Term; and


(d)           Real Estate Taxes for the first and last year of the Term shall be
prorated, on a tax year basis, between Landlord and Tenant so that Tenant will
be responsible for its proportionate share of such Real Estate Taxes
attributable only to the period which includes the Term. Notwithstanding the
foregoing, Tenant may protest or contest the amount of any tax, assessment or
imposition levied against the Premises by appropriate and customary
proceedings.  Landlord hereby grants Tenant the right to prosecute any such
protest or contest in Landlord’s name, if necessary, and authorizes Tenant to
take such steps as are necessary in order to prosecute such protest or
contest.  If Tenant fails to protest the amount of such tax for a particular
year, Landlord may prosecute such protest; but


(e)            in the event that during the Term (i) any tax, assessment, charge
or imposition constituting a portion of the Real Estate Taxes is reduced,
eliminated or not increased, whether the cause is a judicial determination of
unconstitutionality, a change in the nature of the taxes imposed or otherwise,
and (ii) there is levied, assessed or otherwise imposed on the Landlord or the
Premises in substitution for all or part of such portion of the Real Estate Tax
thus reduced, eliminated or not increased a tax or other imposition ("the
Substitute Tax") which imposes a burden upon Landlord by reason of its ownership
of the Premises, then such Substitute Tax will be deemed a part of the Real
Estate Taxes for purposes of Tenant's obligation to pay taxes under this Section
3.2 and Tenant shall be responsible for the payment of the same in accordance
with the provisions of this Section 3.2; and
 
 
3

--------------------------------------------------------------------------------

 


(f)           Tenant shall be liable for any taxes levied against personal
property, trade fixtures placed by Tenant in the Premises and Tenant
improvements if the cost of such improvements were paid for by Tenant.  If any
such taxes are levied against Landlord or Landlord's property and either (a)
Landlord elects to pay the same or (b) the assessed value of Landlord's property
is increased by inclusion of such personal property, trade fixtures placed by
Tenant in the Premises or such Tenant improvements which are paid for by Tenant
and Landlord elects to pay the taxes based on such increase, then Tenant shall
pay to Landlord upon demand any amounts paid by Landlord in satisfaction of such
taxes.


(4)           “Calendar Year” shall mean each of those calendar years beginning
January 1 and commencing with and including the year during which the
Commencement Date occurs, and ending with the calendar year during which the
Term (including, without limitation, any extensions or renewals) terminates.


3.3           Notwithstanding anything to the contrary contained in this Lease,
Tenant hereby acknowledges and agrees that its obligation to pay Base Rent and
any other charges or sums owing under this Lease shall not be contingent or in
any way conditional upon the completion to any degree of any improvements to the
Premises or the tenantability of such improvements to the Premises, other than
as provided in Section 8.
 
3.4           In the event of a change of ownership of the Real Estate during
the Term, Tenant shall not be obligated to pay any increase in Real Estate Taxes
or Insurance due to the increased value of the Real Estate.
 
3.5           In the event that one or more Buyer Indemnified Party(ies) (as
defined in the Asset Purchase Agreement by and among Tenant, as "Buyer",
Ingenium Testing, LLC, an Illinois limited liability company ("Ingenium"), Lab
Nine, LLC, an Illinois limited liability company ("Lab Nine"), Lab Eight, Inc.,
an Illinois corporation ("Lab Eight") and, together with Ingenium and Lab Nine,
"Sellers," Cliff Smith, an individual ("Smith"), and Duane Wingate, an
individual ("Wingate"), dated July 20, 2011 (the “Asset Purchase Agreement”))
proceeds against the Holdback (as defined in the Asset Purchase Agreement)
pursuant to Section 6.4(a) of the Asset Purchase Agreement in order to satisfy
entitlements to indemnification, the Base Rent shall be reduced by the amount of
such indemnification entitlement(s), up to a maximum reduction of $60,000.00 per
year, until the aggregate amount of the Base Rent reduction under this paragraph
equals the lesser of the total amount of the Holdback under the Asset Purchase
Agreement or the total amount of the indemnification entitlement(s) that was or
were asserted by the Buyer Indemnified Party(ies).
 
SECTION 4
 
LATE CHARGES AND INTEREST
 
4.1           All Rent or other sums, if any, payable by Tenant to Landlord
under this Lease which are not paid when due shall be subject to a late charge
of one  percent (1.00%) per month, which late charge Tenant hereby agrees is a
reasonable estimate of the damages Landlord shall suffer as a result of Tenant's
late payment.  Such late charges shall be due and payable as Additional Rent on
or before the next Rent Day. Notwithstanding the foregoing, such late charge
shall not accrue until a required payment is overdue in excess of ten business
days (10) days after the date written notice of the overdue required payment is
received by Tenant from Landlord.
 
 
4

--------------------------------------------------------------------------------

 
 
4.2           Any overdue payment of Rent, late charges or any other sums,
charges or amounts payable by Tenant under this Lease shall not be considered as
having been paid unless and until all late charges and interest due hereunder
are paid by Tenant to Landlord.  If Tenant defaults in paying such late charges
and/or interest, Landlord will have the same remedies as on default in the
payment of Rent.   The obligation hereunder to pay late charges and interest
will exist in addition to, and not in the place of, the other default provisions
of this Lease.
 
4.3           If Tenant shall default in the observance or performance of any
term or covenant on Tenant's part to be observed or performed under or by virtue
of any of the terms or provisions of this Lease and Landlord shall make any
expenditure or incur any obligation for the payment of money, including but not
limited to reasonable attorney's fees and disbursements, in instituting,
prosecuting or defending any action or proceeding relating to or in connection
with such default, such sums so paid or obligations incurred shall be deemed to
be Addititonal Rent hereunder and shall be paid by Tenant to Landlord within ten
(10) business days after rendition of any bill or statement to Tenant therefore,
and if the Term shall have expired at the time of making of such expenditures or
incurring of such obligations, such sums shall be recoverable by Landlord as
damages.  Except in the case of emergencies,  Landlord shall give Tenant at
least ten (10) business days prior written notice of the Landlord's expenditure,
during which time Tenant shall be given the opportunity to cure the default
giving rise to the expenditure.
 
SECTION 5


UTILITIES, SERVICES
 
Tenant shall pay when due any and all charges which are incurred during the Term
and any extension thereof which arise from or in connection with the provision
to the Premises and/or the improvements of water, electricity, gas, telephone,
cable service and any and all other utilities that are separately metered for
the Premises.  In the event any utility or utility services are not separately
metered or assessed to Tenant or are otherwise furnished to Tenant for which
Landlord is billed directly or for which a lien could be filed against the
Premises or any portion thereof, Tenant shall at Landlord’s request pay the cost
thereof to Landlord or any proration of such cost attributable to the Premises
as determined by Landlord in Landlord’s reasonable discretion as and when the
charges thereof become due and payable.  In no event shall Landlord be liable
for any interruption or failure in the supply of any utilities to the Premises.
 
SECTION 6
 
USE OF PREMISES
 
Tenant may use and occupy the Premises only for the purpose of electro-magnetic
interference compatibility and other testing and engineering and light
manufacturing, assembly and associated purposes.  Tenant agrees that it will not
use or permit any person to use the Premises or any part thereof for any use or
purpose in violation of the laws of the United States, the laws, ordinances or
other regulations of the State and municipality in which the Premises are
located, or of any other governmental authorities.  Any use of the Premises
shall be in compliance with all applicable zoning ordinances affecting the Real
Estate.  During the Term or any extension thereof, Tenant shall keep the
Premises and every part thereof in a clean and wholesome condition and shall
comply with all applicable state, county and municipal regulations.
 
SECTION 7
 
INSURANCE
 
7.1           LANDLORD’S CASUALTY INSURANCE OBLIGATIONS. Landlord will keep the
Premises insured for the benefit of Landlord in an amount equivalent to the full
replacement value thereof (excluding foundation, grading, and excavation costs)
against
 
 
5

--------------------------------------------------------------------------------

 
 
7.1.1         loss or damage by fire;


7.1.2         such other risk or risks of a similar or dissimilar nature as are
now, or may in the future be, customarily covered with respect to buildings and
improvements similar in construction, general location, use, occupancy, and
design to the Premises, including, but without limiting the generality of the
foregoing, windstorms, hail, explosions, vandalism, malicious mischief, civil
commotion, and such other coverage as Landlord may deem appropriate or
necessary, providing such additional coverage is obtainable and providing such
additional coverage is customarily carried with respect to buildings and
improvements similar in construction, general location, use, occupancy, and
design to the Premises; and


7.1.3         if Landlord so chooses, rent interruption insurance, insuring
against loss of all or any portion of the Rent due and payable hereunder, for up
to 12 months, but the cost of such insurance shall be Landlord’s sole cost and
shall not be included in the Additional Rent.


Tenant shall have the right to reasonably approve all deductible amounts.  These
insurance provisions will in no way limit or modify any of the obligations of
Tenant under any provision of this Lease.  To the extent permitted by Landlord’s
insurer, Landlord agrees that such policy or policies of insurance will permit
releases of liability as provided herein and/or waiver of subrogation clauses as
to Tenant. To the extent covered by policies of  insurance, Landlord waives,
releases, and discharges Tenant, and its agents, employees, and servants, from
all claims or demands whatsoever which Landlord may have or acquire arising out
of damage to or destruction of the Premises or loss of use thereof, occasioned
by fire or other casualty, whether such claim or demand may arise because of the
negligence or fault of Tenant, or its agents, employees, servants, customers, or
business invitees or otherwise, and Landlord agrees to look to the insurance
coverage only in the event of such loss. Notwithstanding the foregoing, Tenant
will be obligated to pay the Rent called for hereunder in the event of damage to
or destruction of the Premises, if such damage or destruction is occasioned by
the negligence or fault of Tenant, or its agents or employees. Except as
otherwise provided herein, insurance premiums paid for insurance coverage
required under this Article 7 by Landlord will be a portion of the Additional
Rent described in Article 3 hereof.


7.2           TENANT’S CASUALTY INSURANCE OBLIGATIONS. Tenant will be solely
responsible for determining the amounts and scope of insurance coverage, if any,
Tenant deems necessary in connection with the insuring of its machinery,
equipment, furniture, fixtures, and personal property (including also property
under the care, custody, or control of Tenant) that may be located in, on, or
about the Premises against


7.2.1           loss or damage by fire; and


7.2.2           such other risk or risks of a similar or dissimilar nature as
are now, or may in the future be, customarily covered with respect to a tenant’s
machinery, equipment, furniture, fixtures, personal property, and business
located in a building similar in construction, general location, use, occupancy,
and design to the Premises, including, but without limiting the generality of
the foregoing, windstorms, hail, explosions, vandalism, theft, malicious
mischief, civil commotion, and such other coverage as Tenant may deem
appropriate or necessary.


Tenant agrees that, to the extent Tenant maintains any such insurance coverage
and to the extent permitted by Tenant’s insurer, such policy or policies of
insurance will permit release of liability as provided herein and/or waiver of
subrogation clauses as to Landlord. Tenant waives, releases, and discharges
Landlord, and its agents, employees, servants, and contractors, from all claims
or demands whatsoever that Tenant may have or acquire arising out of damage to
or destruction of the machinery, equipment, furniture, fixtures, personal
property, or loss of use thereof, occasioned by fire or other casualty, whether
such claim or demand may arise because of the negligence or fault of Landlord,
or its agents, employees, servants, contractors, or otherwise, and Tenant agrees
to look to Tenant’s and Landlord's insurance coverage only in the event of such
loss.
 
 
6

--------------------------------------------------------------------------------

 


7.3           LANDLORD’S LIABILITY INSURANCE OBLIGATIONS. Landlord will, as a
portion of the Additional Rent defined in Section 3.2, maintain, for its benefit
and the benefit of its managing agent, commercial general liability insurance
against claims for personal injury, death, or property damage occurring on, in,
or about the Premises, such insurance to afford protection to Landlord and its
managing agent.


7.4           TENANT’S LIABILITY INSURANCE OBLIGATIONS. Tenant will, at Tenant’s
sole cost and expense, but for the benefit of Landlord, Landlord’s members,
Landlord’s managing agent, any Mortgagee (as hereinafter defined) or other party
reasonably requested by Landlord, and Tenant, maintain commercial general
liability insurance against claims for personal injury, death, or property
damage occurring on, in, or about the Premises, such insurance to afford
protection to the limit of not less than $1 million in respect to the injury or
death to a single person, and to the limit of not less than $2 million in
respect to any one accident, and to the limit of not less than $500,000 in
respect to any property damage. All of Tenant’s insurance may be under its
existing blanket policies, provided the insurer is a company rated at least
A-VII by A.M. Best Company and otherwise reasonably satisfactory to Landlord,
and with deductibles reasonably satisfactory to Landlord, and will name
Landlord, Landlord’s members, Landlord’s managing agent, any Mortgagee, or other
party reasonably requested by Landlord as additional insureds thereunder. Tenant
will deliver an ACORD Form 27 (or equivalent) certificate (a) on or before the
Commencement Date (and prior to any earlier occupancy by Tenant), (b) not later
than 14 days prior to the expiration of any current policy or certificate, and
(c) at such other times as Landlord may reasonably request. Tenant will attach
or cause to be attached to the certificate copies of the endorsements required
under this Section 7.4 (including, without limitation, the “additional insured”
endorsement). Tenant’s insurance must permit waiver of subrogation as provided
hereunder. The coverage provided by Tenant’s insurance will be deemed primary to
any liability coverage secured by Landlord. Such insurance will also afford
coverage for all claims based on acts, omissions, injury, or damage, which
claims occurred or arose (or the onset of which occurred or arose) in whole or
in part during the policy period. If Tenant provides such liability insurance
under a blanket policy, the insurance must be made specifically applicable to
the Premises and this Lease on a “per location” basis.


7.5           TENANT’S INDEMNIFICATION OF LANDLORD. Tenant agrees to indemnify,
protect, defend, and hold Landlord and Landlord’s directors, shareholders,
members, agents, employees, servants, lenders, and managing agents harmless from
and against any and all claims, costs, expenses, liabilities, actions, and
damages, including, without limitation, reasonable attorneys’ fees and costs on
behalf of any person or persons, firm or firms, corporation or corporations,
arising from any breach or default on the part of Tenant in the performance of
any covenant or agreement on the part of Tenant to be performed, pursuant to the
terms of this Lease, or arising from any act or negligence on the part of
Tenant, or its agents, employees, servants, customers, business invitees, or
contractors, or arising from any accident, injury, or damage to the extent
caused by Tenant, or its agents, employees, servants, customers, business
invitees, or contractors, to any person, firm, or corporation, occurring during
the Term or any renewal thereof, in or about the Premises. In case any action or
proceeding be brought against Landlord or its directors, shareholders, members,
agents, employees, servants, lenders, or managing agents by reason of any such
claim, Tenant, upon notice from Landlord, covenants to resist or defend such
action or proceeding by counsel reasonably satisfactory to Landlord.
 
 
7

--------------------------------------------------------------------------------

 


7.6           LANDLORD'S INDEMNIFICATION OF TENANT. Landlord agrees to
indemnify, protect, defend, and hold Tenant and Tenant’s directors,
shareholders, members, agents, employees, servants, lenders, and managing agents
harmless from and against any and all claims, costs, expenses, liabilities,
actions, and damages, including, without limitation, reasonable attorneys’ fees
and costs on behalf of any person or persons, firm or firms, corporation or
corporations, arising from any breach or default on the part of Landlord in the
performance of any covenant or agreement on the part of Landlord to be
performed, pursuant to the terms of this Lease, or arising from any act or
negligence on the part of Landlord, or its agents, employees, servants,
customers, business invitees, or contractors, or arising from any accident,
injury, or damage to the extent caused by Landlord, or its agents, employees,
servants, customers, business invitees, or contractors, to any person, firm, or
corporation, in or about the Premises. In case any action or proceeding be
brought against Tenant or its directors, shareholders, members, agents,
employees, servants, lenders, or managing agents by reason of any such claim,
Landlord, upon notice from Tenant, covenants to resist or defend such action or
proceeding by counsel reasonably satisfactory to Tenant.


7.7           TENANT’S WAIVER. Intentionally deleted


7.8           LANDLORD’S DEDUCTIBLE. Anything in this Lease to the contrary
notwithstanding, in the event any damage to the Premises results from any act or
omission of Tenant, or its agents, employees, servants, customers, or business
invitees, and all or any portion of Landlord’s loss is “deductible,” Tenant will
pay to Landlord the amount of such deductible loss.


7.9           TENANT’S PROPERTY. All property in the Premises or on the Premises
belonging to Tenant, or its agents, employees, or invitees, or otherwise located
at the Premises, will be at the risk of Tenant only. Landlord will not be liable
for damage thereto or theft, misappropriation, or loss thereof, and Tenant
agrees, except with respect to such parties’ negligence or willful misconduct,
to defend and hold Landlord, and its agents, employees, and servants, harmless
and indemnify them against claims and liability for injuries to such property.
 
7.10          INCREASE IN INSURANCE. Tenant will not do or permit anything to be
done in or about the Premises nor bring or keep anything therein that will in
any way increase the amount of any fire or other insurance on the Premises or
any of its contents (other than an increase in the rate of insurance), or cause
a cancellation of any insurance policy covering the Premises or any of its
contents. In addition, Tenant will not do or permit anything to be done in or
about the Premises nor bring or keep anything therein that will in any way
increase the existing rate of insurance on the Premises or any of its.  Any such
additional premium will be deemed Additional Rent hereunder.


7.11          TENANT’S FAILURE TO INSURE. In the event, after 10 days’ written
notice, Tenant fails to provide Landlord with evidence of insurance required
under this Article 7, Landlord may, but will not be obligated to, without
further demand on Tenant, and without waiving or releasing Tenant from any
obligation contained in this Lease, effect such insurance.  All such sums will
become a part of the Additional Rent payable hereunder.


7.12         WAIVER OF SUBROGATION. In addition to the foregoing provisions of
this Article 7, and anything in such provisions to the contrary notwithstanding,
(a) all policies of fire, extended coverage, or similar casualty insurance, or
comprehensive general liability insurance, which either party obtains for the
Premises, will include a clause or endorsement denying the insurer any rights of
subrogation against the other party to the extent rights have been waived by the
insured before the occurrence of injury or loss; and (b) Landlord and Tenant
hereby waive any rights of recovery, claim, action, or cause of action against
the other for injury or loss (including, without limitation, injury or loss
caused by the negligence or willful misconduct of the other party) by reason of
any cause required to be insured against hereunder, which waiver the parties
agree will be effective for purposes of the endorsement referred to in this
Section 7.11.
 
 
8

--------------------------------------------------------------------------------

 
 
SECTION 8


DAMAGE BY FIRE OR OTHER CASUALTY
 
8.1           Tenant shall give immediate written notice to the Landlord of any
damage caused to the Premises by fire or other casualty.
 
8.2           In the event that the Premises shall be damaged or destroyed by
fire or other casualty insurable under casualty insurance which Landlord is
required to have pursuant to the provisions of this Lease, and Landlord does not
elect to terminate this Lease as hereinafter provided, Landlord shall proceed
with reasonable diligence and at its sole cost and expense to rebuild and repair
the Premises.  In the event (a) the Premises is destroyed or substantially
damaged by a casualty not covered by Landlord’s insurance, or (b) the Premises
are destroyed or rendered untenantable to an extent in excess of fifty percent
(50%) of the floor area by a casualty covered by Landlord’s insurance, or (c)
the Mortgagee at the time of the casualty elects, pursuant to such mortgage, to
require the use of all or part of Landlord’s insurance proceeds in satisfaction
of all or part of the indebtedness secured by the mortgage, or (d) the Premises
shall be damaged to the extent of 50% or more of the cost of replacement, then
Landlord may elect either to terminate this Lease or to proceed to rebuild and
repair the Premises.  Landlord shall give written notice to Tenant of such
election within sixty (60) days after the occurrence of such casualty and, if it
elects to rebuild and repair, shall proceed to do so with reasonable diligence
and at its sole cost and expense.
 
8.3           If the Premises are destroyed or damaged by fire or other casualty
and the Premises are not restored within one hundred eighty (180) days after the
date of the such casualty (the “Restoration Period”), and such damage results in
Tenant’s material inability to conduct its business in the Premises for such
time period, Tenant may terminate this Lease upon written notice delivered to
Landlord after the Restoration Period and prior to substantial completion of
such restoration.
 
8.4           Landlord’s obligation to rebuild and repair under this Section 8
shall in any event be limited to restoring the Premises to substantially the
condition in which the same existed on the date possession of the Premises was
delivered to Tenant, exclusive of any alterations, additions, improvements,
fixtures and equipment installed by Tenant. Further, Landlord shall have no duty
to expend for any repair or restoration amounts in excess of insurance proceeds
paid to Landlord and available for repair or restoration, provided, however,
that (a) Landlord must deliver written notice to Tenant prior to the end of the
Restoration Period of Landlord’s election not to fully repair or restore the
Premises and (b) Tenant shall have the right to terminate this Lease by giving
written notice to Landlord within thirty (30) days following receipt of such
notice.
 
8.5           Tenant agrees that during any period of reconstruction or repair
of the Premises, it will continue the operation of its business within the
Premises to the extent practicable, in its reasonable discretion.  During the
period from the occurrence of the casualty until Landlord’s repairs are
completed, all Rent shall be reduced by a fair and equitable percentage for the
portions of the Premises that are untenantable due to casualty.
 
8.6           In addition to, and not in lieu of, the other rights provided in
Section 8, either party hereto shall have the right to terminate this Lease if,
during the last eighteen (18) months of the term of this Lease, the improvements
located on the Premises are damaged in an amount exceeding fifty percent (50%)
of the then reconstruction cost of such improvements (which reconstruction cost
for the purposes of this Section 8.6) shall be limited to only the cost of
actually reconstructing said improvements), provided that in such event such
termination shall be effected by written notice within sixty (60) days of the
happening of the casualty causing such damage; provided that the right of the
Landlord to terminate pursuant to this Section shall be subject to the
provisions of the following sentence.  Should Landlord, at any time there
remains in force but unexercised an option to extend this Lease pursuant to
Section 2 hereof, give notice of its intention to terminate under this Section,
Tenant may at any time within thirty (30) days after receipt of such notice
exercise such option to extend as to the next such option by giving Landlord
written notice of Tenant's intention so to do.   Upon the giving of such latter
notice within said thirty (30) day period, such election of Landlord to
terminate this Lease shall be of no effect and Landlord shall proceed to repair
or rebuild as herein required.   If the Lease is terminated pursuant to this
Section 8.6, all Proceeds payable pursuant to Article 7 (other than insurance
maintained by Tenant and insuring the value of Tenant’s personal property) as
the result of the loss of shall be the property of Landlord.
 
 
9

--------------------------------------------------------------------------------

 
 
8.7           Notwithstanding anything to the contrary herein set forth, Tenant
shall not have the right to terminate this Lease pursuant to this Section 8 if
the damage or destruction was caused solely by the act or neglect of Tenant or
its agents or employees.
 
SECTION 9
 
MAINTENANCE AND REPAIRS
 
9.1           Except as otherwise provided herein, Tenant shall take good care
of the Premises and keep the same and all portions and areas thereof together
with any and all alterations, additions and improvements therein or thereto, in
good order, condition, and repair, reasonable wear and tear excepted, suffering
no waste or injury, and shall, at Tenant's sole cost and expense, promptly make
all needed repairs and replacements in and to the Premises now or hereafter
erected upon the Premises, including without limitation fixtures, machinery,
furnishings and equipment now or hereafter belonging to or connected with the
Premises or used in its operation.  Without limiting the foregoing, Tenant shall
be responsible, at its expense, for all plumbing, heating, ventilation and air
conditioning, electrical and lighting facilities, equipment and appliances
within the Premises, fixtures, interior walls, non-structural elements,
ceilings, windows, doors, glass and skylights.  All such repairs and
replacements shall be of good quality sufficient for the proper maintenance and
operation of the Premises and shall be constructed and installed in compliance
with all requirements of all governmental authorities having jurisdiction
thereof.  Notwithstanding the foregoing, Tenant’s cost for any replacement of
the heating, ventilation and air conditioning systems shall be paid by Tenant as
Additional Rent (the replacement cost of which shall be amortized over 20 years
and Tenant shall pay no more than the annual amortized cost during any given
year).  Tenant shall also take all steps necessary from time to time to conform
the Premises to the requirements of the Americans with Disabilities Act ("ADA");
provided however, Tenant shall not be obligated to alter the Premises in the
event that Premises prior to the Commencement Date fails to comply with the ADA;
in which case, Landlord, at Landlord's sole cost and expense without being
subject to reimbursement from Tenant, shall pay for the alterations necessary to
bring the Premises and Real Estate into compliance.   Tenant, further, shall not
permit the accumulation of waste or refuse matter, nor permit anything to be
done upon the Premises which would invalidate or prevent the procurement of any
insurance policies which may at any time be required pursuant to the provisions
of Article 7 hereof.  Tenant shall keep in good order, condition and repair the
Premises’ landscaping and shall provide for snow, trash and refuse removal from
outside receptacles.
 
9.2           Landlord shall have the right, but not the obligation, to make any
of the repairs or alterations or additions to the Premises which Tenant is
required to make pursuant to the terms of this Lease in the event Tenant fails
to make such repairs within thirty (30) days after receipt by Tenant of a
written demand therefor from Landlord; provided, however, that if such repairs
are of an emergency nature, Landlord may perform the same as soon as is
reasonably necessary under the circumstances.   Tenant shall promptly reimburse
to Landlord, as Additional Rent, any and all costs for any such repairs,
alterations or additions incurred by Landlord.
 
9.3           Landlord shall keep the foundation, the exterior walls, and the
structural elements, of the Premises in good repair, all at Landlord’s sole cost
and expense.  Landlord shall also keep the roof of the Premises in good repair.
Tenant shall be responsible for and shall pay, as Additional Rent, the actual
cost of the repair and replacement of the roof (the replacement cost of which
shall be amortized over 20 years and Tenant shall pay no more than the annual
amortized cost during any given year). Tenant shall implement and follow all
industry standard isolation mounting practices for all vibration stands located
upon the Premises. Tenant shall obtain the prior written approval of Landlord,
which approval shall not be unreasonably withheld, for all vibration stand
installations upon the Premises. Landlord shall not be required to make any
repairs occasioned by the act or negligence of Tenant, its agents, contractors,
employees, subtenants, invitees, customers, Tenants and concessionaires
(including, but not limited to, damage from vibration stand equipment or roof
leaks resulting from Tenant’s installation of air conditioning equipment or any
other roof penetration or placement).  In the event that the Premises should
become in need of repairs required to be made by Landlord hereunder, Tenant
shall give immediate written notice thereof to Landlord and Landlord shall have
a reasonable time after receipt by Landlord of such written notice in which to
make such repairs.  Landlord shall not be liable to Tenant for any interruption
of Tenant’s business or inconvenience caused due to any work performed in the
Premises pursuant to Landlord’s rights and obligations under the Lease, so long
as the work is performed without gross negligence or willful misconduct, and
Landlord does not unreasonably interfere with Tenant’s use of or access to the
Premises.
 
 
10

--------------------------------------------------------------------------------

 
 
SECTION 10
 
PAYMENT FOR SERVICES RENDERED BY LANDLORD
 
If Landlord at any time: (i) does any other work or performs any service in
connection with the Premises or (ii) supplies any materials to the Premises,
and, in the case of either (i) or (ii), the cost of the services, work or
materials is Tenant's responsibility under the provisions of this Lease, Tenant
shall pay to Landlord such cost together with a reasonable administrative fee
within fifteen (15) days after delivery of an invoice therefor.  This Section
will apply to any such work, service or materials, whether furnished at Tenant's
request or on its behalf and whether furnished or caused to be furnished by
Landlord or its agents, employees or contractors.  All amounts payable under
this Section shall constitute Additional Rent and the failure by Tenant to pay
the same when due shall constitute a default under this Lease and shall result
in the assessment of late charges and interest pursuant to Section 4.   No such
work or expense shall be performed by Landlord until it has notified Tenant in
writing of the necessity of the same and thirty (30) days have elapsed after
Tenant's receipt of such notice without Tenant having performed such work or
service or having undertaken such steps as may be reasonably necessary to
accomplish the same.
 
SECTION 11
 
ALTERATIONS
 
11.1          Tenant may not make any alterations, changes, additions or
improvements to the Premises (hereinafter “Proposed Alterations”) without the
prior written consent of Landlord, which consent shall not be unreasonably
withheld.  Notwithstanding the foregoing, Tenant may make any Proposed
Alterations without obtaining Landlord's consent in the event the cost of the
same is less than $30,000.00.  Landlord may condition such consent on Landlord’s
ability to obtain information satisfactory to Landlord (“Satisfactory
Evidence”), that all Proposed Alterations are in compliance with all federal,
state and local laws or ordinances in effect at the time of the construction of
the Proposed Alterations, including but not limited to barrier free access laws
or the Americans with Disabilities Act, (hereinafter “Laws”).  Satisfactory
Evidence may include a statement from an architect, qualified to render an
opinion stating that the Proposed Alterations would comply with all applicable
Laws.  Tenant shall pay all reasonable costs incurred by Landlord in connection
with Landlord obtaining any such Satisfactory Evidence.  Landlord hereby
acknowledges that Tenant intends to expand its testing services to include
environmental services, including without limitation, mechanical vibration and
shock, thermal, salt environment, altitude, explosive atmosphere, FAA fire,
pneumatics and hydraulics testing, and such expansion may result in Proposed
Alterations.
 
11.2          In the event Landlord consents to the Proposed Alterations, Tenant
shall cause all such alterations to be performed in good and workman-like manner
and in compliance with all applicable Laws.  If, by reason of Tenant making the
Proposed Alterations, the Landlord should incur costs or liability under any
applicable Law, Tenant at its expense will indemnify, defend and hold the
Landlord harmless from any loss, damage, claim of damage, liability or expense,
including reasonable attorney’s fees.
 
 
11

--------------------------------------------------------------------------------

 


11.3          Tenant shall pay all costs for work done by Tenant, or caused to
be done by Tenant on the Premises, and will keep the Premises free and clear of
all mechanic’s liens and other liens on account of work done for Tenant or
persons claiming under it.  If any liens are filed or recorded against the
Premises with respect to any work done or for materials supplied to or on behalf
of Tenant, Tenant shall cause such liens to be removed of record within five (5)
days after notice from Landlord; provided, if Tenant desires to contest any such
claim of lien, it shall within the five (5) days after the notice from Landlord
furnish Landlord with adequate security of at least 120% of the amount of the
claim, plus estimated costs and interest, and if Tenant is successful in
contesting the claim of lien, Landlord shall promptly return such security to
Tenant.  However, if Tenant is unsuccessful, then Tenant shall pay and satisfy
the amount of the lien and cause such lien to be removed of record after which
time the security shall be returned to Tenant. If Tenant fails to remove the
lien as required herein, Landlord may, but is not required, to pay such lien and
any costs related thereto which amount, less the amount of any security retained
by Landlord, shall be immediately due from Tenant to Landlord.


11.4          All building materials and fixtures installed by Tenant shall be
new or in good operating condition.  All alterations, improvements, additions
and fixtures, except trade fixtures, installed by Tenant as aforesaid shall
remain upon the Premises at the expiration or earlier termination of this Lease
and shall become the property of Landlord, unless Landlord shall, at the time
the Proposed Alterations are approved, have given written notice to Tenant to
remove the same, in which event Tenant shall remove the same and restore the
Premises to the same good order and condition in which it was at the
commencement of this Lease.  Should Tenant fail so to do, Landlord may do so,
collecting, at Landlord’s option, the reasonable cost and expense thereof from
the Tenant as Additional Rent, provided, however, that such costs and expenses
shall not exceed fifty thousand dollars ($50,000) in the aggregate.


SECTION 12
 
LIENS
 
Intentionally Deleted


SECTION 13
 
CONDEMNATION AND EMINENT DOMAIN
 
13.1          An appropriation or taking under the power of eminent domain of
all, or a portion, of the Premises or the sale by private sale of all, or a
portion of same in lieu thereof, are sometimes hereinafter called a "taking."
 
13.2          In the event of the taking of:
 

 
(i) 
the entire Premises;

 

 
(ii) 
any portion of the Premises so that the remainder thereof is not one undivided
parcel of property;

 

 
(iii) 
any portion of the improvements located on the Premises, so that the remainder
thereof is not reasonably adapted to the continued use of the Premises by
Tenant;

 
 
12

--------------------------------------------------------------------------------

 
 

 
(iv) 
any portion of the parking area on the Premises so that a portion of said
parking area is so separated from the remainder thereof that in Tenant's opinion
the parking area available to Tenant or customers of Tenant is so limited that
the continued leasing of the Premises by Tenant is impracticable or
unprofitable; or

 

 
(v) 
access, whether by a taking or otherwise, of the Premises to adjoining
thoroughfares, so that such accessibility is so limited and reduced that in
Tenant's opinion the continued leasing of the Premises by Tenant will become
impracticable or unprofitable,

 
then Tenant shall have the right to cancel and terminate this Lease.  Within
ninety (90) days after receipt by Tenant of written notice that an action has
been commenced in either the state or federal courts for the condemnation of any
portion of the Premises or of Landlord's intent to sell any portion of such
property In lieu of condemnation, Tenant may, by written notice to Landlord,
notify Landlord of its election to cancel and terminate this Lease pursuant to
the provisions of this Section 13.1.2, which said notice may be conditioned upon
an actual order of condemnation, taking of possession, or sale, and may be made
to take effect as of the date of such order, taking or sale, or of the
deprivation of access, or at any earlier date.   Landlord shall be entitled to
any condemnation award payable as a result of such taking, provided, however,
that Tenant shall have the right to make a separate claim against the condemning
authority for Tenant's trade fixtures, equipment or other tangible property,
moving expenses, loss of business and similar claims, if available, provided,
however, that any such claim by Tenant shall not reduce the amount of Landlord's
award.
 
13.3          Except as provided in Section 13.2 above, this Lease shall remain
in full force and effect in the event of the taking of any portion of the
Premises.   Unless this Lease is terminated as provided in Section 13.2 hereof,
Landlord shall forthwith, at its expense, make all repairs and alterations to
the Premises and the improvements thereon necessitated by such taking or sale,
and, if such taking affects the size of the Building, then Base Rent shall be
abated on the basis of the percentage of reduction in square feet in the
Building.
 
13.3          Upon service on either party hereto of any legal process in
connection with any condemnation proceedings, the party so served shall give
immediate notice thereof to the other party hereto.
 
SECTION 14
 
ASSIGNMENT OR SUBLETTING
 
Tenant shall not have the right to assign this Lease or to sublet the Premises
or any part thereof except with the prior written consent of Landlord, which
consent shall not be unreasonably withheld.  Provided, however, Tenant may
assign or sublet  this Lease to Tenant's parent or affiliate thereof without
Landlord's consent, but with written notice from Tenant.  No such assignment or
subletting shall relieve Tenant from any of its obligations as Tenant
hereunder.   Tenant shall give Landlord, its successors and assigns a copy of
the assignment or sublease documents for any assignment or sublease.
 
SECTION 15
 
INSPECTION OF PREMISES
 
15.1          Subject to applicable governmental security clearances, Landlord
and Landlord’s agents and representatives shall have the right to enter the
Premises at any time in case of an emergency, with prior notice if it is
reasonable under the circumstances, and at all other reasonable times with not
less than two (2) business days prior notice, for any purpose permitted pursuant
to the terms of this Lease, including, but not limited to, examining the
Premises; making such repairs or alterations therein as may be necessary or
appropriate in Landlord’s sole reasonable judgment for the safety and
preservation thereof; and showing the Demised Premises to prospective purchasers
or mortgagees and, during the six (6) months of this Lease, prospective
tenants.  Landlord agrees to use commercially reasonable efforts to not disturb
the normal conduct of Tenant’s business in connection with any such
entry.  Tenant shall have the right to have a representative of Tenant accompany
Landlord upon Landlord’s entry into the Premises at all times, except in case of
emergency.  Notwithstanding the foregoing, Landlord acknowledges and agrees that
certain areas of the Premises are designated by Tenant as secure areas as
depicted on Exhibit “D” (the “Secure Areas”), and Landlord shall not have access
to the Secure Areas without prior written permission from Tenant, which may be
conditioned or withheld in Tenant’s sole discretion.  Tenant shall inform
Landlord of any changes to the Secure Areas during the Term.
 
 
13

--------------------------------------------------------------------------------

 
 
15.2          Should Landlord obtain knowledge of any Confidential Information
(as hereinafter defined), Landlord hereby covenants that it will not use or
disclose any Confidential Information for any purpose whatsoever or disclose any
Confidential Information to any other person or entity without Tenant’s prior
written consent, nor shall Landlord retain any copies, photographs or other
recordation of any Confidential Information.  For the purposes of this Lease,
“Confidential Information” includes all information and materials, including
without limitation, intellectual property, concerning Tenant or its business or
employees which information or materials is discovered by Landlord upon
Landlord’s access to the Premises or made available to Landlord by Tenant,
except for such information that is known in the general public or such
materials as are available to the general public, in either case without
disclosure by Landlord.
 
SECTION 16
 
FIXTURES AND EQUIPMENT
 
16.1          The building and improvements, all furnishings and equipment set
forth on Exhibit B, and all plumbing, heating, lighting, electrical and air
conditioning fixtures and equipment and other articles of personal property used
in the operation of such building as such  (as distinguished from operations to
the business of the Tenant) attached to said land or building thereon or
hereafter located upon said land, shall be and remain a part of the real estate
and shall constitute the property of the Landlord, except as provided in
paragraph 11.4.
 
16.2         All equipment located on or attached or affixed to the land or
Building comprising the Premises on the Commencement Date, other than the
equipment listed on Exhibit B and other than equipment and fixtures used in the
operation of the Building, and, except as provided in Section 11.4, all
equipment, improvements, furnishings and fixtures which are paid for and placed
on the Premises by Tenant from time to time after the Commencement Date (other
than those which are replacements for equipment or fixtures originally paid for
by Landlord) shall remain the property of Tenant.
 
SECTION 17
 
NOTICES OR DEMANDS
 
17.1          Any notice, demand, consent, approval, direction, agreement or
other communication (“Notice”) required or permitted hereunder shall be in
writing and shall be directed as follows:
 

 
If to Landlord: 
ITS Partners, LLC

 
 
c/o Clifford Smith

 
 
1821 Wickham Road

 
 
Caledonia, IL  61011

 
 
Fax No:  _______________

 

 
If to Tenant:
NTS Technical Systems

 
 
24007 Ventura Boulevard, Suite 200

 
 
Calabasas, California 91304

 
 
Attn: Dwight Moore

 



 
 
Fax No. _______________

 
 
14

--------------------------------------------------------------------------------

 
 
or to such changed address or facsimile number as a party hereto shall designate
to the other parties hereto from time to time in writing.
 
17.2          Notices shall be (i) personally delivered (including delivery by
Federal Express or other comparable nation-wide overnight courier service) to
the offices set forth above, in which case they shall be deemed delivered on the
date of delivery (or first business day thereafter if delivered on Saturday,
Sunday or legal holiday) to said offices; (ii) sent by certified mail, return
receipt requested, in which case they shall be deemed delivered on the date
shown on the receipt unless delivery is refused or delayed by the addressee in
which event they shall be deemed delivered on the date of deposit in the
U.S.  Mail; or (iii) sent by means of a facsimile transmittal machine, in which
case they shall be deemed delivered at the time and on the date of receipt with
receipt thereof confirmed by telephonic acknowledgment.
 
SECTION 18
 
BREACH: INSOLVENCY; RE-ENTRY
 
18.1          If any Rent payable by Tenant to Landlord remains unpaid for more
than three (3) business days after written notice to Tenant of non-payment, or
if Tenant violates or defaults in the performance of any of its obligations in
this Lease and the violation or default continues for a period of thirty (30)
days after written notice, then Landlord may (but will not be required to)
declare this Lease forfeited and the Term ended, or re-enter the Premises, or
may exercise all other remedies available under Illinois law.   In the event
Landlord gives more than one such written notice in any twenty-four (24) month
period concerning the same non-monetary default, then for the second and
following notices Tenant shall have ten (10) days to effect a cure of the
default.   Notwithstanding the foregoing, if any non-monetary default is of such
a type that it cannot reasonably be cured within the cure period, then such cure
period shall be extended to the length of time necessary to effect such cure,
provided such extended cure period shall not exceed ninety (90) days.  Landlord
will not be liable for damages to person or property by reason of any re-entry
or forfeiture.  In the event of re-entry by Landlord without declaration of
forfeiture, the liability of Tenant for the Rents, charges or amounts provided
herein will not be relinquished or extinguished for and during the balance of
the Term, and any Rents prepaid may be retained by Landlord and applied against
the costs of re-entry or the costs of enforcement of this Lease, including any
proceeding under the Federal Bankruptcy Code.
 
18.2          If Tenant is adjudged bankrupt or insolvent, files or consents to
the filing of a petition in bankruptcy under Federal or State law, applies for
or consents to the appointment of a receiver for all or substantially all of its
assets, or makes a general assignment for the benefit of its creditors, then
Tenant shall be in default under this Lease and, to the extent from time to time
permitted by applicable law, including but not limited to the Federal Bankruptcy
Code, Landlord shall be entitled to exercise all remedies set forth in this
Lease.   Tenant acknowledges that its selection to be the Tenant hereunder was
premised in material part on Landlord's determination of Tenant's credit
worthiness and the character of its occupancy and use of the Premises would be
compatible with the nature of the Premises. Therefore, if Tenant, as debtor, or
its trustee elects to assume this Lease, in addition to complying with all other
requirements for assumption under the Federal Bankruptcy Code, then Tenant, as
debtor, or its trustee or assignee, as the case may be, must also provide the
adequate assurance of future performance, including but not limited to a
deposit, the amount of which shall be reasonably determined based on the
duration of time remaining in the Term, the physical condition of the Premises
at the time the proceeding was filed, and such damages as may be reasonably
anticipated after reinstatement of the Lease.
 
18.3          In the event of declaration of forfeiture at or after the time of
re-entry, Landlord shall make all reasonable efforts to mitigate its damages by
re-leasing the Premises or any portion(s) of the Premises for a term or terms
and at a rent which may be less than or exceed the balance of the Term of and
the Rent reserved under this Lease.   In such event Tenant shall, in Landlord's
sole discretion, pay Landlord any deficiency between the total Rent reserved
less the amount, if any, of the greater of (i) rents collected on account of the
Lease or leases of the Premises which otherwise would have constituted the
balance of the term of this Lease or (ii) those amounts for which Landlord could
have reasonably re-leased the Premises.  In computing such damages, there will
be added to the deficiency any expenses which Landlord may incur in connection
with re-leasing, such as legal expenses, reasonable attorneys fees, brokerage
fees and expenses, advertising and for keeping the Premises in good order or for
preparing the Premises for re-leasing.   Any such  damages will be paid in
monthly installments by Tenant on the Rent Day and any such suit brought to
collect the deficiency for any month will not prejudice Landlord's right to
collect the deficiency for any subsequent month by a similar proceeding.
 
 
15

--------------------------------------------------------------------------------

 
 
18.4          Landlord shall be responsible for mitigation of damages as
provided by Illinois law.  The failure of Landlord to re-lease all or any part
of the Premises will not release or affect Tenant's liability for Rent or
damages (less those amounts for which Landlord could have reasonably re-leased
the Premises) other than as provided by Illinois law.


SECTION 19
 
SURRENDER OF PREMISES ON TERMINATION
 
19.1          At the expiration (or earlier termination) of the Term, Tenant
will surrender the Premises broom clean and in good condition and repair and
otherwise in a condition consistent with Tenant's obligations pursuant to
Section 9 hereof, reasonable wear and tear excepted, and promptly upon surrender
will deliver all keys for the Premises to Landlord at the place then fixed for
payment of Rent.   All reasonable costs and expenses incurred by Landlord in
connection with repairing or restoring the Premises to the condition called for
herein, together with the costs, if any, of removing from the Premises any
property of Tenant left therein, shall be invoiced to Tenant and shall be
payable as Additional Rent within fifteen (15) days after receipt of invoice.
 
SECTION 20
 
PERFORMANCE BY LANDLORD OF THE COVENANTS OF TENANT
 
If Tenant fails to pay any sum of money other than the Rent required to be paid
hereunder, or fails to perform any act on its part to be performed hereunder and
such failure shall continue for a period of thirty (30) days (or a reasonable
period of less than thirty (30) days when life, person or property is in
jeopardy) after written notice thereof by Landlord, Landlord may (but shall not
be required to), and without waiving or releasing Tenant from any of Tenant's
obligations, make any such payment or perform any such other act.  Except as
otherwise provided herein, all sums to be paid by Landlord and all necessary
incidental costs, including without limitation the cost of repair, maintenance
or restoration of the Premises if so performed by Landlord hereunder, shall be
deemed Additional Rent and, together with interest thereon at the rates set
forth in Section 4.1 from the date of payment by Landlord until the date of
repayment by Tenant to Landlord, shall be payable to Landlord within fifteen
(15) days after receipt of invoice by Tenant, except as otherwise provided
herein.  On default in such payment, Landlord shall have the same remedies as on
default in payment of Rent.  The rights and remedies granted to Landlord under
this Section 20 shall be in addition to and not in lieu of all other remedies,
if any, available to Landlord under this Lease or otherwise, and nothing herein
contained shall be construed to limit such other remedies of Landlord with
respect to any matters covered herein.
 
SECTION 21
 
SUBORDINATION; ESTOPPEL CERTIFICATES
 
 
16

--------------------------------------------------------------------------------

 
 
21.1          This Lease shall be subject and subordinate to any and all
mortgages, deeds of trust and other instruments in the nature of a mortgage
(including all advances heretofore or hereafter made thereunder) given to or
held by banks, insurance companies or any lender, now or at any time hereafter a
lien or liens on all or any part of the Premises, and to all interest thereon,
and to all renewals, modifications, replacements and extensions thereof;
provided that any such Mortgagee, trustee or holder may elect to give the rights
and interest of Tenant under this Lease priority over the lien of its mortgage,
deed of trust or other instrument.  In the event of such election, and upon
notification by such Mortgagee or trustee or holder to Tenant to that effect,
the rights and interest of Tenant under this Lease shall be deemed to have
priority over the lien of any such mortgage, deed of trust, or other instrument,
whether this Lease is dated prior to or subsequent to the date of any such
mortgage, deed of trust or other instrument.  Tenant will, when reasonably
requested in writing by Landlord, not to exceed twice in any Calendar Year,
promptly execute, acknowledge and deliver one or more written instruments
showing the subordination of this Lease to or the priority of the Lease over any
one or more of such mortgages, deeds of trust or other instruments. Provided,
however, such agreement to provide said written instrument shall be conditioned
upon such Mortgagee’s prior delivery to Tenant of a  written agreement stating
that so long as Tenant is not in default under the Lease the Tenant will not be
disturbed in its possession by the holder of the mortgage.
 
21.2          After receiving written notice from any person, firm, or other
entity that holds a mortgage (which term shall include a deed of trust or other
instrument in the nature of a mortgage) as to which Tenant has been granted
subordination and nondisturbance protection, which includes the Premises as part
of the mortgaged property, Tenant shall, so long as such mortgage is outstanding
and Landlord has provided Tenant with a valid notice address for such person,
firm, or other entity that holds a mortgage, be required to give to such holder
the same notice as is required to be given to Landlord under the terms of this
Lease, but such notice may be given by Tenant to Landlord and such holder
concurrently.  It is further agreed that such holder shall have the same
opportunity to cure any default, and the same time within which to effect such
curing, as is available to Landlord.
 
21.3          With reference to any assignment by Landlord of Landlord's
interest in this Lease, or the Rents payable hereunder, conditional in nature or
otherwise, which assignment is made to the holder of any mortgage, deed of
trust, or other instrument in the nature of a mortgage, on the Premises, Tenant
agrees:
 
21.3.1       that the execution thereof by Landlord and the acceptance thereof
by such holder, shall never be deemed an assumption by such holder of any of the
obligations of Landlord hereunder, unless such holder shall, by written notice
sent to Tenant, specifically otherwise elect; and
 
21.3.2      that, except as aforesaid, such holder shall be treated as having
assumed Landlord's obligations hereunder only upon foreclosure of such holder's
mortgage or deed of trust or the taking of possession of the Premises by such
holder.
 
21.4          If the holder of a mortgage, deed of trust or other instrument in
the nature of a mortgage, which includes the Premises (a “Mortgagee”), notifies
Tenant that such Mortgagee has taken over Landlord's rights under this Lease,
Tenant shall not assert any right to deduct any prior monetary claim against
such holder or anyone claiming by, through or under such holder from Rent
thereafter due and payable, but shall look solely to Landlord for satisfaction
of such prior claim.
 
21.5          Tenant agrees that, from time to time, but not more than twice in
any Calendar Year, and upon not less than ten (10) days prior request by
Landlord or Mortgagee, Tenant (or any permitted assignee, subtenant, licensee,
concessionaire or other occupant of the Premises claiming by, through or under
Tenant) will deliver to the Landlord or to the Mortgagee, as the case may be, a
statement in writing signed by Tenant certifying: (i) that this Lease is
unmodified and in full force and effect (or if there have been modifications,
identifying such modifications and certifying that this Lease as modified is in
full force and effect); (ii) the date upon which Tenant began paying Rent and
the dates to which the Rent and other charges have been paid; (iii) that
Landlord is not in default under any provision of this Lease, or, if in default,
the nature thereof in detail; (iv) that the Premises have been completed in
accordance with the terms hereof and Tenant is in occupancy and paying Rent on a
current basis with no Rent offsets or claims (or identifying such offsets or
claims); (v) that there has been no prepayment of Rent other than as provided
for in this Lease; (vi) that there are no actions whether voluntary or
otherwise, pending against Tenant under the bankruptcy laws of the United States
or any state thereof; and (vii) such other matters as any be reasonably
requested by Landlord or such Mortgagee.
 
 
17

--------------------------------------------------------------------------------

 
 
SECTION 22
 
QUIET ENJOYMENT
 
Landlord agrees that so long as Tenant is not in default under the provisions
and during the Term of this Lease, Tenant's quiet and peaceable enjoyment of the
Premises will not be disturbed or interfered with by Landlord or any person
claiming by, through, or under Landlord.



SECTION 23
 
HOLDING OVER
 
If Tenant remains in possession of the Premises after expiration of the term of
this Lease without executing a new lease, it will be deemed to be occupying the
Premises as a Tenant from month to month, subject to all the provisions of this
Lease to the extent that they can be applicable to a month-to-month tenancy,
except that the Base Rent for each month will be one hundred twenty-five percent
(125%) of the regular monthly installments of Base Rent then in effect, as set
forth in Section 3.1 above, and the acceptance of such Base Rent by Landlord
shall not serve as a waiver of any rights which the Landlord may have to pursue
any additional remedies against Tenant.
 
SECTION 24
 
REMEDIES NOT EXCLUSIVE; WAIVER
 
24.1           Each and all of the rights, remedies and benefits provided by
this Lease are cumulative and are not exclusive of any other of said rights,
remedies and benefits, or of any other rights, remedies and benefits allowed by
law.
 
24.2           One or more waivers of any covenant or condition by Landlord will
not be construed as a waiver of a further or subsequent breach of the same
covenant or condition, and the consent or approval by Landlord to or of any act
by Tenant requiring Landlord's consent or approval will not be deemed to waive
or render unnecessary Landlord's consent to or approval of any subsequent
similar act by Tenant.
 
SECTION 25
 
RIGHT TO SHOW PREMISES
 
Subject to the provisions of Section 15.1 hereof and for a period commencing six
(6) months prior to the expiration of this Lease or any extension thereof,
Landlord may show the Premises with not less than twenty-four (24) hours prior
notice to Tenant, provided that Tenant shall be permitted to be present during
any such showing.  Further, during the last sixty (60) days of the Term Landlord
may display about the Premises signs advertising the availability of the
Premises.
 
 
18

--------------------------------------------------------------------------------

 
 
SECTION 26
 
INDEMNIFICATION
 
Intentionally Deleted
 
SECTION 27
 
DEFINITION OF LANDLORD; LANDLORD'S LIABILITY
 
The term "Landlord" as used in this Lease so far as covenants, agreements,
stipulations or obligations on the part of the Landlord are concerned is limited
to mean and include only the owner or owners of fee title to the Premises at the
time in question and, in the event of any transfer or transfers of the title to
such fee, the Landlord herein named (and in case of any subsequent transfers or
conveyances the then grantor) will automatically be freed and relieved from and
after the date of such transfer or conveyance of all liability for the
performance of any covenants or obligations on the part of the Landlord
contained in this Lease thereafter to be performed provided that the grantee of
such fee accepts all obligations of Landlord under this Lease.


SECTION 28
 
FINANCIAL STATEMENTS, ETC.
 
Upon the request of Landlord from time to time during the term hereof, but not
more than twice per Calendar Year, Tenant will furnish financial statements and
such other financial information which Landlord may reasonably request, provided
such information shall be held in confidence by Landlord its Mortgagee, and not
disclosed to any other party without Tenant’s prior written consent.
 
SECTION 29
 
HAZARDOUS MATERIALS
 
29.1           Tenant shall comply with any and all laws, regulations, or orders
with respect to the discharge and removal of Hazardous Materials (as hereinafter
defined), shall pay immediately when due the costs of removal of any Hazardous
Material, and shall keep the Premises free of any lien imposed pursuant to such
laws, regulations, or orders.  In the event Tenant fails to do so, after notice
to Tenant and the expiration of the earlier of (i) applicable cure periods
hereunder, or (ii) the cure period permitted under applicable law, regulation,
or order, Landlord may either declare such failure a default or cause the
Premises to be freed from the Hazardous Material with cost of the removal,
together with interest thereon at the rate specified in Section 4.1, payable to
Landlord upon demand.  Tenant further agrees not to release or dispose of any
Hazardous Material at the Premises unless such release or discharge is in
compliance with all applicable laws and regulations.  In addition, Tenant agrees
not to allow the manufacture, storage, transmission or presence of any Hazardous
Material over or upon the Premises which is not in compliance with all
applicable laws.  Subject to the provisions of Section 15.1 hereof, Landlord
shall have the right to conduct an environmental audit of the Premises and
Tenant shall cooperate in the conduct of such environmental audit.  Tenant shall
give Landlord and its agents and its employees access to the Premises to remove
Hazardous Materials which are not in compliance with all applicable laws and
Tenant agrees to defend, indemnify and hold Landlord, free and harmless from and
against all loss, costs, damage and expense (including reasonable attorneys’
fees and costs) Landlord may sustain by reason of the assertion against
Landlord, by any party of any claim in connection  with any Hazardous Material
placed on the Premises by Tenant.  Landlord agrees to defend, indemnify and hold
Tenant, free and harmless from and against all loss, costs, damage and expense
(including reasonable attorneys’ fees and costs) Tenant may sustain by reason of
the assertion against Tenant, by any party of any claim in connection with any
Hazardous Material arising from (i) any act or omission of Landlord occurring
prior to, during or after the Term, (ii) any presence of Hazardous Materials on
the Premises prior to the Commencement Date, and (iii) any presence of Hazardous
Material on the Premises not due to the acts or omissions of Tenant, its
employees, agents or invitees.  The foregoing indemnities shall survive the
expiration or earlier termination of the Term.
 
 
19

--------------------------------------------------------------------------------

 
 
29.2     For the purposes of this Lease, "Hazardous Material" means and includes
any hazardous toxic or dangerous waste, substance or material defined as such in
(or for purposes of) the Comprehensive Environmental Response, Compensation and
Liability Act, the Resource Conservation Recovery Act, any so-called "Superfund'
or "Superlien" law, or any other federal, state or local statute, law,
ordinance, code, rule, regulation, order, decree or other requirement of any
governmental authority regulating, relating to, or imposing liability or
standards of conduct concerning, any hazardous, toxic or dangerous waste,
substance or material, as now or at any time hereafter in effect.
 
SECTION 30
 
SIGNS
 
Tenant shall not place, alter, exhibit, inscribe, point, or affix any sign,
awning, canopy, advertisement, notice or other lettering on any part of the
outside of the Premises or of the Building, or inside the Premises if visible
from the outside, without first obtaining Landlord’s written approval thereof
which shall not be unreasonably withheld or delayed, and Tenant further agrees
to maintain any such sign, awning, canopy, decoration, advertising matter,
lettering, etc., as may be approved, in good condition and repair at all times,
and repair all damage to the Premises that is caused by the installation,
maintenance or removal of such signs, lettering, etc.  All signs shall comply
with applicable ordinances or other governmental restrictions and the
determination of such requirements and the prompt compliance therewith shall be
the responsibility of the Tenant.  Notwithstanding the foregoing, Landlord
hereby consents to Tenant’s installation of a sign pursuant to the
specifications of Exhibit “E” hereof
 
SECTION 31
 
NON-TERMINABILITY, COMPLIANCE WITH LAWS, COSTS, SEVERABILITY
 
31.1          Except as otherwise specifically provided in this Lease, this
Lease shall neither terminate nor shall Tenant have any right to terminate this
Lease or to be released, relieved or discharged from any obligations or
liabilities hereunder for any reason whatsoever, including, without limitation:
 
31.1.1       any damage to, or destruction of, the premises or any portion
thereof;
 
31.1.2      any condemnation, confiscation, requisition or other taking or sale
of the possession, use, occupancy or title to the Premises or any portion
thereof:
 
31.1.3       any action, omission or breach on the part of Landlord under this
Lease;
 
31.1.4       any claim as a result of any other business dealings of Landlord
and Tenant;
 
31.1.5       any action or threatened or pending action of any court,
administrative agency or other governmental authority.
 
Except as otherwise specifically provided in this Lease, Tenant shall remain
obligated under this Lease in accordance with its terms, and will not take any
action to terminate, rescind or avoid this Lease for any reason, notwithstanding
any bankruptcy, insolvency, reorganization, composition, readjustment,
liquidation, dissolution or other proceeding affecting Landlord or any assignee
of Landlord or any action with respect to this Lease which may be taken by any
receiver, trustee or liquidator (or other similar official) or by any court.
 
 
20

--------------------------------------------------------------------------------

 
 
31.2          Except as provided in the Lease, Tenant shall, at its cost and
expense, comply with, and cause the Premises to comply with, all applicable
laws, rules, regulations, ordinances and restrictions and insurance policies now
or hereafter in effect, all applicable agreements relating to the Premises to
which Tenant is a party or by which it is bound, now or hereafter in effect.
 
SECTION 32
 
RIGHT OF FIRST REFUSAL
 
Unless an event of default under this Lease has occurred and is continuing
beyond applicable cure periods, it is agreed that should Landlord  or Landlord’s
heirs, executors, grantees, successors or assigns at any time during the Term of
this Lease receive an offer to purchase the Premises, or any part thereof, and
Landlord desires to accept said offer, or should Landlord during any such time
make an offer to sell the Premises, or any part thereof, Landlord shall give
fourteen (14) business days notice in writing of such offer setting forth the
name and address of the proposed purchaser, if applicable, the amount of the
proposed purchase price, and all other terms and conditions of such offer, and
Tenant shall have the right of first refusal for the Premises which are the
subject of the offer by giving written notice to Landlord of its intention to
purchase within said fourteen (14) business day period at the same price and on
the same terms of any such offer, it being understood that in the event Tenant
does not give notice of its intention to purchase the Premises within said
period this Lease and all of its terms and conditions shall nevertheless remain
in full force and effect and Landlord and any purchaser or purchasers of the
Premises, shall be bound thereby.  In the event that the Premises set forth in
the offer are not sold for any reason, Tenant shall have upon the same
conditions and notice, the continuing right of first refusal for the Premises or
any part thereof, upon the terms of any subsequent offer or offers to purchase.


SECTION 33
 
Intentionally Deleted
 
SECTION 34
 
GENERAL
 
34.1          Many references in this Lease to persons, entities and items have
been generalized for ease of reading.  Therefore, reference to a single person,
entity or item will also mean more than one person, entity or thing whenever
such usage is appropriate.  Similarly, pronouns of any gender should be
considered interchangeable with pronouns of other genders.
 
34.2          No waiver or waivers by Landlord of any of the provisions of this
Lease will constitute a waiver of any later breach of that provision, and no
consent or approval given by Landlord with respect to any act, neglect or
default by Tenant will waive or make unnecessary Landlord's consent or approval
with respect to any later similar act, neglect or default by Tenant.
 
34.3          Sectional headings appearing in this Lease are for convenience
only.  They do not define, limit or construe the contents of any paragraphs or
clauses.
 
34.4          This Lease and the Exhibits attached hereto and forming a part
hereof, set forth all of the covenants, promises, agreements, conditions and
understandings between Landlord and Tenant concerning the Premises and supersede
any prior understandings or agreements between them, whether written or
oral.  This Lease may be modified or amended only by a written agreement signed
by Landlord and Tenant.
 
34.5          All provisions of this Lease are and shall be binding on the
heirs, executors, administrators, personal representatives, successors and
assigns of Landlord and Tenant and shall inure to, and be for the benefit of,
Landlord's and Tenant's successors and assigns.
 
 
21

--------------------------------------------------------------------------------

 
 
34.6          The voluntary or other surrender of this Lease by Tenant, or a
mutual cancellation thereof, shall not cause a merger of the leasehold and fee
title interests in the Premises.
 
34.7          The laws of the State of Illinois will control in the construction
and enforcement of this Lease.
 
34.8          Base Rent shall not be paid or accepted for more than one month in
advance.
 
34.9          If any term or provision of this Lease or the application thereof
to any person or circumstance shall, to any extent, be invalid or unenforceable,
the remainder of this Lease shall not be affected thereby, so long as Tenant’s
right to quiet enjoyment is not affected, and each remaining term and provision
of this Lease shall be valid and be enforced to the fullest extent permitted by
law.
 
34.10        Notwithstanding any provision of this Lease to the contrary, in the
event of any breach of this Lease, the non-breaching party shall be entitled to
any remedy available to it in law or equity, and shall be entitled to recover
from the breaching party its costs and expenses incurred in enforcing its rights
under this Lease, including without limitation court costs and reasonable
attorneys’ fees.
 
34.11        No payment by Tenant or receipt by Landlord of a lesser amount than
the Rent and other charges herein stipulated shall be deemed to be other than on
account of the earliest stipulated Rent, nor shall any endorsement or statement
on any check or any letter accompanying any check or payment as Rent or any
other charge be deemed in accord and satisfaction, unless specifically agreed to
by Landlord in writing, and Landlord shall accept such check or payment without
prejudice to Landlord’s right to recover the balance of such Rent or other
charge or pursue any other remedy in this Lease provided.
 
[Signature Page to Follow]
 
 
22

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the Landlord and Tenant have executed this Lease as of the
date set forth at the outset hereof.
 
LANDLORD:


ITS PARTNERS, LLC                                           
an Illinois limited liability company
 
By:
            Duane Wingate       Member            
By:
            Clifford Smith       Member            
TENANT:
           
NTS Technical Systems, a
 
California corporation
           
By:
           
Its:
   

 
Signature Page to Lease Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT “A”
 
Legal Description of Real Estate
 
 
Property Address:                        3761 South Central Avenue, Rockford, IL
61102
 
PART OF LOT 4 AS DESIGNATED UPON PLAT NO. 1 OF SOUTHROCK INDUSTRIAL PARK, BEING
A SUBDIVISION OF PART OF THE SOUTHWEST QUARTER OF SECTION 3 AND PART OF THE
SOUTHEAST QUARTER OF SECTION 4, BOTH BEING IN TOWNSHIP 43 NORTH, RANGE 1 EAST OF
THE THIRD PRINCIPAL MERIDIAN, THE PLAT OF WHICH SUBDIVISION IS RECORDED IN BOOK
39 OF PLATS ON PAGE 37A, BOUNDED AND DESCRIBED AS FOLLOWS:  BEGINNING AT THE
NORTHEAST CORNER OF LOT 4; THENCE SOUTH 00 DEGREES 05 MINUTES 13 SECONDS EAST,
ALONG THE EAST LINE OF LOT 4, A DISTANCE OF 517.10 FEED TO A POINT WHICH BEARS
NORTH 00 DEGREES 5 MINUTES 13 SECONDS WEST, 558.75 FEET FROM THE SOUTHEAST
CORNER OF LOT 4; THENCE SOUTH 89 DEGREES 54 MINUTES 47 SECONDS WEST, 891.40 FEET
TO THE SOUTHWEST CORNER OF LOT 4; THENCE NORTH 00 DEGREES 02 MINUTES 48 SECONDS
WEST, ALONG THE WEST LINE OF LOT 4, A DISTANCE OF 517.46 FEET TO THE NORTHWEST
CORNER OF LOT 4; THENCE NORTH 89 DEGREES 56 MINUTES 10 SECONDS EAST, ALONG THE
NORTH LINE OF LOT 4, A DISTANCE OF 891.04 FEET TO THE POINT OF BEGINNING;
EXCEPTING THEREFROM A PART OF LOT 4 AS DESIGNATED UPON AFORESAID PLAT NO. 1 OF
SOUTHROCK INDUSTRIAL PARK DESCRIBED AS FOLLOWS:  BEGINNING AT THE NORTHEAST
CORNER OF SAID LOT 4; THENCE SOUTH 89 DEGREES 54 MINUTES 47 SECONDS WEST ON THE
NORTH LINE OF LOT 4, A DISTANCE OF 66.00 FEET; THENCE SOUTH 79 DEGREES 54
MINUTES 06 SECONDS EAST, A DISTANCE OF 32.81 FEET; THENCE SOUTH 44 DEGREES 46
MINUTES 21 SECONDS EAST, A DISTANCE OF 39.32 FEET; THENCE SOUTH 10 DEGREES 45
MINUTES 35 SECONDS EAST, A DISTANCE OF 32.81 FEET TO THE EAST LINE OF SAID LOT
4; THENCE NORTH 0 DEGREES 06 MINUTES 16 SECONDS WEST ON THE EAST LINE OF SAID
LOT 4 A DISTANCE OF 66.00 FEET TO THE POINT OF BEGINNING, SITUATED IN WINNEBAGO
COUNTY, STATE OF ILLINOIS.
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
Leased Furnishings and Equipment


Supplier Name
Item
Category
Berg Industries, Inc.
PO#15-57522 Domed Entrance Awning
Awning
ComEd
1026489011 - Exterior work, transformer for additional 4K amps
Building new Electrical Service
Ballard Electric
2000 Amp Service
Building new Electrical Service
Pro Com Systems
Install exterior intercoms, interior flashing lights, tone generator, speaker
Building Intercom
Ballard Electric
Halide Lamps
Building Lighting
Lundberg Brothers Construction
PO#15-57479 Labor & material to install 15' of upper & lower cabinets in new
addition
cabinets in addition
Northern Illinois Communications Systems
Cat 6 wiring and cabling
Computer Network
Northern Illinois Communications Systems
Install Data Cabling and Misc Supplies
Computer Network
Northern Illinois Communications Systems
Install 28 data cables to new cubical area
Computer Network
Northern Illinois Communications Systems
Labor and material to add (2) conf room data drops
Computer Network
Larson Sheet Metal, Inc.
PO#01-1019 Control room ducting w/ chiller coil per Frank for bldg air
conditioner
Control Room HVAC
Ballard Electric
Project#15-57661 Billing #2 PO#15-57483
Overhead fans - back
Ballard Electric
Project#15-57661 PO#15-57483 Billing #3 B.A. Fans
Overhead fans - back
Big Ass Fans
PO#15-57485 24' Power Foil Fans
Overhead fans - back
Ballard Electric
Phone Conduit
Phone network
Pentegra Systems
Phone & Data Network Switch
Phone network
Dell Financial Services
Phone and Data hardware, network switched
Phone network
Provantage
Camera Station
Security building
DFS Acceptance
Security Computer
Security building
SimplexGrinnell
7160210 Pinnacle Lite Software
Security building
SimplexGrinnell
PC5020NK  Power 864
Security building
Pro Com Systems
PO#07-1028 Project#60-57539 Billing#1
Security building
Pro Com Systems
PO#07-1028 project#60-57539 final billing
Security building
Pro Com Systems
Project#62-20704 Install new lock power transfer hinge and card reader
Security building
Pro Com Systems
PO#15-57554 Furnish and install burglar alarm equipment per quotation
Security building
Ceroni Piping Co.
Replace and remove old water softener
utilities - water
Hamilton Sundstrand/AEC
Chilled Water System - Compressor/Condensor/Pump Unit
Chiller

 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT "C"
 
Hamilton Sundstrand Contract
 
attached
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT "D"
 
Depiction of Secure Areas
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT "E"
 
Sign Specifications


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
CONSULTING AGREEMENT
 
THIS CONSULTING AGREEMENT between NTS Technical Systems, a California
corporation (the "Company"), and Clifford Smith, an individual (the
"Consultant"), is effective as of July __, 2011 (the “Start Date”).
 
This Agreement is entered into with reference to the following facts:
 
 
A.
Consultant was a key employee, executive and one of the members of Ingenium
Testing LLC, an Illinois limited liability company (“Ingenium”).

 
 
B.
Company and NTS Engineering Services, Inc., a California corporation (together
"NTS"), are purchasing substantially all of the assets of Ingenium (the
“Purchased Assets”) pursuant to an Asset Purchase Agreement (the "Purchase
Agreement"), which is to be executed concurrently herewith (hereinafter referred
to as the "Purchase").

 
 
C.
The Company desires to retain the services of Consultant to assist in the
Company’s operation of the Purchased Assets following the Closing of the
Purchase.

 
 
D.
It is a condition to the consummation of the transactions contemplated by the
Purchase Agreement that the parties enter into this Agreement

 
IN CONSIDERATION of the foregoing and the mutual covenants and agreements set
forth in this Agreement, the parties, intending to be legally bound, agree as
follows:
 
1.
SCOPE OF SERVICE.  The services to be provided by Consultant hereunder are to be
rendered by Consultant as an independent contractor, and not as an employee of
the Company.  For purposes of this Agreement, Consultant shall report to William
McGinnis, CEO of NTS, or such other person as may be designated in writing by
the Company, who shall oversee Consultant's activities.  During the term of this
Agreement, Consultant will, to the best of his ability and skill, render
personal services in the performance of such tasks as may be assigned by the
Company and which are commensurate with an individual of Consultant’s skills and
abilities, including, but not limited to, those tasks set forth in Schedule 1
attached hereto.

 
 
1.1
Consultant, upon request, will provide his services and assistance as a
Consultant generally in the area of testing, design, analysis, engineering,
sales and marketing services to the Company's customers.  In consideration of
the services to be rendered by Consultant, he shall be paid at the rate of
$277.77 per hour of consulting services provided at the times and in the manner
set forth in Section 1.4 up to a maximum of 60 hours per month and at the rate
of $250 per hour for each additional hour of work.

 
 
- 1 -

--------------------------------------------------------------------------------

 
 
 
1.2
The Company will reimburse Consultant for all reasonable travel expenses
pre-authorized in writing by the Company and incurred in connection with
services furnished under this Agreement.  Where applicable, the amount
reimbursable for out-of-town travel expenses shall be limited to a per diem rate
(or other reimbursement basis) approved in writing in advance by the Company.

 
 
1.3
Consultant will be available to perform up to 30 hours per week of services for
the Company during the term of this Agreement, subject to reasonable absences
for vacations, illness and other personal absences.  Consultant shall keep
Company reasonably informed of his schedule and availability throughout the
Term, and the Company shall provide reasonable notice to Consultant regarding
the need for his services.  The Company shall utilize Consultant's services for
an average of sixty (60) hours per month during the Term.

 
 
1.4
Company shall pay Consultant $16,666.20 on the 10th business day of each month
during the Term, as a retainer and based upon Consultant rendering at least
sixty (60) hours on average each month during the Term as provided in Section
1.3.  On the tenth (10th) business day after expiration of the first six (6)
months during the Term, Company shall pay Consultant the positive excess, if
any, of (u) the product of $250 per hour multiplied by the number of hours of
service actually rendered by Consultant during the first six (6) months during
the Term over (v) $100,000 (i.e., the retainer amount payable to Consultant with
respect to the first six (6) months of the Term).  On the tenth (10th) business
day following expiration of each subsequent six (6) month period during the
Term, Company shall pay to Consultant the positive excess, if any, of (w) the
product of $250 per hour multiplied by the number of hours of service actually
rendered by Consultant during all preceding months during the Term over (x) the
sum of retainer amounts payable to Consultant with respect to all preceding
months during the Term).  Notwithstanding the foregoing, however, a final
true-up payment, if any, shall paid (if applicable) on the tenth (10th) business
day following the month in which this Agreement is terminated equal to the
positive excess, if any, of (y) the product of $250 per hour multiplied by the
number of hours of service actually rendered by Consultant during the period
following expiration of the most recently ended six (6) month period during the
Term through the date of such termination over (y) the sum of all retainer
amounts payable to Consultant with respect to the period following expiration of
the most recently ended six (6) month period during the Term through the date of
such termination.

 
 
1.5
Consultant promptly will notify the Company of any material information received
in the course of performing services under this Agreement which is likely to be
of benefit or interest to the Company.

 
2.
TERM OF AGREEMENT.  The initial term of this Agreement shall be for a period of
twelve (12) months commencing on the Start Date (the "Term").  This Agreement
may be terminated at any time and for any reason, with or without cause, by
either party upon thirty (30) days prior written notice to the other party.

 
 
- 2 -

--------------------------------------------------------------------------------

 
 
3.
INDEPENDENT CONTRACTOR.  Consultant warrants that he operates as an independent
business enterprise and that Consultant exercises sole and exclusive control
over the manner and means employed by Consultant in operating his business.  The
parties expressly disavow any intention to create or establish a relationship of
franchisor and franchisee or employer and employee.  Consequently, Consultant is
and shall remain an independent contractor, solely responsible for (1)
obtaining, maintaining and insuring any vehicles which are necessary and/or used
to perform services; (2) paying all expenses incurred in providing services
(subject to a right to receive reimbursement for certain expenses as provided
herein); and (3) satisfying all obligations concerning applicable taxes to (a)
Federal, (b) State, (c) County, and (d) City Government.

 
 
3.1
Consultant is responsible for completing the projects assigned in a timely and
professional manner and for ensuring the availability of all necessary materials
in connection with same.

 
 
3.2
Subject to the requirements of Paragraph 3.1, above, the Company is not
responsible for and shall have no control over the method and/or manner in
which  Consultant performs under the projects assigned, when, where or how
Consultant performs his tasks.

 
 
3.3
Consultant may engage in any other business or employment so long as it does not
interfere or conflict with the performance of Consultant's obligations hereunder
and under Sections 6.1 of the Asset Purchase Agreement.

 
 
3.4
The Company is not responsible for payment of workers’ compensation, disability
or other similar benefits, vacation, unemployment or other insurance, or for
withholding income or other similar taxes or Social Security tax for Consultant,
but such responsibility shall be solely that of Consultant.  Consultant will
obtain and maintain all permits and business licenses he needs to perform
services under this Agreement, and will be responsible for all payroll and other
taxes and assessments for Consultant.

 
4.
CONFIDENTIAL OR PROPRIETARY INFORMATION.  It is anticipated that information
confidential or proprietary to the Company will be disclosed to Consultant
during the course of his consulting work hereunder.

 
This information may be oral or written.  If in writing, the information may, or
may not, be stamped "confidential" but if it relates to any aspect of the
business of the Company, or the Company's employees, customers or vendors,
including but not limited to, customer files and/or data, drawings, blueprints,
designs, formulae, techniques, processes, specifications, calculations or
calibrations, customer or vendor lists or requirements, purchase orders,
contractual terms or conditions, pricing, cost information, names of suppliers,
or delivery schedules, test results, research and development reports, business
plans, marketing plans or strategies, market research, trade secrets or private
matters related to the Company's employees, Consultant should assume the
information is confidential, proprietary and/or a trade secret, and treat it as
confidential.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
Consultant further acknowledges that such confidential information, if shared
directly or indirectly with third parties, could be detrimental to the Company
because it would place the Company or its customers, employees, or vendors at a
competitive disadvantage if disclosed, and that, but for his association with
the Company, Consultant would not receive such information, as it is not
available to the public.  Accordingly, Consultant agrees that, except as
authorized by an officer of the Company, he shall not disclose, copy,
communicate, divulge to, or use for the direct or indirect benefit of any
person, firm, association, or company other than the Company, any confidential
or proprietary material or trade secret of the Company, its customers, vendors
and/or employees including but not limited to the type of information identified
above.
 
Consultant further understands and agrees that the Company may take such action
as it deems appropriate to enforce this Agreement, including but not limited to
the filing of an action in court to enjoin and restrain Consultant from any
further violation, and for damages.
 
Consultant agrees and acknowledges that by reason of his unique knowledge of,
and association with, the business of the Company, the scope of these covenants
are reasonable and commensurate with the legitimate business interests of the
Company.  Consultant understands and acknowledges that the obligations of this
Agreement shall survive the termination of Consultant's relationship with the
Company, irrespective of the reason for the termination of that
relationship.  When Consultant's relationship is terminated or upon request by
the Company, he agrees to return all of the documents and property in his
possession which he has obtained or received from the Company, including but not
limited to the information above identified as well as any customer data files,
customer lists, pricing lists, and/or prospect lists in his possession, and
further agrees not to disclose, discuss or use any confidential, proprietary or
trade secret information to which he had access while associated with the
Company with any person or entity.
 
In addition to confidential information about the Company, Consultant
acknowledges that he also may receive confidential information about employees
or customers of the Company.  Consultant agree that all provisions of this
Agreement applicable to confidential information belonging to the Company will
also apply to information received from and/or about employees and
customers.  Consultant further understands and agrees that such information of
the Company should not be disclosed to employees of Consultant, if any, except
on a "need to know" basis.
 
Consultant acknowledges that violation of any part of this Agreement is grounds
for immediate termination of this Agreement by the Company, and that the
Company's rights and remedies against Consultant for violation of this Agreement
shall be cumulative and that nothing herein shall prevent the Company from
enforcing any other right or remedy available to it under Section 6.1 of the
Asset Purchase Agreement and under law, including, but not limited to, those
provided for in the Uniform Trade Secrets Act to the extent adopted in the State
of Illinois.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
It is understood that the Company will have the right to use, in any way, any of
the information, that Consultant may disclose to it during the term of this
Agreement.
 
5.
PATENTS AND COPYRIGHT RIGHTS.

 
 
5.1
Patents and Copyrights.  Consultant acknowledges that Consultant will acquire no
right or interest in any invention, process, technique, information, method or
any expression of an idea over which copyright may be claimed, in respect of the
business of the Company, or the business of any related company, which
Consultant creates or in respect of which Consultant provided any
assistance.  Consultant further agrees (without additional compensation) to
promptly disclose and assign to the Company for its exclusive property, during
the Restricted Period and at all times thereafter, all inventions, discoveries,
trade secrets, innovations and improvements, including, but not limited to,
computer programs, systems and technology, whether or not patentable or
copyrightable (collectively, “Work Products”), that were or are made or
conceived or begun, either alone or jointly with others, during Consultant’s
employment with the Company or his consulting relationship with the Company and
that (i) are along the lines of business, work or investigation of the Company,
(ii) result from, or are suggested by, any work that he has done for the
Company, or (iii) were otherwise made through the use of the Company’s time,
facilities and/or materials.  All Work Products that were made, conceived or
begun during Consultant’s consulting relationship with the Company shall be
deemed to be works-for-hire to which Consultant assents and has no right or
interest.  Notwithstanding the foregoing, the provisions of this paragraph shall
not apply to Work Products that were developed by Consultant (i) on his own
time; and (ii) without using any resources or information provided by the
Company or one of the Company’s customers.

 
 
5.2
At the Company’s request, at all times during and after the Restricted Period,
Consultant agrees to promptly make all disclosures, execute all documents,
applications and assignments and perform all acts necessary or reasonably
requested by the Company to obtain, for itself or its nominees, patents,
copyrights or other legal protection for any such inventions, discoveries, trade
secrets, innovations and improvements in any and all countries.

 
6.
NO EFFECT ON PURCHASE AGREEMENT.  Nothing contained in this Agreement shall
alter the obligations of Consultant (Clifford Smith) under the Purchase
Agreement.

 
7.
USE OF NAME.  As long as this Agreement remains in effect, it is agreed that the
Company may freely use Consultant's name in relation to the services provided by
him under this Agreement, referring to his professional qualifications and
experience.  Consultant may refer to himself as a consultant of the Company.

 
8.
AVAILABILITY.  Consultant agrees that he will immediately notify the Company, in
writing, if he enters into an agreement that would thereafter preclude his
rendering services to the Company under this Agreement.

 
 
- 5 -

--------------------------------------------------------------------------------

 
 
9.
ASSIGNMENT AND SUBCONTRACTING.  Consultant shall not assign or subcontract, in
whole or in part, any of the services to be furnished under this Agreement, nor
shall Consultant assign any money due hereunder from the Company without, in
each case, the prior written consent of the Company.  The Company may assign, in
whole or in part, this Agreement to an affiliate of the Company without
obtaining the consent of Consultant upon five (5) days written notice to
Consultant.  This Agreement shall be binding upon, and shall inure to the
benefit of, the parties to it and their respective heirs, legal representatives,
successors, and assigns.

 
10.
TERMINATION.  Upon termination of this Agreement, the Company shall have no
further obligation to Consultant under this Agreement, except to make any
payments that are earned and unpaid as of the date of termination of the
Agreement.  Consultant shall be obligated to furnish such reports as may be
required by Schedule 1 hereto and shall continue to be bound by the provisions
of Section 4 and Section 5 of this Agreement.  Nothing herein shall prevent the
Company from enforcing any other right or remedy available to it under Section
6.1 Asset Purchase Agreement.

 
11.
RENEGOTIATION.  Insofar as the services performed by Consultant pursuant to the
provisions of this Agreement relate to contracts between the Company and the
United States Government, this Agreement shall be subject to any act of
Congress, whether heretofore or hereafter enacted and to the extent indicated
therein providing for the renegotiation of this Agreement and shall be deemed to
contain all the provisions required by any such act without subsequent amendment
of this Agreement specifically incorporating such provisions.

 
12.
AUDIT AND RECORDS.  Consultant shall maintain books, records, documents, and
other evidence and accounting procedures and practices, sufficient to reflect
properly all direct and indirect costs of whatever nature claimed to have been
incurred and anticipated to be incurred for the performance of this
Agreement.  The foregoing constitutes "Records" for the purposes of this clause.

 
Consultant shall preserve and make available his Records until the expiration of
three (3) years from the date of termination of this Agreement, or for such
longer period, if any, as is required by applicable statute, or by other clauses
in this contract.
 
13.
SECURITY REQUIREMENTS.  To the extent that this Agreement involves access to
security information, the applicable contract security provisions in effect on
the date of this Agreement are hereby incorporated into this Agreement, and made
a part hereof.

 
14.
NOTICES.  Unless otherwise notified in writing, each party shall send any
notices required under this Agreement to the other party by certified mail,
return-receipt requested, overnight courier or personal delivery, at the
addresses shown below:

 

 
CONSULTANT: 
Clifford Smith

 
 
1821 Wickham Drive

 
 
Caledonia, IL 61011

 
 
- 6 -

--------------------------------------------------------------------------------

 
 

 
COMPANY:
National Technical Systems, Inc.

 
 
24007 Ventura Boulevard

 
 
Calabasas, CA  91302

 
 
Attention:  Chief Executive Officer



 
15.
GENERAL PROVISIONS

 
 
15.1
Further Actions and Assurances.  Each party agrees that upon the request of the
other it will, from time to time, execute and deliver to such other party all
such instruments and documents of further assurance or otherwise, and will do
any and all such acts and things as may be reasonably required, to carry out the
obligations of such party hereunder.

 
 
15.2
Headings and Captions.  The subject headings of the paragraphs of this Agreement
are included for purposes of convenience only, and shall not affect the
construction or interpretation of any of the provisions of this Agreement.

 
 
15.3
Entire Agreement.  This Agreement constitutes the entire agreement between the
parties hereto pertaining to the services to be provided by Consultant to the
Company and supersedes all prior and contemporaneous agreements and
understandings of the parties in connection therewith.  No supplement,
modification or amendment of this Agreement shall be binding unless it is set
forth in a writing stating that it is intended to modify or amend this Agreement
and is executed by the parties hereto.  No waiver of any of the provisions of
this Agreement shall be deemed, or shall constitute, a waiver of any other
provision hereof (whether or not similar) nor shall such waiver constitute a
continuing waiver and no waiver shall be binding unless executed in writing by
the party making the waiver.

 
 
15.4
Binding Effect.  Nothing in this Agreement, whether expressed or implied, is
intended to confer upon any person other than the parties hereto and their
respective successors and assigns, any rights or remedies under or by reason of
this Agreement, nor is anything in this Agreement intended to relieve or
discharge the liability of any other entity to either party hereto, nor shall
any provision hereof give any entity any right of subrogation against, or action
against any party to this Agreement.

 
 
15.5
Counterparts.  This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 
 
15.6
Governing Law.  This Agreement shall be construed in accordance with, and
governed by, the laws of the State of Illinois, without regard to conflicts of
law rules.  Consultant acknowledges that he currently resides in Illinois.

 
 
15.7
Venue.  Any suit to enforce any part of this Agreement must be brought in the
Courts of the County of Winnebago of the State of Illinois or the District Court
of the United States of America for the Northern District of Illinois, Western
Division.  Consultant hereby consents to the jurisdiction of such Court, even if
Consultant does not reside in Illinois at the time such action is commenced.

 
 
- 7 -

--------------------------------------------------------------------------------

 
 
 
15.8
Severability.  The invalidity, in whole or in part, of any provision of this
Agreement shall not affect the validity or enforceability of any other of its
provisions.

 
 
15.9
Survival.  Expiration of this Agreement or termination of this Agreement,
whether initiated by the Company or Consultant, shall not affect the Company’s
or Consultant’s continuing obligations under this Agreement, the Purchase
Agreement.

 
[Signature Page to Follow]
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
The parties have executed this Consulting Agreement as of the date first above
written.
 
COMPANY:
     
NTS Technical Systems
     
By:
       
Its:
     
CONSULTANT:
           
Clifford Smith
 

 
Signature Page to Consulting Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
Consulting Agreement
NTS Technical Systems /Clifford Smith
 
SCHEDULE 1
 
Consultant will, to the best of his ability and skill, render personal services
in the performance of such tasks as may be assigned by the Company and as set
forth below.
 
1.
Business Development and Customer Matters.

 
a.
Prepare and review quotations and proposals.

 
b.
Seek opportunities from potential and existing customers of the Company.

 
c.
Visit potential and existing customers and be willing to travel as may be
required.  Travel schedule shall be pre-approved by the Company in
writing.  Trips shall be arranged to include attendance of appropriate personnel
of the Company.

 
d.
Provide advice to the Company regarding markets, sales, services, services
development, products, product development and existing and potential customers
and suppliers, including assisting management of the Company in seeking to
develop and preserve favorable business relations with customers and suppliers.

 
e.
Make every effort to fulfill and extend the Company's existing contract with
Hamilton Sundstrand Corporation.

 
2.
Operations.

 
a.
Lab management duties as requested by the Company.

 
b.
Program management of customer contracts.

 
c.
Performance of consulting services.

 
d.
Transfer technologies, documentation, and customer relationships to NTS
personnel.

 
e.
Train NTS personnel on use of software, processes, procedures, and equipment
use.

 
Schedule 1 to Consulting Agreement
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT E
 
ASSIGNMENT AND ASSUMPTION AGREEMENT
 
THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this "Agreement"), dated as of July
20, 2011, is made by and among NTS Technical Systems, a California corporation
("Buyer"), Ingenium Testing, LLC, an Illinois limited liability company
("Ingenium"), Lab Nine, LLC, an Illinois limited liability company ("Lab Nine"),
Lab Eight, an Illinois corporation ("Lab Eight" and together with Ingenium and
Lab Nine, the "Companies"), Duane Wingate, an individual, and Cliff Smith, an
individual.
 
RECITALS
 
WHEREAS, Buyer, the Companies, Smith and Wingate are parties to that certain
Asset Purchase Agreement dated as of even date herewith (the "APA"), pursuant to
which the Companies have agreed to sell, transfer, assign, convey and deliver to
Buyer, and Buyer has agreed to purchase and acquire from the Companies, all of
the Companies' rights, titles and interests in and to the Purchased Assets (as
defined in the APA);
 
WHEREAS, pursuant to the APA, Buyer has agreed to assume the Assumed Liabilities
(as defined in the APA); and
 
WHEREAS, Buyer and the Companies desire to document, and set forth the terms of,
the sale, transfer, assignment, conveyance, and delivery of the contracts and
intangible assets included in the Purchased Assets and the assumption of the
Assumed Liabilities.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
 
1.             Definitions.  Capitalized terms used but not defined herein shall
have the meanings assigned to them in the APA.  All references to schedules and
sections shall mean references to the APA, except as otherwise noted herein.
 
2.             Assignment.  Effective as of the Closing Date, the Companies do
hereby irrevocably sell, transfer, assign, convey and deliver to Buyer, free and
clear of any Liens or encumbrances, all right, title and interest, legal and
equitable, in and to the intangible assets included in the Purchased Assets,
including without limitation the assets described on Exhibit A hereto (the
“Intangible Assets”).  The Companies hereby irrevocably constitute and appoint
Buyer as their true and lawful attorney, with full power of substitution, in
each Company's name and stead, but on behalf and for the benefit of Buyer to
demand and receive any and all of the Intangible Assets, and to give receipts
and releases therefor, and from time to time to take any and all actions in each
Company's name, for the benefit of Buyer for the collection and/or reduction to
possession of the Intangible Assets.  Such powers of attorney are coupled with
an interest and are irrevocable by the Companies.
 
 
1

--------------------------------------------------------------------------------

 
 
3.             Assumption.  Effective as of the Closing Date, Buyer does hereby
accept the foregoing sale, transfer, assignment, conveyance and delivery of all
of Seller's right, title and interest in and to the Intangible Assets and hereby
assumes and agrees to pay, perform and discharge when due, in accordance with
the APA, all of the liabilities set forth on Exhibit B hereto.
 
4.             APA.  This Agreement is made in accordance with and is subject to
all the terms, representations, warranties, covenants, agreements and
limitations set forth in the APA, and all such terms, representations,
warranties, covenants, agreements and limitations are incorporated herein by
this reference.  The execution and delivery of this Agreement by the parties
hereto shall not in any way limit the rights and obligations of the parties
under the APA.  In the event of any conflict between the terms of this Agreement
and the APA, the APA shall control.
 
5.             Third Parties.  The assumption by Buyer of certain obligations of
the Companies as provided in Section 3 is not intended by the parties to expand
the rights or remedies of any third party against Buyer or the Companies, as the
case may be, as compared to the rights and remedies which such third party would
have had against the Companies had Buyer not consummated the transactions
contemplated by the APA.  Nothing contained herein will, or should be construed
to, prejudice the right of Buyer or the Companies, as the case may be, to
contest any claim or demand with respect to any litigation or liability assumed
or not assumed, respectively, hereunder; and Buyer or the Companies, as the case
may be, will have all rights which the Companies has or may have to defend or
contest any such claim or demand.
 
6.             Counterparts.  This Agreement may be executed in counterpart
signature pages executed and delivered via facsimile transmission or via email
with scan or email attachment.  Any such counterpart executed and delivered via
facsimile transmission or via email with scan or email attachment will be deemed
an original for all intents and purposes, and all such counterparts shall
together constitute one and the same instrument.
 
7.             Further Assurances.
 
(a)           Upon Buyer's request, the Companies shall enter into and deliver
such further assignments of the Intangible Assets and/or the rights related
thereto and other documents as are reasonably necessary to protect Buyer's
rights therein, and the Companies agree to cooperate with Buyer in the
enforcement of such rights and shall give such testimony as may reasonably be
deemed necessary or required of the Companies by Buyer or its designee to
develop, preserve or extend Buyer's rights relating to any Intangible Assets and
to permit Buyer or its designee to file and prosecute patent applications and,
as to copyrightable material, to obtain copyright registrations thereof.  The
Companies hereby appoint Buyer as its attorney-in-fact to execute on its behalf
any assignments or other documents deemed necessary by Buyer to protect or
perfect its rights to any Intangible Assets.
 
(b)           To the extent any assignment of any portion or all of the
Intangible Assets to Buyer is not capable of being effectuated, as required
hereunder, then as additional consideration for the payments made to the
Companies hereunder, the Companies hereby grant to Buyer a worldwide, perpetual,
fully-paid up, royalty-free, irrevocable, exclusive license, with the right to
grant further sublicenses, to such portion of the Intangible Assets without any
reservation of rights by the Companies.
 
[Remainder of page intentionally left blank]

 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Assignment and Assumption
Agreement as of the date first set forth above.
 
NTS TECHNICAL SYSTEMS,
 
INGENIUM TESTING, LLC,
a California corporation
 
an Illinois limited liability company
         
By:
   
By:
 
Name:
   
Name:
 
Title:
   
Title:
                 
LAB NINE, LLC,
     
an Illinois limited liability company
             
By:
       
Name:
       
Title:
                 
LAB EIGHT, INC.,
     
an Illinois corporation
               
By:
       
Name:
       
Title:
                                   
Cliff Smith, an individual
                       
Duane Wingate, an individual

 
Signature Page to Assignment and Assumption Agreement
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
 
Intangible Assets
 
1. 
That certain contract between Hamilton Sunstrand and Ingenium dated October 26,
2006



2. 
The following Permits:



Certification / Verification
Type
Agency
Frequency
ISO IEC 17025 : 2005
Certification No. 2674.01
Expires:   February 2012
Quality System:
 
Test Methods and Standards Include:
 
·      Radiated Emissions – FCC Part 15 – CISPR 11/22
 
·      Conducted Emissions – FCC Part 15 – CISPR 11/22
 
·      ESD Immunity – IEC/EN 61000-4-2
 
·      Radiated RF Immunity – IEC/EN 61000-4-3
 
·      EFT/Burst Immunity – IEC/EN 61000-4-4
 
·      Power Surge Immunity – IEC/EN 61000-4-5
 
·      RF Conducted Immunity – IEC/EN 61000-4-6
 
·      Magnetic Field Immunity – IEC/EN 61000-4-8
 
·      Dips – Interrupts Immunity – IEC/EN 61000-4-11
 
·      Harmonic Emissions – IEC/EN 61000-3-2
 
·      Fluctuations – Flicker Immunity – IEC/EN 61000-3-3
 
Product Family Standards Include:
 
·      Medical Products – IEC/EN 60601-1-2
 
·      Adjustable Speed Drives – IEC/EN 61800-3
 
Agricultural/Forestry Products – ISO 14982
A2LA
The American Association
for Laboratory
Accreditation
Annually
FCC - CAB Designation (CAB - Conformity Assessment Body)
Designation
FCC
(Update of Lab registration
occurs through A2LA
recertification of quality system)
Annually
Chamber 6 Performance Verification
*Required to obtain Al above
Lab Proficiency of Emissions Testing based on ANSI C63.4
Outside Contractor of Choice
Every Two Years
Chamber 6 Performance Verification
Lab Proficiency of Emissions Testing based on ANSI C63.4
Ingenium Testing
Quality System Procedure
QSP - NSA Report V1_0,
May 2009
Annually
Measurement Facility
Renewal - FCC
CFR 47 Part 2.948 Incompliance
FCC
Every Three Years
Measurement Facility
Renewal - Industry Canada
Industry Canada RSS-Gen Issue 2
June 2007 In Compliance
Industry Canada
Every Two Years

 
 
A - 1

--------------------------------------------------------------------------------

 
 
3. 
That certain vendor lease between ElectroRent and Ingenium



4. 
That certain calibration services agreement between ETS-Lindgren and Ingenium



5.
That certain calibration services agreement between Dynamic Technologies and
Ingenium



6.
That certain printing services agreement between RK Dixon Company and Ingenium



 
A - 2

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
Assumed Liabilities


1.            All accounts payable of Companies existing on the Closing Date as
set forth on Schedule 1.2 of the APA and all other liabilities and obligations
of Sellers arising after the Closing Date under any Contract, lease or other
agreement assigned to Buyer pursuant to Section 1.1 of the APA which (i) is set
forth in any Schedule to the APA (unless otherwise indicated thereon), (ii)
because of temporal, dollar and other limitations set forth in the APA is not
required to be set forth in any Schedule to the APA or (iii) is otherwise
specifically consented to in writing by Buyer.  Notwithstanding the foregoing,
Buyer shall not assume any liabilities or obligations arising out of any breach
or default by Sellers prior to the Closing of any provision of any Contract,
lease, or other agreement assigned to Buyer pursuant to Section 1.1 of the APA,
all of which shall be Retained Liabilities.
 
 
B - 1

--------------------------------------------------------------------------------